Exhibit 10.1

EXECUTION VERSION

DATED 21 SEPTEMBER 2012

(1) GULFMARK AMERICAS, INC

as Original Borrower

(2) GULFMARK OFFSHORE, INC

as Parent and Original Guarantor

(3) THE ROYAL BANK OF SCOTLAND PLC, WELLS FARGO BANK, N.A. AND JPMORGAN

CHASE BANK, N.A.

as Arrangers

(4) THE FINANCIAL INSTITUTIONS LISTED IN PART 2 OF SCHEDULE 1

as Original Lenders

(5) THE ROYAL BANK OF SCOTLAND PLC

acting as Agent

(6) THE ROYAL BANK OF SCOTLAND PLC

acting as Security Agent

 

 

 

            $150,000,000 MULTICURRENCY FACILITY AGREEMENT            

 

 

 

LOGO [g416392g94r68.jpg]

12823688_6



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page   1    DEFINITIONS AND INTERPRETATION      1    2    THE
FACILITIES      38    3    PURPOSE      40    4    CONDITIONS OF UTILISATION   
  41    5    UTILISATION - LOANS      43    6    OPTIONAL CURRENCIES      44   
7    ANCILLARY FACILITIES      44    8    REPAYMENT      51    9    ILLEGALITY,
VOLUNTARY PREPAYMENT AND CANCELLATION      52    10    MANDATORY PREPAYMENT     
53    11    RESTRICTIONS      53    12    INTEREST      55    13    INTEREST
PERIODS      56    14    CHANGES TO THE CALCULATION OF INTEREST      56    15   
FEES      58    16    TAX GROSS UP AND INDEMNITIES      59    17    INCREASED
COSTS      67    18    OTHER INDEMNITIES      68    19    MITIGATION BY THE
LENDERS      70    20    COSTS AND EXPENSES      70    21    GUARANTEE AND
INDEMNITY      72    22    REPRESENTATIONS      75    23    INFORMATION
UNDERTAKINGS      81    24    FINANCIAL COVENANTS      86    25    GENERAL
UNDERTAKINGS      89    26    EVENTS OF DEFAULT      102    27    COLLATERAL
VESSEL SALE AND SUBSTITUTION      107    28    CHANGES TO THE LENDERS      109
  



--------------------------------------------------------------------------------

29    RESTRICTION ON DEBT PURCHASE TRANSACTIONS      114    30    CHANGES TO THE
OBLIGORS      115    31    ROLE OF THE AGENT, THE ARRANGERS AND OTHERS      119
   32    THE SECURITY AGENT      126    33    CONDUCT OF BUSINESS BY THE FINANCE
PARTIES      136    34    SHARING AMONG THE FINANCE PARTIES      136    35   
PAYMENT MECHANICS      138    36    SET-OFF      141    37    NOTICES      142
   38    CALCULATIONS AND CERTIFICATES      144    39    PARTIAL INVALIDITY     
145    40    REMEDIES AND WAIVERS      145    41    AMENDMENTS AND WAIVERS     
145    42    CONFIDENTIALITY      149    43    COUNTERPARTS      153    44   
GOVERNING LAW      154    45    ENFORCEMENT      154    SCHEDULE 1 - THE
ORIGINAL PARTIES      155       Part 1 - THE ORIGINAL OBLIGORS      155      
Part 2 - THE ORIGINAL LENDERS      156    Schedule 2 - CONDITIONS PRECEDENT     
157    SCHEDULE 3 – UTILISATION REQUEST      161    SCHEDULE 4 - MANDATORY COST
FORMULAE      162    SCHEDULE 5 - FORM OF TRANSFER CERTIFICATE      165   
SCHEDULE 6 - FORM OF ASSIGNMENT AGREEMENT      168    SCHEDULE 7 - FORM OF
ACCESSION DEED      172    SCHEDULE 8 - FORM OF RESIGNATION LETTER      173   
SCHEDULE 9 - FORM OF COMPLIANCE CERTIFICATE      174    SCHEDULE 10 - TIMETABLES
     175    SCHEDULE 11 – COLLATERAL VESSELS      176   

 

2



--------------------------------------------------------------------------------

SCHEDULE 12 - FORM OF INCREASE CONFIRMATION

    177   

SCHEDULE 13 - FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE

    180      Part 1 - FORM OF NOTICE ON ENTERING INTO NOTIFIABLE DEBT PURCHASE
TRANSACTION     180      Part 2 - FORM OF NOTICE ON TERMINATION OF NOTIFIABLE
DEBT PURCHASE TRANSACTION/NOTIFIABLE DEBT PURCHASE TRANSACTION CEASING TO BE
WITH SPONSOR AFFILIATE     181   

 

3



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 21 September 2012

BETWEEN:-

 

(1) GULFMARK AMERICAS, INC further details of which are set out in Part 1 of
Schedule 1 (The Original Parties) as original borrower (the “Original
Borrower”);

 

(2) GULFMARK OFFSHORE, INC further details of which are set out in Part 1 of
Schedule 1 (The Original Parties) as original guarantor (the “Parent” and the
“Original Guarantor”);

 

(3) THE ROYAL BANK OF SCOTLAND PLC, WELLS FARGO BANK, N.A. AND JPMORGAN CHASE
BANK, N.A. as arrangers (the “Arrangers”);

 

(4) THE FINANCIAL INSTITUTIONS listed in Part 2 of Schedule 1 (The Original
Parties) as lenders (the “Original Lenders”);

 

(5) THE ROYAL BANK OF SCOTLAND PLC as agent of the other Finance Parties (the
“Agent”); and

 

(6) THE ROYAL BANK OF SCOTLAND PLC as security trustee for the Secured Parties
(the “Security Agent”).

IT IS AGREED as follows:-

SECTION 1

INTERPRETATION

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

   In this Agreement:-

 

      

“Acceptable Bank”

  

means:-

 

(a)       a bank or financial institution which has a rating for its long-term
unsecured and non credit-enhanced debt obligations of A- or higher by Standard &
Poor’s Rating Services or Fitch Ratings Ltd or A3 or higher by Moody’s Investor
Services Limited or a comparable rating from an internationally recognised
credit rating agency or

 

(b)      any other bank or financial institution approved by the Agent

  “Accession Deed”    means a document substantially in the form set out in
Schedule 7 (Form of Accession Deed)   “Accounting Principles”    means GAAP  
“Accounting Reference Date”    means 31 December   “Additional Borrower”   
means a company which becomes an Additional Borrower in accordance with
Clause 30 (Changes to the Obligors)

 

1



--------------------------------------------------------------------------------

       “Additional UK Borrower”    means a company which becomes an Additional
Borrower and is tax resident in the United Kingdom   “Additional Cost Rate”   
has the meaning given to it in Schedule 4 (Mandatory Cost Formulae)  
“Additional Guarantor”    means a company which becomes an Additional Guarantor
in accordance with Clause 30 (Changes to the Obligors)   “Additional Obligor”   
means an Additional Borrower or an Additional Guarantor   “Administration”   
has the meaning given to it in paragraph 1.1.3 of the ISM Code   “Affiliate”   
means, in relation to any person, a Subsidiary of that person or a Holding
Company of that person or any other Subsidiary of that Holding Company  
“Agent’s Spot Rate of Exchange”    means the Agent’s spot rate of exchange for
the purchase of the relevant currency with the Base Currency in the London
foreign exchange market at or about 11:00 a.m. on a particular day   “Agreement
Date”    means the date of this Agreement   “Ancillary Commencement Date”   
means, in relation to an Ancillary Facility, the date on which that Ancillary
Facility is first made available, which date shall be a Business Day within the
Availability Period for the Facility   “Ancillary Commitment”    means, in
relation to an Ancillary Lender and an Ancillary Facility, the maximum Base
Currency Amount which that Ancillary Lender has agreed (whether or not subject
to satisfaction of conditions precedent) to make available from time to time
under an Ancillary Facility and which has been authorised as such under Clause 7
(Ancillary Facilities), to the extent that amount is not cancelled or reduced
under this Agreement or the Ancillary Documents relating to that Ancillary
Facility   “Ancillary Document”    means each document relating to or evidencing
the terms of an Ancillary Facility   “Ancillary Facility”    means any ancillary
facility made available by an Ancillary Lender in accordance with Clause 7
(Ancillary Facilities)   “Ancillary Lender”    means each Lender (or Affiliate
of a Lender) which makes available an Ancillary Facility in accordance with
Clause 7 (Ancillary Facilities)  

“AncillaryOutstandings”

  

means, at any time, in relation to an Ancillary Lender and an Ancillary Facility
then in force the aggregate of the equivalents (as calculated by that Ancillary
Lender) in the Base Currency of the following amounts outstanding under that
Ancillary Facility:-

 

(a)       the principal amount under each overdraft facility and on-demand short
term loan facility (net of any credit balances on any account of any Borrower of
an

 

2



--------------------------------------------------------------------------------

    

Ancillary Facility with the Ancillary Lender making available that Ancillary
Facility to the extent that the credit balances are freely available to be set
off by that Ancillary Lender against liabilities owed to it by that Borrower
under that Ancillary Facility)

 

(b)      the then applicable face amount (taking into account any reductions to
the face amount that may have taken effect) of each guarantee, bond and letter
of credit under that Ancillary Facility and

 

(c)       the amount fairly representing the aggregate exposure (excluding
interest and similar charges) of that Ancillary Lender under each other type of
accommodation provided under that Ancillary Facility

 

in each case as determined by such Ancillary Lender, acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Document

  “Appraisal Date”    means 30 June 2012, each 31 December and 30 June
thereafter and the date of any proposed substitution under Clause 27 (Collateral
Vessel Sale and Substitution)   “Appraised Value”    means the estimated market
value arrived at on a basis acceptable to and agreed by the Agent in respect of
any Collateral Vessel determined by averaging valuations addressed to the Agent
by two of the Approved Brokers. Such valuations shall be prepared at each
Borrower’s expense (unless otherwise stated in this Agreement), without a
physical inspection, on the basis of a sale for prompt delivery for cash at
arm’s length on a charter free basis between a willing buyer and a willing
seller   “Approved Brokers”    means H. Clarkson & Co. Limited, Simpson Spence &
Young Shipbrokers Limited, Fearnley AS, RS Platou AS and Seabrokers Group or
such other broker as may be acceptable to the Agent (acting on the instructions
of the Majority Lenders)   “Asset Sale”    means any disposition of property or
series of related dispositions of property (excluding any such disposition
permitted by this Agreement and any disposition of Cash Equivalents) that yields
gross proceeds to a Borrower or any of its Subsidiaries (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $1,000,000.   “Assignment Agreement”    means an
agreement substantially in the form set out in Schedule 6 (Form of Assignment
Agreement) or any other form agreed between the relevant assignor and assignee  
“Auditors”    means one of PricewaterhouseCoopers, Ernst & Young, KPMG or
Deloitte & Touche or any other firm approved in advance by the Majority Lenders
(such approval not to be unreasonably withheld, conditioned or delayed)  
“Authorisation”    means an authorisation, consent, approval, resolution,
licence, exemption, filing, notarisation or registration

 

3



--------------------------------------------------------------------------------

  “Availability Period”    means the period from and including the date of this
Agreement to and including the date falling three months prior to the
Termination Date   “Available Ancillary Commitment”    means in relation to an
Ancillary Facility, an Ancillary Lender’s Ancillary Commitment less the
Ancillary Outstandings in relation to that Ancillary Facility  

“AvailableCommitment”

  

means, in relation to the Facility, a Lender’s Commitment under the Facility
minus (subject to Clause 7.8 (Affiliates of Lenders as Ancillary Lenders) and as
set out below):-

 

(a)       the Base Currency Amount of its participation in any outstanding
Utilisations under the Facility and, the Base Currency Amount of the aggregate
of its Ancillary Commitments and

 

(b)      in relation to any proposed Utilisation, the Base Currency Amount of
its participation in any other Utilisations that are due to be made under the
Facility on or before the proposed Utilisation Date and the Base Currency Amount
of its Ancillary Commitment in relation to any new Ancillary Facility that is
due to be made available on or before the proposed Utilisation Date

 

For the purposes of calculating a Lender’s Available Commitment in relation to
any proposed Utilisation under the Facility, the following amounts shall not be
deducted from a Lender’s Commitment under the Facility:-

 

(i)       that Lender’s participation in any Utilisations that are due to be
repaid or prepaid on or before the proposed Utilisation Date and

 

(ii)      that Lender’s (or its Affiliate’s) Ancillary Commitments to the extent
that they are due to be reduced or cancelled on or before the proposed
Utilisation Date

  “Available Facility”    means, in relation to the Facility, the aggregate for
the time being of each Lender’s Available Commitment in respect of the Facility
  “Base Currency”    means US Dollars  

“BaseCurrency Amount”

  

means:-

 

(a)       in relation to a Utilisation, the amount specified in the Utilisation
Request delivered by a Borrower for that Utilisation (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent’s Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date or, if later, on the date the
Agent receives the Utilisation Request in accordance with the terms of this
Agreement) and

 

4



--------------------------------------------------------------------------------

    

(b)      in relation to an Ancillary Commitment, the amount specified as such in
the notice delivered to the Agent by the Parent pursuant to Clause 7.2
(Availability) (or, if the amount specified is not denominated in the Base
Currency, that amount converted into the Base Currency at the Agent’s Spot Rate
of Exchange on the date which is three Business Days before the Ancillary
Commencement Date for that Ancillary Facility or, if later, the date the Agent
receives the notice of the Ancillary Commitment in accordance with the terms of
this Agreement)

 

as adjusted to reflect any repayment, prepayment, consolidation or division of a
Utilisation, or (as the case may be) cancellation or reduction of an Ancillary
Facility

  “Bond Prepayment Event”    means any repayment or prepayment (other than those
arising from the mandatory application of the proceeds of an asset sale) of all
or substantially all of the Existing Bond unless for the purpose of refinancing
the same on terms with a maturity date that is at least 180 days after the
Termination Date and terms that are not materially less favourable, taken as a
whole, than those governing the Existing Bond   “Borrower”    means an Original
Borrower or an Additional Borrower unless it has ceased to be a Borrower in
accordance with Clause 30 (Changes to the Obligors) and, in respect of an
Ancillary Facility only, any Subsidiary of a Borrower that becomes a borrower of
that Ancillary Facility with the approval of the relevant Lender pursuant to the
provisions of Clause 7.9 (Affiliates of Borrowers)  

“BreakCosts”

  

means the amount (if any) by which:-

 

(a)       the interest which a Lender should have received for the period from
the date of receipt of all or any part of its participation in a Loan or Unpaid
Sum to the last day of the current Interest Period in respect of that Loan or
Unpaid Sum, had the principal amount or Unpaid Sum received been paid on the
last day of that Interest Period

 

exceeds:-

 

(b)      the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period

 

“Budget”

  

means:-

 

(a)       in relation to the period beginning on 1 January 2012 and ending on 31
December 2012, the Original Budget and

 

5



--------------------------------------------------------------------------------

    

(b)      in relation to any other period, any budget delivered by the Parent to
the Agent in respect of that period pursuant to Clause 23.4 (Budget)

 

“BusinessDay”

  

means a day (other than a Saturday or Sunday) on which banks are open for
general business in London, England and New York and:-

 

(a)       (in relation to any date for payment or purchase of a currency other
than euro) the principal financial centre of the country of that currency or

 

(b)      (in relation to any date for payment or purchase of euro) any TARGET
Day

  “Capitalised Leases”    means all leases that have been or should be, in
accordance with GAAP, recorded as capitalised leases   “Capitalised Lease
Obligations”    of any Person means the obligations of such Person to pay rent
or other amounts under any Capitalised Lease, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP  

“Cash”

  

means, at any time, cash in hand or at bank and (in the latter case) credited to
an account in the name of an Obligor with an Acceptable Bank and to which an
Obligor is alone (or together with other Obligors) beneficially entitled and for
so long as:-

 

(a)       that cash is repayable on demand

 

(b)      repayment of that cash is not contingent on the prior discharge of any
other indebtedness of any member of the Group or of any other person whatsoever
or on the satisfaction of any other condition other than a request for repayment

 

(c)       there is no Security over that cash except for Transaction Security or
any Permitted Vessel Security constituted by a netting or set-off arrangement
entered into by members of the Group in the ordinary course of their banking
arrangements and

 

(d)      the cash is freely and immediately available on demand to be applied in
repayment or prepayment of the Facility

  “Cash Collateral Account”    means the US $ denominated interest bearing
account, opened with the Agent in its Aberdeen office named “RBS Re Gulfmark
Americas Inc (RCF)” with account number RBSREGAI-USD-A, as the same may be
redesignated, substituted or replaced from time to time by the Agent   “Cash
Collateral Account Charge”    means a first ranking fixed charge over the Cash
Collateral Account in form and content agreed by the Security Agent  
“Cash Equivalent Investments”   

means at any time:-

 

(a)       certificates of deposit maturing within one year after the relevant
date of calculation and issued by an Acceptable Bank

 

6



--------------------------------------------------------------------------------

 

           

  

(b)      any investment in marketable debt obligations issued or guaranteed by
the government of the United States of America or the United Kingdom or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security

 

(c)       commercial paper not convertible or exchangeable to any other
security:-

 

(i)         for which a recognised trading market exists

 

(ii)        issued by an issuer incorporated in the United States of America or
the United Kingdom

 

(iii)       which matures within one year after the relevant date of calculation
and

 

(iv)       which has a credit rating of either A-1 or higher by Standard &
Poor’s Rating Services or F1, F2 or higher by Fitch Ratings Ltd or P-1 or higher
by Moody’s Investor Services Limited, or, if no rating is available in respect
of the commercial paper, the issuer of which has, in respect of its long-term
unsecured and non-credit enhanced debt obligations, an equivalent rating

 

(d)      sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by an Acceptable Bank (or their dematerialised equivalent)

 

(e)       investments made in connection with cash management programs of the
Parent or a Subsidiary thereof and denominated in a currency other than pounds
sterling or US Dollars in which such Person is conducting or intending to
conduct business which investments are by their nature readily convertible into
cash or cash equivalent as defined herein; or

 

(f)       any other debt security approved by the Majority Lenders,

 

in each case, to which any Obligor is alone (or together with other Obligors
beneficially entitled at that time and which is not issued or guaranteed by any
member of the Group or subject to any Security (other than Security arising
under the Transaction Security Documents)

 

7



--------------------------------------------------------------------------------

  “Change of Control”   

means (i) any person or group of persons acting in concert gains direct or
indirect control of the Parent, or (ii) a Borrower ceases to be a wholly owned
Subsidiary (directly or indirectly) of the Parent. For the purposes of this
definition:

 

(a)       “control” of any Obligor means:

 

(i)         the power (whether by way of ownership of shares, proxy (excluding
proxies solicited by the Parent in accordance with customary voting practices of
US companies whereby a stockholder has instructed a proxy to vote in accordance
with the stockholder’s instructions), contract, agency or otherwise) to:

 

(A)       cast, or control the casting of, more than 40% of the maximum number
of votes that might be cast at a meeting of the stockholders of the Parent; or

 

(B)       appoint or remove all, or the majority, of the directors or other
equivalent officers of the Parent but excluding changes (or the power to make
changes) in the board of directors of the Parent approved or recommended by the
majority of directors serving on such board at the time of such recommendation
or approval where those changes are not related to or do not occur as a
consequence of any change in shareholding of the Parent; or

 

(C)       give directions with respect to the operating and financial policies
of the Parent with which the directors or other equivalent officers of the
Parent are obliged to comply; and/or

 

(ii)        the holding beneficially of more than 40% of the issued share
capital of the Parent (excluding any part of that issued share capital that
carries no right to participate beyond a specified amount in a distribution of
either profits or capital);

 

(b)      “acting in concert” means, a group of persons who, pursuant to an
agreement or understanding (whether formal or informal), actively co-operate,
through the acquisition directly or indirectly of shares in the Parent by any of
them, either directly or indirectly, to obtain or consolidate control of the
Parent.

  “Charged Property”    means all of the assets of the Obligors which from time
to time are, or are expressed to be, the subject of the Transaction Security  
“Closing Date”    means the date on which the first Utilisation under this
Agreement is made or to be made (as the context requires)

 

8



--------------------------------------------------------------------------------

  “Code”    means the United States Internal Revenue Code of 1986, as amended  
“Collateral Vessels”    means, subject to Clause 25.16 (Insurance) and Clause 27
(Collateral Vessel Sale and Substitution), each of the vessels listed in
Schedule 11 (The Collateral Vessels)   “Commitment”   

means:-

 

(a)       in relation to an Original Lender, the amount in the Base Currency set
opposite its name under the heading “Commitment” in Part 2 of Schedule 1 (The
Original Parties) and the amount of any other Commitment transferred to it under
this Agreement or assumed by it in accordance with Clause 2.2 (Increase) and

 

(b)      in relation to any other Lender, the amount in the Base Currency of any
Commitment transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase)

 

to the extent not cancelled, reduced or transferred by it under this Agreement

  “Common Stock”    means the common stock $1.00 par value per share of the
Original Borrower   “Compliance Certificate”    means a certificate
substantially in the form set out in Schedule 9 (Form of Compliance Certificate)
or otherwise in form and substance satisfactory to the Agent   “Confidential
Information”   

means all information relating to the Parent, any Obligor, the Group, the
Finance Documents or the Facility of which a Finance Party becomes aware in its
capacity as, or for the purpose of becoming, a Finance Party or which is
received by a Finance Party in relation to, or for the purpose of becoming a
Finance Party under, the Finance Documents or the Facility from either:-

 

(a)       any member of the Group or any of its advisers or

 

(b)      another Finance Party, if the information was obtained by that Finance
Party directly or indirectly from any member of the Group or any of its advisers

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:-

 

(i)         is or becomes public information other than as a direct or indirect
result of any breach by that Finance Party of Clause 42 (Confidentiality) or

 

(ii)        is identified in writing at the time of delivery as non-confidential
by any member of the Group or any of its advisers or

 

9



--------------------------------------------------------------------------------

    

(iii)       is known by that Finance Party before the date the information is
disclosed to it in accordance with sub-clauses (a) or (b) above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality

  “Confidentiality Undertaking”    means a confidentiality undertaking
substantially in a recommended form of the LMA or in any other form agreed
between the Parent and the Agent   “Constitutional Documents”    means the
articles of incorporation and by-laws of the applicable entity   “CTA”    means
the Corporation Tax Act 2009   “Debt Purchase Transaction”   

means, in relation to a person, a transaction where such person:-

 

(a)       purchases by way of assignment or transfer

 

(b)      enters into any sub-participation in respect of or

 

(c)       enters into any other agreement or arrangement having an economic
effect

            substantially similar to a sub-participation in respect of

 

any Commitment or amount outstanding under this Agreement

  “Default”    means an Event of Default or any event or circumstance specified
in Clause 26 (Events of Default) which would, with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing become an Event of Default
  “Defaulting Lender”   

means any Lender (other than a Lender which is a Sponsor Affiliate):-

 

(a)      which has failed to fund its participation in a Loan or has notified
the Agent that it will not make its participation in a Loan available by the
Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders’
participation)

 

(b)      which has otherwise rescinded or repudiated a Finance Document or

 

(c)       with respect to which an Insolvency Event has occurred and is
continuing

 

10



--------------------------------------------------------------------------------

    

unless, in the case of paragraph (a) above:-

 

(i)        its failure to pay is caused by:-

 

(A)      administrative or technical error or

 

(B)      a Disruption Event and

 

payment is made within 3 Business Days of its due date or

 

(ii)       the Lender is disputing in good faith whether it is contractually
obliged to make the payment in question

  “Delegate”    means any delegate, agent, attorney or co-trustee appointed by
the Security Agent   “Designated Gross Amount”    has the meaning given to that
term in Clause 7.2 (Availability)   “Designated Net Amount”    has the meaning
given to that term in Clause 7.2 (Availability)   “Disclosure Schedule”    means
the schedule, if any, prepared by the Original Borrower and delivered to and
accepted by the Agent pursuant to Schedule 2 (Conditions Precedent).  
“Disqualified Stock”    means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is one year
after the Termination Date; provided, however, that only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such dates shall be deemed to be Disqualified Stock; provided
further that any such Equity Interests (including any options, warrants or other
rights in respect thereof) issued or sold as compensation and held by future,
present or former directors, officers, members of management, employees or
consultants of the Parent, each Borrower or any of its Subsidiaries or family
members or relatives thereof, or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives shall not constitute
Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interests
that would constitute Disqualified Stock solely because the holders thereof have
the right to require the Parent, each Borrower or any of its Subsidiaries to
repurchase such Equity Interests upon the occurrence of a change of control or a
sale of all or substantially all its assets will not constitute Disqualified
Stock if the terms of such Equity Interest provide that the Parent, each
Borrower or any Subsidiary may not repurchase or redeem any such Equity Interest
pursuant to such provisions. Subject to all of the preceding provisos in this
definition, the term “Disqualified Stock” will also include any options,
warrants or other rights that are convertible into Disqualified Stock or that
are redeemable at the option of the holder, or required to be redeemed, prior to
the date that is one year after the Termination Date

 

11



--------------------------------------------------------------------------------

  “Disruption Event”   

means either or both of:-

 

(a)       a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties or

 

(b)      the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:-

 

(i)        from performing its payment obligations under the Finance Documents
or

 

(ii)        from communicating with other Parties in accordance with the terms
of the Finance Documents

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted

  “Distribution”   

means:

 

(a)      any payment, dividend or other distribution in relation to any of its
share capital (or issued shares) of any Obligor;

 

(b)     any redemption, reduction, repayment or retirement of any of its share
capital (or issued shares) of any Obligor,

 

in each case whether in cash or in kind and whether by actual payment or set off

  “Dormant Subsidiary”    means a member of the Group which does not trade (for
itself or as agent for any person) and does not own, legally or beneficially,
assets (including, without limitation, indebtedness owed to it) which in
aggregate have a value of $5,000,000 or more or its equivalent in other
currencies   “Earnings”    in relation to a Collateral Vessel, means all hires
where the charter is for a period of 12 months or more including (without
limitation) all time charter hire and bareboat charter hire, freights, pool
income and other sums payable to or for the account of each Borrower in respect
of that Collateral Vessel including (without limitation) all remuneration for
salvage and towage services, demurrage and detention moneys, contributions in
general average, compensation in respect of any requisition for hire and damages
and other payments (whether awarded by any court or arbitral tribunal or by
agreement or otherwise) for breach, termination or variation of any contract for
the operation, employment or use of that Collateral Vessel

 

12



--------------------------------------------------------------------------------

“Employee Plan”    means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or section
412 of the Code or Section 302 of ERISA, and in respect of which each Borrower
or any of its ERISA Affiliates is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA “Environment”   

means humans, animals, plants and all other living organisms including the
ecological systems of which they form part and the following media:-

 

(a)       air (including, without limitation, air within natural or man-made
structures, whether above or below ground)

 

(b)      water (including, without limitation, territorial, coastal and inland
waters, water under or within land and water in drains and sewers) and

 

(c)       land (including, without limitation, land under water)

“Environmental Claim”    means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law “Environmental
Law”   

means any applicable law or regulation which relates to:-

 

(a)       the pollution or protection of the Environment

 

(b)      the conditions of the workplace or

 

(c)       the generation, handling, storage, use, release or spillage of any
substance which, alone or in combination with any other, is capable of causing
harm to the Environment, including, without limitation, any waste

“Environmental Permits”    means any permit and other Authorisation and the
filing of any notification, report or assessment required under any
Environmental Law for the operation of the business of any member of the Group
conducted on or from the properties owned or used by any member of the Group
“Equity to Total Assets Ratio”    has the meaning given in Clause 24.3
(Financial Covenant definitions) “Equity Interests”    means shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests in
a Person of whatever nature, and any warrants, options or other rights entitling
the holder thereof to purchase or acquire any of the foregoing, but excluding
any debt security that is convertible into, or exchangeable for, any of the
foregoing.

 

13



--------------------------------------------------------------------------------

“ERISA”    means, at any date, the United States Employee Retirement Income
Security Act of 1974 (or any successor legislation thereto) as amended from time
to time, and the regulations promulgated and rulings issued thereunder, all as
the same may be in effect at such date “ERISA Affiliate”    of each Borrower
means any person that for purposes of Title I and Title IV of ERISA and Section
412 of the Code would be deemed at any relevant time to be a single employer
with each Borrower, pursuant to Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA “ERISA Event”   

means:

 

(a)     any reportable event, as defined in Section 4043 of ERISA, with respect
to an Employee Plan, as to which PBGC has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified of such event;

 

(b)     the filing of a notice of intent to terminate any Employee Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041 (c) of ERISA of a notice of intent to
terminate any Employee Plan or the termination of any Employee Plan under
Section 4041(c) of ERISA;

 

(c)     the institution of proceedings under Section 4042 of ERISA by the PBGC
for the termination of, or the appointment of a trustee to administer, any
Employee Plan;

 

(d)     the failure to make a required contribution to any Employee Plan that
would result in the imposition of an encumbrance under Section 412 of the Code
or Section 302 of ERISA or the filing of any request for a minimum funding
waiver under Section 412 of the Code with respect to any Employee Plan or
Multiemployer Plan;

 

(e)     an engagement in a non-exempt prohibited transaction within the meaning
of Section 4975 of the Code or Section 406 of ERISA;

 

(f)      the complete or partial withdrawal of each Borrower or any of its ERISA
Affiliates from a Multiemployer Plan; and

 

(g)     each Borrower or any of its ERISA Affiliates incurring any liability
under Title IV of ERISA with respect to any Employee Plan (other than premiums
due and not delinquent under section 4007 of ERISA).

 

14



--------------------------------------------------------------------------------

“EURIBOR”   

means, in relation to any Loan in euro:

 

(a)       the applicable Screen Rate; or

 

(b)      (if no Screen Rate is available for the currency or Interest Period of
that Loan) the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Agent at its request quoted by Reference Banks to
leading banks in the European interbank market,

 

as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan and, if
any such rate is below zero, EURIBOR will be deemed to be zero

“Event of Default”    means any event or circumstance specified as such in
Clause 26 (Events of Default) that has occurred and is continuing “Existing
Bond”    means the Indenture dated 12 March 2012 between the Parent and U.S.
Bank National Association, as trustee for the Parent’s 6.375% senior notes due
2014 “Existing Bond Debt”    means debt issued pursuant to the Existing Bond
“Existing Fleet Mortgage”    means those mortgages granted and subsisting
pursuant to the Existing Term Loan Agreement in accordance with the terms
thereof “Existing RCF Agreements”    means the (i) $25.0 million Secured
Reducing Revolving Loan Facility Agreement dated 1 June 2006 (as Amended and
restated by the First Supplemental Agreement dated 5 June 2008) between the
Parent, DnB NOR Bank ASA and the other lenders party thereto; (ii) $60.0 million
Secured Reducing Revolving Loan Facility Agreement dated 1 June 2006 among Gulf
Shore N.S. Limited, DnB NOR Bank ASA and the other lenders party thereto; (iii)
$30 million Secured Reducing Revolving Loan Facility Agreement dated 1 June 2006
among GulfMark Rederi AS, DnB NOR Bank ASA and the other lenders party thereto;
and (iv) $60.0 million Secured Reducing Revolving Loan Facility Agreement dated
5 June 2008 between Gulf Marine Far East Pte. Ltd., DnB NOR Bank ASA, and the
other lenders party thereto “Existing RCF Debt”    means debt issued pursuant to
the Existing RCF Agreements “Existing Term Debt”    means debt issued pursuant
to the Existing Term Loan Agreement “Existing Term Loan Agreement”    means the
$200.0 million Facility Agreement dated 17 December 2009 (as amended by the
Amendment Agreement dated 26 January 2012) among the Original Borrower, the
Parent, The Royal Bank of Scotland plc and the other lenders parties thereto
“Facility”    means the revolving credit facility made available under this
Agreement as described in Clause 2.1.1

 

15



--------------------------------------------------------------------------------

“Facility Office”   

means:-

 

(a)       in respect of a Lender, the office or offices notified by that Lender
to the Agent in writing on or before the date it becomes a Lender (or, following
that date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement or

 

(b)      in respect of any other Finance Party, the office in the jurisdiction
in which it is resident for tax purposes

“Fee Letter”   

means:-

 

(a)       any letter or letters dated on or about the date of this Agreement
between an Arranger and an Obligor (or the Agent and an Obligor or the Security
Agent and an Obligor) setting out any of the fees referred to in Clause 15
(Fees) and

 

(b)      any agreement setting out fees payable to a Finance Party referred to
in Clause 2.2.5 or Clause 15.5 (Interest, commission and fees on Ancillary
Facilities) of this Agreement or under any other Finance Document

“Finance Document”   

means this Agreement, any Accession Deed, any Ancillary Document, any Compliance
Certificate, any Promissory Note, any Fee Letter, any Hedging Agreement, any
Resignation Letter, any Transaction Security Document, any Utilisation Request
and any other document designated as a “Finance Document” by the Agent and the
Parent provided that where the term “Finance Document” is used in, and construed
for the purposes of, this Agreement, a Hedging Agreement shall be a Finance
Document only for the purposes of:-

 

(a)       the definition of “Material Adverse Effect”

 

(b)      the definition of “Transaction Security Document”

 

(c)       Clause 1.2.1(d)

 

(d)      Clause 21 (Guarantee and Indemnity) and

 

(e)       Clause 26 (Events of Default) (other than Clause 26.21 (Acceleration))

“Finance Party”   

means the Agent, each Arranger, the Security Agent, a Lender, a Hedge
Counterparty or any Ancillary Lender provided that where the term “Finance
Party” is used in, and construed for the purposes of, this Agreement, a Hedge
Counterparty shall be a Finance Party only for the purposes of:-

 

(a)       the definition of “Secured Parties”

 

(b)      Clause 1.2.1(a)

 

(c)       sub-clause (c) of the definition of Material Adverse Effect

 

(d)      Clause 21 (Guarantee and Indemnity) and

 

(e)       Clause 33 (Conduct of business by the Finance Parties)

 

16



--------------------------------------------------------------------------------

“Financial Covenant”    means a financial covenant set out in Clause 24
(Financial Covenant) “Financial Indebtedness” or “Indebtedness”   

of any Person means, on any date, without duplication,

 

(a)       all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind,

 

(b)      all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

 

(c)       all obligations of such Person under conditional sale agreements
relating to property acquired by such Person reflected as a liability on a
balance sheet of such Person in accordance with GAAP (or, if no such balance
sheet of such Person has been prepared as of such date, as would be reflected as
a liability on such balance sheet in accordance with GAAP),

 

(d)      all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) current accounts payable incurred
in the ordinary course of business and (ii) any earn out obligation reflected as
a liability on the balance sheet of such Person (or, if no such balance sheet of
such Person has been prepared as of such date, as would be reflected as a
liability on such balance sheet in accordance with GAAP)),

 

(e)       all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,

 

(f)       all guarantees by such Person of borrowed money of other Persons,

 

(g)      all Capitalised Lease Obligations of such Person,

 

(h)      all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty,

 

(i)       all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances and

 

(j)       all obligations of such Person under Hedging Agreements or agreements
with any Person having substantially the same economic effect, after giving
effect to applicable netting arrangements.

 

17



--------------------------------------------------------------------------------

   The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of any obligation under Hedging Agreements or agreements with any Person
having substantially the same economic effect on any date shall be deemed to be
the swap termination value thereof as of such date. The amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby “Financial Quarter”    means the
period commencing on the day after one Quarter Date and ending on the next
Quarter Date “Financial Year”    means the annual accounting period of the Group
ending on 31 December each year “Fleet Report Template”    means the example
vessel status report delivered to the Agent by the Parent pursuant to paragraph
12(d) of Schedule 2 (Conditions Precedent) “Foreign Subsidiary”    means any
Subsidiary of a Borrower that is not organized under the laws of the United
States of America, any state thereof or the District of Columbia “Funds Flow
Statement”    means a funds flow statement in agreed form “GAAP”    means those
principles and practices which are recognised as such by the Financial
Accounting Standards Board of the United States of America “Group”    means the
Parent, the Original Borrower and each of their respective Subsidiaries for the
time being “Group Structure Chart”    means the group structure chart in the
agreed form “Guarantor”    means an Original Guarantor or an Additional
Guarantor, unless it has ceased to be a Guarantor in accordance with Clause 30
(Changes to the Obligors) “Hedge Counterparty”    means (i) any Lender or (ii)
any Affiliate of any Lender which has become a Party as a Hedge Counterparty in
accordance with Clause 28.8 (Accession of Hedge Counterparties) “Hedging
Agreement”    means any interest rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option. interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions), in each case entered into between an Obligor and a Hedge
Counterparty “Hedging Arrangement”    means any interest rate swap transaction,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option. interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions).

 

18



--------------------------------------------------------------------------------

“Holding Company”    means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary “Impaired Agent”
  

means the Agent at any time when:-

 

(a)       it has failed to make (or has notified a Party that it will not make)
a payment required to be made by it under the Finance Documents by the due date
for payment

 

(b)      the Agent otherwise rescinds or repudiates a Finance Document

 

(c)       (if the Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of “Defaulting Lender” or

 

(d)      an Insolvency Event has occurred and is continuing with respect to the
Agent or its parent company, if any

 

unless, in the case of paragraph (a) above:-

 

(i)      its failure to pay is caused by:-

 

(A)    administrative or technical error or

 

(B)    a Disruption Event and

 

payment is made within 5 Business Days of its due date or

 

(ii)     the Agent is disputing in good faith whether it is contractually
obliged to make the payment in question

“Increase Confirmation”    means a confirmation substantially in the form set
out in Schedule 12 (Form of Increase Confirmation) “Increase Lender”    has the
meaning given to that term in Clause 2.2 (Increase) “Insolvency Event”   

in relation to a Finance Party means that the Finance Party:-

 

(a)       is dissolved (other than pursuant to a consolidation, amalgamation or
merger)

 

(b)      becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due

 

(c)       makes a general assignment, arrangement or composition with or for the
benefit of its creditors

 

19



--------------------------------------------------------------------------------

  

(d)      institutes or has instituted against it, by a regulator, supervisor or
any similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official

 

(e)       has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition is
instituted or presented by a person or entity not described in paragraph (d)
above and

 

(i)      results in a judgment of insolvency or bankruptcy or the entry of an
order for relief or the making of an order for its winding-up or liquidation or

 

(ii)     is not dismissed, discharged, stayed or restrained in each case within
30 days of the institution or presentation thereof

 

(f)       has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger)

 

(g)      seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets

 

(h)      has a secured party take possession of all or substantially all its
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced or sued on or against all or substantially all its
assets and such secured party maintains possession, or any such process is not
dismissed, discharged, stayed or restrained, in each case within 30 days
thereafter

 

(i)       causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (h) above or

 

(j)       takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the foregoing acts

“Insolvency Officer”    means any liquidator, trustee in bankruptcy, judicial
custodian or manager, compulsory manager, receiver, receiver and manager,
administrative receiver, administrator or other similar officer, in each case,
appointed in any jurisdiction

 

20



--------------------------------------------------------------------------------

“Insurances”    in relation to a Collateral Vessel, means all policies and
contracts of insurance (including but not limited to hull and machinery, all
entries in protection and indemnity or war risks associations) which are from
time to time taken out or entered into in respect of or in connection with that
Collateral Vessel or her increased value and (where the context permits) all
benefits thereof, including all claims of any nature and returns of premium
“Insurance Report”    means an insurance report prepared by BankServe Insurance
Services Ltd and dated on or around the date of this Agreement and addressed to,
and/or capable of being relied upon by, the Reliance Parties “Interest Period”
   means, in relation to a Loan, each period determined in accordance with
Clause 13 (Interest Periods) and, in relation to an Unpaid Sum, each period
determined in accordance with Clause 12.3 (Default interest) “Intra-Group Loan”
   means any agreement constituting Financial Indebtedness between an Obligor
and any other Person in the Group “IRS”    means the United States Internal
Revenue Service “ISM Code”    means the International Safety Management Code
2002 regarding the safe management and operation of ships and for pollution
prevention “ISPS Code”    means the International Ship and Port Security Code as
adopted by the Conference of Contracting Governments to the Safety of Life at
Sea Convention 1974 on 13 December 2002 and incorporated as Chapter XI-2 of the
Safety of Life at Sea Convention 1974 “ITA”    means the Income Tax Act 2007
“Joint Venture”   

means any joint venture entity, whether a company, unincorporated firm,
undertaking, association, joint venture or partnership entity

 

(a)       the Equity Interests in which are owned by two or more Persons that
are not otherwise Affiliates, and

 

(b)      less than a majority of the Equity Interests of which are owned by the
Parent or a Subsidiary thereof, provided however, that vessel charter, vessel
hire, vessel service and similar agreements shall not constitute joint ventures

“Lead Arranger”    means The Royal Bank of Scotland plc “Legal Opinion”    means
any legal opinion delivered to the Agent under Clause 4.1 (Initial conditions
precedent) or Clause 30 (Changes to the Obligors)

 

21



--------------------------------------------------------------------------------

“Legal Reservations”   

means:-

 

(a)       the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors

 

(b)      the time barring of claims under the Limitation Acts, the possibility
that an undertaking to assume liability for or indemnify a person against
non-payment of UK stamp duty may be void and defences of set-off or counterclaim

 

(c)       similar principles, rights and defences under the laws of any Relevant
Jurisdiction and

 

(d)      any other matters which are set out as qualifications, reservations,
assumptions or exceptions as to matters of law of general application in the
Legal Opinions

“Lender”   

means:-

 

(a)       any Original Lender and

 

(b)      any bank, financial institution, trust, fund or other entity which has
become a Party as a Lender in accordance with Clause 2.2 (Increase) or Clause 28
(Changes to the Lenders)

 

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement

“LIBOR”   

means, in relation to any Loan:-

 

(a)       the applicable Screen Rate; or

 

(b)      (if no Screen Rate is available for the currency or Interest Period of
that Loan) the Reference Bank Rate,

 

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan and, if any such rate is below zero, LIBOR will be deemed to be zero.

“Lien”   

means, with respect to any asset:

 

(a)       any mortgage, deed of trust, charge, pledge, lien, hypothecation,
encumbrance, or security interest in, on or of such asset,

 

(b)      the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and

 

(c)       in the case of securities, any purchase option, call or similar right
of a third party with respect to such securities

 

22



--------------------------------------------------------------------------------

“Limitation Acts”    means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984 “LMA”    means the Loan Market Association “Loan”    means a
loan made or to be made under the Facility or the principal amount outstanding
for the time being of that loan “Majority Lenders”    means two or more Lenders
(unless there is only one Lender) whose Commitments aggregate more than 51 per
cent. of the Total Commitments (or, if the Total Commitments have been reduced
to zero, aggregated more than 51 per cent. of the Total Commitments immediately
prior to that reduction) “Manager”    means the Original Borrower or any entity
within the Group. “Mandatory Cost”    means the percentage rate per annum
calculated by the Agent in accordance with Schedule 4 (Mandatory Cost Formulae)
“Margin”   

means in relation to any Loan or Unpaid Sum:-

 

(a)       until 30 September 2012, 2.25 per cent per annum; and

 

(b)      thereafter, the percentage rate per annum shall be determined by
reference to the Leverage Ratio calculated as at the most recent Quarter Date
such that the percentage rate per annum applicable during any Financial Quarter
commencing on or after 1 October 2012 shall be that set out below in the column
opposite the applicable Leverage Ratio:-

 

Leverage Ratio   

Margin

% p.a.

 

Greater than 2.5

     3.0   

Greater than 2.0 but less than or equal to 2.5

     2.5   

Greater than 1.5 but less than or equal to 2.0

     2.25   

Greater than 1.0 but less than or equal to 1.5

     2.0   

Less than or equal to 1.0

     1.75   

 

  

provided however:-

 

(i)      any increase or decrease in the Margin for a Loan shall take effect on
the date (the “reset date”) which is the first day of the next Interest Period
for that Loan following receipt by the Agent of the Compliance Certificate for
that Relevant Period pursuant to Clause 23.2 (Provision and contents of
Compliance Certificate);

 

23



--------------------------------------------------------------------------------

  

(ii)     if the effect of the above would be to cause the Margin to reduce by
more than one level on any reset date then the Margin will decrease by one level
only on that reset date;

 

(iii)   if, following receipt by the Agent of the annual audited financial
statements of the Group and related Compliance Certificate, those statements and
Compliance Certificate do not confirm the basis for a reduced Margin, then the
provisions of Clause 12.2 (Payment of interest) shall apply and the Margin for
that Loan shall be the percentage per annum determined using the table above and
the revised Leverage Ratio calculated using the figures in the Compliance
Certificate;

 

(iv)    while an Event of Default is continuing, the Margin for each Loan under
the Facility shall be (A) the highest percentage per annum set out above for a
Loan under the Facility plus (B) two (2) per cent; and

 

(v)     for the purpose of determining the Margin, Leverage Ratio and Relevant
Period shall be determined in accordance with Clause 24 (Financial covenants).

“Material Adverse Effect”   

means a material adverse effect on:-

 

(a)       the business, operations, property, condition (financial or otherwise)
of (i) an Obligor or (ii) the Group, taken as a whole or

 

(b)      the ability of an Obligor to perform its obligations under the Finance
Documents or

 

(c)       the validity or enforceability of, or the effectiveness or ranking of
any Security granted or purporting to be granted pursuant to any of, the Finance
Documents or the rights or remedies of any Finance Party under any of the
Finance Documents

“Material Company”   

means, at any time:-

 

(a)       an Obligor; or

 

(b)      a wholly-owned member of the Group that holds shares in an Obligor; or

 

(c)       a Subsidiary of the Parent which has Consolidated Adjusted EBITDA or
has gross assets, net assets or total revenue (excluding intra-group items)
representing five per cent., or more of the gross assets, net assets or total
revenue of the Group, calculated on a consolidated basis.

 

24



--------------------------------------------------------------------------------

   Compliance with the conditions set out in paragraph (c) shall be determined
by reference to the most recent Compliance Certificate supplied by the Parent
and/or the latest audited financial statements of that Subsidiary (consolidated
in the case of a Subsidiary which itself has Subsidiaries) and the latest
audited consolidated financial statements of the Group. However, if a Subsidiary
has been acquired since the date as at which the latest audited consolidated
financial statements of the Group were prepared, the financial statements shall
be deemed to be adjusted in order to take into account the acquisition of that
Subsidiary (that adjustment being certified by the Group’s Auditors as
representing an accurate reflection of the revised Consolidated Adjusted EBITDA,
gross assets, net assets or total revenue of the Group). “Month”   

means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:-

 

(a)       (subject to sub-clause (c) below) if the numerically corresponding day
is not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day

 

(b)      if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month and

 

(c)       if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end

 

The above rules will only apply to the last Month of any period

“Multiemployer Plan”    means a “multiemployer plan” (as defined in Section
(3)(37) of ERISA) contributed to for any employees of each Borrower or any of
its ERISA Affiliates “Net Cash Proceeds”   

means:-

 

(a)       in connection with any Asset Sale or any Recovery Event, the proceeds
thereof in the form of cash and Cash Equivalent Investments (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
instalment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Sale or Recovery Event, net of
reasonable attorneys’ fees, accountants’ fees, investment banking and advisor’s
fees, amounts required to be applied to the repayment of Financial Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Transaction Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable currently as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements); and

 

25



--------------------------------------------------------------------------------

  

(b)      in connection with any issuance or sale of equity securities or debt
securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of reasonable attorneys’ fees, investment
banking and advisor’s fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New Lender”    has the meaning given to that term in Clause 28 (Changes to the
Lenders) “New Vessels”    has the meaning given to such terms in Clause 27
(Collateral Vessel Sale and Substitution) “Non-Consenting Lender”    has the
meaning given to that term in Clause 41.3 (Replacement of Lender)
“Notifiable Debt Purchase Transaction”    has the meaning given to that term in
Clause 29.2.2 “Obligor”    means a Borrower or a Guarantor “Obligors’ Agent”   
means the Parent, as appointed to act on behalf of each Obligor in relation to
the Finance Documents pursuant to Clause 2.4 (Obligors’ Agent) “Optional
Currency”    means a currency (other than the Base Currency) which complies with
the conditions set out in Clause 4.3 (Conditions relating to Optional
Currencies) “Original Budget”    means the budget, for the period from 1 January
2012 to 31 December 2012, prepared by the Parent and reviewed by the Parent’s
board of directors for use by the Parent and its Subsidiaries in the ordinary
course of business and to be delivered to the Agent pursuant to Clause 4.1
“Original Financial Statements”   

means:-

 

(a)       in relation to the Parent and the Borrower, the audited consolidated
income statement, balance sheet and statement of cash flows of the Parent for
its Financial Year ended December 31, 2011; and

 

(b)      in relation to any other Obligor, such financial statements (if any) as
may be agreed to be delivered to the Agent pursuant to Clause 30 (Changes to the
Obligors)

“Original Fleet Mortgage”    means the first priority mortgages over the
Collateral Vessels entered into by the Original Borrower in favour of the
Security Agent on or about the date thereof “Original Obligor”    means the
Original Borrower or the Original Guarantor

 

26



--------------------------------------------------------------------------------

“Participating Member State”    means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union
“Party”    means a party to this Agreement “PBGC”    means the U.S. Pension
Benefit Guaranty Corporation, or any entity succeeding to all or any of its
functions under ERISA. “Permitted Acquisition”   

means any acquisition (by merger, consolidation, asset purchase or otherwise) by
the Obligor of all or substantially all the assets of, or all the Equity
Interests in, a Person or division or line of business of a Person, if:

 

(a)       immediately after giving effect thereto, no Default has occurred or
would result therefrom,

 

(b)      the Parent and its consolidated Subsidiaries shall demonstrate that,
after giving effect to such acquisition, the Leverage Ratio is 0.25 to 1.00 less
than the applicable level set forth in Clause 24.1.1 (Leverage Ratio) calculated
on a pro-forma basis; and

 

(c)       The Parent and its consolidated Subsidiaries shall demonstrate that,
after giving effect to such acquisition the sum of all Cash, Cash Equivalent
Investments and Available Commitments shall be equal to at least $20,000,000

“Permitted Subordinated Indebtedness”   

means Financial Indebtedness of each Borrower which

 

(a)       does not mature, and is not subject to mandatory repurchase,
redemption or amortization (other than pursuant to customary asset sale or
change in control provisions requiring redemption or repurchase only if and to
the extent then permitted by this Agreement), in each case, prior to the date
that is one year after the Termination Date,

 

(b)      is not secured, directly or indirectly, by any assets of each Borrower
or any Subsidiary,

 

(c)       is not exchangeable or convertible into Financial Indebtedness of each
Borrower or any Subsidiary (other than Financial Indebtedness which would
qualify as “Permitted Subordinated Indebtedness” hereunder) or Disqualified
Stock and

 

(d)      is, together with any guarantee thereof by any Subsidiary (a “Permitted
Subordinated Guarantee”), subordinated to the obligations owed to the Lenders
pursuant to the Finance Documents pursuant to subordination provisions that are
no less favorable to the Lenders than those applicable to offerings of “high
yield” subordinated debt by similar issuers of similar debt at or about the same
time or pursuant to other subordination provisions on terms reasonably
satisfactory to the Agent.

 

27



--------------------------------------------------------------------------------

“Permitted Vessel Security”   

means:

 

(a)       mechanics’ and repairmen’s Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Clause 25.4
(Taxation);

 

(b)      Liens on vessels created by the Existing Fleet Mortgage;

 

(c)       Liens on Collateral Vessels created or to be created hereunder in
favour of the Security Agent;

 

(d)      Liens imposed by law for crews’ wages (including the wages of the
master of the Collateral Vessel) that are either discharged in the ordinary
course of business or are being contested in good faith and by appropriate
proceedings diligently conducted or other acts by an Obligor and such Obligor
shall have set aside on its books adequate reserves with respect to such Lien
(to the extent required by GAAP) and so long as such deferment in payment shall
not subject the Collateral Vessel to sale, forfeiture or loss;

 

(e)       Liens imposed by law for salvage (including contract salvage) or
general average, and Liens for wages of stevedores employed by the owner of the
Collateral Vessel, the master of the Collateral Vessel or a charterer or lessee
of such Collateral Vessel, if any such Lien is being contested in good faith and
by appropriate proceedings diligently conducted or other acts by an Obligor and
such Obligor shall have set aside on its books adequate reserves with respect to
such Lien (to the extent required by GAAP) and so long as such deferment in
payment shall not subject the Collateral Vessel to sale, forfeiture or loss;

 

(f)       Liens imposed by law for damages arising from maritime torts which are
covered by insurance and any deductible applicable thereto, or in respect of
which a bond or other security has been posted on behalf of an Obligor with the
appropriate court or other tribunal to prevent the arrest or secure the release
of the Collateral Vessel from arrest, provided that any such Lien is being
contested in good faith and by appropriate proceedings or other acts by an
Obligor, and such Obligor shall have set aside on its books adequate reserves
with respect to such Lien (to the extent required by GAAP) and so long as such
deferment in payment shall not subject the Collateral Vessel to sale, forfeiture
or loss;

 

(g)      charters or subcharters permitted under this Agreement in the ordinary
course of business; and

 

(h)      any Liens permitted under the Original Fleet Mortgage.

 

28



--------------------------------------------------------------------------------

“Pre-Approved Classification Society”    means the American Bureau of Shipping
“Pro-Forma Compliance”    means, with respect to any event, that the applicable
Obligor is in pro forma compliance with each of the financial covenants set
forth in Clause 24.1 (Financial covenants) hereof, recomputed as if the event
with respect to which Pro Forma Compliance is being tested had occurred on the
first day of each relevant period with respect to which current compliance with
any such financial covenant would be determined (for example, in the case of any
such financial covenant based on Consolidated Adjusted EBITDA, as if such event
had occurred on the first day of the four fiscal quarter period ending on the
last day of the most recent fiscal quarter in respect of which financial
statements have been delivered pursuant to Clause 23.1 (Financial statements)
hereof). Pro forma calculations made pursuant to this definition that require
the calculation of Consolidated Adjusted EBITDA on a pro forma basis will be
made in accordance with the last paragraph of the definition of such term,
except that, when testing Pro Forma Compliance with respect to any acquisition
or disposition, references to Material Acquisition and Material Disposition in
such last paragraph will be deemed to include such acquisition and disposition
“Promissory Note”    means a promissory note delivered to the Agent by the
Original Borrower as a condition precedent to the Closing Date or any other
additional, substitute or replacement promissory note delivered by a Borrower
under this Agreement “Qualifying Lender”    has the meaning given to that term
in Clause 16 (Tax gross-up and indemnities) “Quarter Date”    means each 31
March, 30 June, 30 September and 31 December, the first such Quarter Date being
30 September 2012 “Quotation Day”   

means, in relation to any period for which an interest rate is to be
determined:-

 

(a)       (if the currency is sterling) the first day of that period

 

(b)      (if the currency is euro) two TARGET Days before the first day of that
period or

 

(c)       (for any other currency) two Business Days before the first day of
that period,

 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days)

 

29



--------------------------------------------------------------------------------

“Receiver”    means a receiver or receiver and manager or administrative
receiver of the whole or any part of the Charged Property “Recovery Event”   
means any settlement of or payment in respect of any Collateral Vessel or
casualty insurance claim or any condemnation proceeding relating to any
Collateral Vessel “Reference Bank Rate”   

means the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Agent at its request by the Reference Banks:-

 

(a)       in relation to LIBOR, as the rate at which the relevant Reference Bank
could borrow funds in the London interbank market or

 

(b)      in relation to EURIBOR, as the rate at which the relevant Reference
Bank could borrow funds in the European interbank market

 

in the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers for deposits in reasonable market size
in that currency and for that period

“Reference Banks”    means, in relation to LIBOR, the principal London offices
of The Royal Bank of Scotland plc, Wells Fargo Bank, N.A. and JP Morgan Chase
Bank, N.A. and, in relation to EURIBOR, the principal office in London of The
Royal Bank of Scotland plc and Wells Fargo Bank, N.A. and JP Morgan Chase Bank,
N.A. or such other banks as may be appointed by the Agent in consultation with
the Parent “Refinancing Indebtedness”   

means Indebtedness issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to extend, renew, refinance, replace, defease
or refund, or in exchange for existing Indebtedness (“Refinanced Debt”);
provided that

 

(a)       such extending, renewing, refinancing, replacing, defeasing or
refunding such Indebtedness is in an original aggregate principal amount not
greater than the aggregate principal amount of, and unpaid interest on, the
Refinanced Debt plus the amount of any premiums paid thereon and fees and
expenses associated therewith,

 

(b)      such Indebtedness has an equal or later final maturity and an equal or
longer Weighted Average Life than the Refinanced Debt,

 

(c)       if the Refinanced Debt or any guarantees thereof are subordinated to
the obligations owed to the Lenders, such Indebtedness and guarantees thereof
are subordinated to the obligations owed to the Lenders on terms no less
favorable in any material respect to the holders of the obligations owed to the
Lenders than the subordination terms of such Refinanced Debt or guarantees
thereof (and no Loan Party that has not guaranteed such Refinanced Debt
guarantees such Indebtedness),

 

30



--------------------------------------------------------------------------------

  

(d)      if such Refinanced Debt or any guarantees thereof are secured, such
Indebtedness and any guarantees thereof are either unsecured or secured only by
such assets as secured the Refinanced Debt and guarantees thereof,

 

(e)       if such Refinanced Debt and any guarantees thereof are unsecured, such
Indebtedness and guarantees thereof are also unsecured,

 

(f)       such Indebtedness is issued only by the issuer of such Refinanced Debt
and

 

(g)      such Indebtedness is incurred not more than 30 days prior to and not
more than 30 days after the date on which such Refinanced Debt is repaid,
extended or renewed.

“Related Fund”    in relation to a fund (the “first fund”), means a fund which
is managed or advised by the same investment manager or investment adviser as
the first fund or, if it is managed by a different investment manager or
investment adviser, a fund whose investment manager or investment adviser is an
Affiliate of the investment manager or investment adviser of the first fund
“Relevant Interbank Market”    means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market
“Relevant Jurisdiction”   

means, in relation to an Obligor:-

 

(a)       its jurisdiction of incorporation

 

(b)      any jurisdiction where any asset subject to or intended to be subject
to the Transaction Security to be created by it is situated

 

(c)       any jurisdiction where it conducts its business and

 

(d)      the jurisdiction whose laws govern the perfection of any of the
Transaction Security Documents entered into by it

“Relevant Period”    means each period of twelve months ending on or abut the
last day of each Financial Quarter “Reliance Parties”    means the Agent, each
Arranger, the Security Agent, each Hedge Counterparty, each Ancillary Lender,
each Original Lender and each person which becomes a Lender as part of the
primary syndication of the Facilities “Repayment Date”    means the last day of
an Interest Period for a Loan “Repeating Representations”    means each of the
representations set out in Clause 22 other than Clause 22.10 (Deduction of Tax),
Clause 22.12 (No misleading Information), Clause 22.14 (No proceedings pending
or threatened), Clause 22.15 (No breach of laws), Clause 22.16 (Environmental
laws), Clause 22.17.3 (Taxation), Clause 22.22 (Group Structure Chart) and
Clause 22.25 (No adverse consequences).

 

31



--------------------------------------------------------------------------------

“Reports”    means the Insurance Report “Representative”    means any delegate,
agent, manager, administrator, nominee, attorney, trustee or custodian “Required
Net Asset Threshold”   

means:-

 

(i) Total Assets (Original Borrower) shall be not less than $330 million; and

 

(ii) Total Assets (Parent) shall be not less than $1.2 billion.

“Resignation Letter”    means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter) “Responsible Officer”    means the chief
executive officer, president or chief financial officer of the Guarantor or a
Borrower, as applicable “Rollover Loan”   

means one or more Loans:-

 

(a)       made or to be made on the same day that a maturing Loan is due to be
repaid

 

(b)      the aggregate amount of which is equal to or less than the amount of
the maturing Loan

 

(c)       in the same currency as the maturing Loan (unless it arose as a result
of the operation of Clause 6.2 (Unavailability of a currency)) and

 

(d)      made or to be made to the same Borrower for the purpose of refinancing
that maturing Loan

“Screen Rate”   

means:-

 

(a)       in relation to LIBOR, the British Bankers’ Association Interest
Settlement Rate for the relevant currency and period; and

 

(b)      in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period,

 

displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate after consultation with the Parent
and the Lenders

“Secured Parties”    means each Finance Party from time to time party to this
Agreement and any Receiver or Delegate “Security”    means a mortgage, charge,
pledge, lien or other security interest securing any obligation of any person or
any other agreement or arrangement having a similar effect

 

32



--------------------------------------------------------------------------------

“Senior Management”    means, with respect to any Person, the chairman of the
board of directors, the president, the chief executive officer, the chief
financial officer, the chief accounting officer, the treasurer or the general
counsel. “Shipping Documents”    means the documents listed in paragraphs 2(d),
8, 9, 10 and 11 of Schedule 2 (Conditions Precedent) “SMC”    means a valid
safety management certificate issued for a Collateral Vessel by or on behalf of
the Administration under paragraph 13.7 of the ISM Code “Specified Time”   
means a time determined in accordance with Schedule 10 (Timetables) “Sponsor
Affiliate”    means the Parent, each of its Affiliates, any trust of which the
Parent or any of its Affiliates is a trustee, any partnership of which the
Parent or any of its Affiliates is a partner and any trust, fund or other entity
which is managed by, or is under the control of, the Parent or any of its
Affiliates “Subsidiary”    means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the Parent in the
Parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other Person
(a) of which securities or other ownership interest representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled by the Parent or one or more Subsidiaries of the Parent or by the
Parent and one or more Subsidiaries of the Parent. “Subsidiaries” shall be
construed accordingly. “Syndication Date”    means the day on which the Lead
Arranger confirms that the primary syndication of the Facility has been
completed “TARGET2”    means the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system which utilises a single shared
platform and which was launched on 19 November 2007 “TARGET Day”    means any
day on which TARGET2 is open for the settlement of payments in euro “Tax”   
means any tax, levy, impost, duty or other charge or withholding of a similar
nature (including any penalty or interest payable in connection with any failure
to pay or any delay in paying any of the same) “Termination Date”    means the
date falling 5 years from the date of this Agreement “Total Commitments”   
means the aggregate of the Commitments, being $150,000,000 at the date of this
Agreement

 

33



--------------------------------------------------------------------------------

“Transaction Security”    means the Security created or expressed to be created
in favour of the Security Agent pursuant to the Transaction Security Documents
“Transaction Security Documents”    means each of the documents listed as being
a Transaction Security Document in paragraph 2 of Schedule 2 (Conditions
Precedent), and any additional security document required to be delivered to the
Agent hereunder, including without limitation under Clauses 30.2 (Additional
Borrowers) 30.4 (Additional Guarantors) together with any other document entered
into by any Obligor creating or expressed to create any Security over all or any
part of its assets in respect of the obligations of any of the Obligors under
any of the Finance Documents “Transfer Certificate”    means a certificate
substantially in the form set out in Schedule 5 (Form of Transfer Certificate)
or any other form agreed between the Agent and the Parent “Transfer Date”   

means, in relation to an assignment or transfer, the later of:-

 

(a)       the proposed Transfer Date specified in the relevant Assignment
Agreement or Transfer Certificate and

 

(b)      the date on which the Agent executes the relevant Assignment Agreement
or Transfer Certificate

“Treasury Transactions”    means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price “UCC”    means the Uniform Commercial Code as from time to time in effect
in the State of Delaware, or, if the Uniform Commercial Code in any other State
of the United States of America is mandatorily applicable with respect to any
particular matter, the Uniform Commercial Code as from time to time in effect in
such other State of the United States of America “UK Borrower”    means a
Borrower which is tax resident in the United Kingdom “Unpaid Sum”    means any
sum due and payable but unpaid by an Obligor under the Finance Documents “US
Dollar” or “$”    means the lawful currency of the United States of America
“Utilisation”    means a Loan “Utilisation Date”    means the date of a
Utilisation, being the date on which the relevant Loan is to be made
“Utilisation Request”    means a notice substantially in the form set out in
Schedule 3 (Requests and Notices) “VAT”    means value added tax as provided for
in the Value Added Tax Act 1994 and any other tax of a similar nature “Weighted
Average Life”   

means, when applied to any Financial Indebtedness at any date, the number of
years obtained by dividing:

 

(a)       the sum of the products obtained by multiplying (i)

 

34



--------------------------------------------------------------------------------

  

the amount of each then remaining instalment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

 

(b)      the then outstanding principal amount of such Financial Indebtedness

 

1.2 Construction

 

  1.2.1 Unless a contrary indication appears, a reference in this Agreement to:-

 

  (a) the “Agent”, an “Arranger”, any “Finance Party”, any “Hedge Counterparty”,
any “Lender”, any “Obligor”, any “Party”, any “Secured Party”, the “Security
Agent” or any other person shall be construed so as to include its successors in
title, permitted assigns and permitted transferees and, in the case of the
Security Agent, any person for the time being appointed as Security Agent or
Security Agents in accordance with the Finance Documents;

 

  (b) a document in “agreed form” is a document which is previously agreed in
writing by or on behalf of the Parent and the Agent or, if not so agreed, is in
the form specified by the Agent;

 

  (c) “assets” includes present and future properties, revenues and rights of
every description;

 

  (d) a “Finance Document” or any other agreement or instrument is a reference
to that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 

  (e) “guarantee” means (other than in Clause 21 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

 

  (f) “indebtedness” includes any obligation (whether incurred as principal or
as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

 

  (g) “Person” or “person” means a firm, corporation, partnership (limited or
general), limited liability company, business association, trust or other entity
of any kind, whether similar or dissimilar to any of the foregoing;

 

  (h) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

35



--------------------------------------------------------------------------------

  (i) a provision of law is a reference to that provision as amended or
re-enacted;

 

  (j) a time of day is a reference to London time; and

 

  (k) a “lease” includes a vessel charter.

 

  1.2.2 Section, Clause and Schedule headings are for ease of reference only.

 

  1.2.3 Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

  1.2.4 A Borrower providing “cash cover” for an Ancillary Facility means a
Borrower paying an amount in the currency of the Ancillary Facility to an
interest-bearing account in the name of each Borrower and the following
conditions being met:-

 

  (a) the account is with the Security Agent or Ancillary Lender for which that
cash cover is to be provided;

 

  (b) until no amount is or may be outstanding under that Ancillary Facility,
withdrawals from the account may only be made to pay a Finance Party amounts due
and payable to it under this Agreement in respect of that Ancillary Facility;
and

 

  (c) each Borrower has executed a security document over that account, in form
and substance satisfactory to the Security Agent or the Ancillary Lender with
which that account is held, creating a first ranking security interest over that
account.

 

  1.2.5 A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived, and an Event of Default is “continuing” if it has not
been waived.

 

  1.2.6 In this Agreement, reference to any English legal term for any action,
remedy, method of judicial proceeding, legal document, legal status, court,
official or any legal concept, state of affairs or thing is deemed, in respect
of any jurisdiction other than England, to include that which most approximates
in that jurisdiction to the English legal term.

 

  1.2.7 A Borrower “repaying” or “prepaying” Ancillary Outstandings means:-

 

  (a) that Borrower providing cash cover in respect of the Ancillary
Outstandings;

 

  (b) the maximum amount payable under the Ancillary Facility being reduced or
cancelled in accordance with its terms; or

 

  (c) the Ancillary Lender being satisfied that it has no further liability
under that Ancillary Facility,

and the amount by which Ancillary Outstandings are repaid or prepaid under
Clauses 1.2.7(a) and 1.2.7(b) above is the amount of the relevant cash cover or
reduction.

 

  1.2.8 An amount borrowed includes any amount utilised under an Ancillary
Facility.

 

36



--------------------------------------------------------------------------------

1.3 Third party rights

 

  1.3.1 Unless expressly provided to the contrary in a Finance Document a person
who is not a Party has no right under the Contracts (Rights of Third Parties)
Act 1999 (the “Third Parties Act”) to enforce or enjoy the benefit of any term
of this Agreement.

 

  1.3.2 Notwithstanding any term of any Finance Document, the consent of any
person who is not a Party is not required to rescind or vary this Agreement at
any time.

 

1.4 Accounting Terms; GAAP

 

  1.4.1 Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time. All terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10 (or any
other Accounting Standards Codification having a similar result or effect) to
value any Indebtedness or other liabilities of each Borrower or any Subsidiary
at “fair value”, as defined therein.

 

  1.4.2 Notwithstanding the foregoing, if at any time any change in GAAP would
affect the computation of any Financial Covenant, and either an Obligor or the
Majority Lenders shall so request, the Agent, the Lenders and the Obligors shall
negotiate in good faith to amend such Financial Covenant to seek to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, if no agreement on any such change is
reached within 60 days of any such request, such Financial Covenant shall be
computed in accordance with GAAP as so amended.

 

37



--------------------------------------------------------------------------------

SECTION 2

THE FACILITIES

 

2. THE FACILITIES

 

2.1 The Facilities

 

  2.1.1 Subject to the terms of this Agreement, the Lenders shall make available
to the Borrower(s) a multicurrency revolving credit facility in an aggregate
amount the Base Currency Amount of which is equal to the Total Commitments.

 

  2.1.2 Subject to the terms of this Agreement and the Ancillary Documents, an
Ancillary Lender may make available an Ancillary Facility to any of the
Borrowers in place of all or part of its Commitment under the Facility.

 

2.2 Increase

 

  2.2.1 The Parent may by giving prior notice to the Agent by no later than the
date falling 10 Business Days after the effective date of a cancellation of:-

 

  (a) the Available Commitments of a Defaulting Lender in accordance with
Clause 9.5 (Right of cancellation in relation to a Defaulting Lender); or

 

  (b) the Commitments of a Lender in accordance with Clause 9.1 (Illegality);

request that the Total Commitments be increased (and the Total Commitments under
that Facility shall be so increased) in an aggregate amount in the Base Currency
of up to the amount of the Available Commitments or Commitments so cancelled as
follows:-

 

  (c) the increased Commitments will be assumed by one or more Lenders or other
banks, financial institutions, trusts, funds or other entities (each an
“Increase Lender”) selected by the Parent (each of which shall not be a Sponsor
Affiliate or a member of the Group and which is further acceptable to the Agent
(acting reasonably)) and each of which confirms its willingness to assume and
does assume all the obligations of a Lender corresponding to that part of the
increased Commitments which it is to assume, as if it had been an Original
Lender;

 

  (d) each of the Obligors and any Increase Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the Increase Lender would have assumed and/or acquired had the Increase
Lender been an Original Lender;

 

  (e) each Increase Lender shall become a Party as a “Lender” and any Increase
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Increase Lender and
those Finance Parties would have assumed and/or acquired had the Increase Lender
been an Original Lender;

 

  (f) the Commitments of the other Lenders shall continue in full force and
effect; and

 

38



--------------------------------------------------------------------------------

  (g) any increase in the Total Commitments shall take effect on the date
specified by the Parent in the notice referred to above or any later date on
which the conditions set out in Clause 2.2.2 below are satisfied.

 

  2.2.2 An increase in the Total Commitments will only be effective on:-

 

  (a) the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender; and

 

  (b) in relation to an Increase Lender which is not a Lender immediately prior
to the relevant increase, the performance by the Agent of all necessary “know
your customer” or other similar checks under all applicable laws and regulations
in relation to the assumption of the increased Commitments by that Increase
Lender, the completion of which the Agent shall promptly notify to the Parent
and the Increase Lender.

 

  2.2.3 Each Increase Lender, by executing the Increase Confirmation, confirms
(for the avoidance of doubt) that the Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 

  2.2.4 Unless the Agent otherwise agrees, the Parent shall, on the date upon
which each increase takes effect, pay to the Agent (for its own account) a fee
of $3,500 and the Parent shall promptly on demand pay the Agent and the Security
Agent the amount of all costs and expenses (including legal fees) reasonably
incurred by either of them and, in the case of the Security Agent, by any
Receiver or Delegate in connection with any increase in Commitments under this
Clause 2.2.

 

  2.2.5 The Parent may pay to the Increase Lender a fee in the amount and at the
times agreed between the Parent and the Increase Lender in a Fee Letter.

 

  2.2.6 Clause 28.4 (Limitation of responsibility of Existing Lenders) shall
apply mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as
if references in that Clause to:-

 

  (a) an “Existing Lender” were references to all the Lenders immediately prior
to the relevant increase;

 

  (b) the “New Lender” were references to that “Increase Lender”; and

 

  (c) a “re-transfer” and “re-assignment” were references to respectively a
“transfer” and “assignment”.

 

2.3 Finance Parties’ rights and obligations

 

  2.3.1 The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

  2.3.2 The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

39



--------------------------------------------------------------------------------

  2.3.3 A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.

 

2.4 Obligors’ Agent

 

  2.4.1 Each Obligor (other than the Parent) by its execution of this Agreement
or an Accession Deed irrevocably appoints the Parent to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:-

 

  (a) the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Deed, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

 

  (b) each Finance Party to give any notice, demand or other communication to
that Obligor pursuant to the Finance Documents to the Parent,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

  2.4.2 Every act, omission, agreement, undertaking, settlement, waiver,
amendment, supplement, variation, notice or other communication given or made by
the Obligors’ Agent or given to the Obligors’ Agent under any Finance Document
on behalf of another Obligor or in connection with any Finance Document (whether
or not known to any other Obligor and whether occurring before or after such
other Obligor became an Obligor under any Finance Document) shall be binding for
all purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

3. PURPOSE

 

3.1 Purpose

 

  3.1.1 Subject to Clause 3.1.2, each Borrower shall apply all amounts borrowed
by it under the Facility and any utilisation of any Ancillary Facility towards
the general corporate and working capital purposes of the Group, but not
towards:-

 

  (a) repayment or prepayment of the Existing Bond Debt; or

 

  (b) in support of any programme or issuance of commercial paper.

 

  3.1.2 The Original Borrower shall apply the first Utilisation:-

 

  (a) in full repayment and cancellation of the Existing RCF Debt (if any); and

 

40



--------------------------------------------------------------------------------

  (b) towards payment of fees and expenses incurred in connection with the
arrangement, negotiation and execution of the Finance Documents; and

 

  (c) otherwise, in accordance with Clause 3.1.1 above.

 

3.2 Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4. CONDITIONS OF UTILISATION

 

4.1 Initial conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received the Original Fleet Mortgage
and all of the documents and other evidence listed in Schedule 2 (Conditions
precedent) in form and substance satisfactory to the Agent. The Agent shall
notify the Parent and the Lenders promptly upon being so satisfied.

 

4.2 Further conditions precedent

Subject to Clause 4.1 (Initial Conditions Precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders’ participation), if on the date of
the Utilisation Request and on the proposed Utilisation Date:-

 

  4.2.1 in the case of a Rollover Loan, no Event of Default is continuing or
would result from the proposed Loan, and in the case of any other Utilisation,
no Default is continuing or would result from the proposed Utilisation; and

 

  4.2.2 in relation to any Utilisation on the Closing Date, all the
representations and warranties in Clause 22 (Representations) or, in relation to
any other Utilisation, the Repeating Representations to be made by each Obligor
are true.

 

4.3 Conditions relating to Optional Currencies

 

  4.3.1 A currency will constitute an Optional Currency in relation to a
Utilisation if:-

 

  (a) it is readily available in the amount required and freely convertible into
the Base Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Utilisation; and

 

  (b) it has been approved by the Agent (acting on the instructions of all the
Lenders) on or prior to receipt by the Agent of the relevant Utilisation Request
for that Utilisation.

  4.3.2 If the Agent has received a written request from the Parent for a
currency to be approved under Clause 4.3.1(b) above, the Agent will confirm to
the Parent by the Specified Time:-

 

  (a) whether or not the Lenders have granted their approval; and

 

  (b) if approval has been granted, the minimum amount for any subsequent
Utilisation in that currency (and if no minimum amount is specified by the
Agent, such minimum shall be deemed to be $1,000,000.

 

41



--------------------------------------------------------------------------------

4.4 Maximum number of Utilisations

 

  4.4.1 A Borrower (or the Parent) may not deliver a Utilisation Request if as a
result of the proposed Utilisation five or more Utilisations would be
outstanding.

 

  4.4.2 Any Loan made by a single Lender under Clause 6.2 (Unavailability of a
currency) shall not be taken into account in this Clause 4.4.

 

42



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

 

5. UTILISATION - LOANS

 

5.1 Delivery of a Utilisation Request

A Borrower (or the Parent on its behalf) may utilise the Facility by delivery to
the Agent of a duly completed Utilisation Request not later than the Specified
Time.

 

5.2 Completion of a Utilisation Request for Loans

 

  5.2.1 Each Utilisation Request for a Loan is irrevocable and will not be
regarded as having been duly completed unless:-

 

  (a) the proposed Utilisation Date is a Business Day within the Availability
Period applicable to the Facility;

 

  (b) the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount); and

 

  (c) the proposed Interest Period complies with Clause 13 (Interest Periods).

 

  5.2.2 Each Utilisations must be requested in a separate Utilisation Request.

 

5.3 Currency and amount

 

  5.3.1 The currency specified in a Utilisation Request for a Loan must be the
Base Currency or an Optional Currency.

 

  5.3.2 The amount of the proposed Utilisation must be:-

 

  (a) if the currency selected is the Base Currency, a minimum of $5,000,000 or,
if less, the Available Facility; or

 

  (b) if the currency selected is an Optional Currency the minimum amount
specified by the Agent pursuant to Clause 4.3.2(b) or, if less, the Available
Facility.

 

5.4 Lenders’ participation

 

  5.4.1 If the conditions set out in this Agreement have been met, and subject
to Clause 8.1 (Repayment of Loans), each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.

 

  5.4.2 The amount of each Lender’s participation in each Loan will be equal to
the proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

  5.4.3 The Agent shall determine the Base Currency Amount of each Loan which is
to be made in an Optional Currency and notify each Lender of the amount,
currency and the Base Currency Amount of each Loan and the amount of its
participation in that Loan and, if different, the amount of that participation
to be made available in cash by the Specified Time.

 

43



--------------------------------------------------------------------------------

5.5 Limitations on Utilisations

The maximum aggregate amount of the Ancillary Commitments of all the Lenders
shall not at any time exceed $25,000,000.

 

5.6 Cancellation of Commitment

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period for the Facility.

 

6. OPTIONAL CURRENCIES

 

6.1 Selection of currency

A Borrower (or the Parent on its behalf) shall select the currency of a
Utilisation in a Utilisation Request.

 

6.2 Unavailability of a currency

If before the Specified Time on any Quotation Day:-

 

  6.2.1 a Lender notifies the Agent that the Optional Currency requested is not
readily available to it in the amount required; or

 

  6.2.2 a Lender notifies the Agent that compliance with its obligation to
participate in a Loan in the proposed Optional Currency would violate a law or
regulation applicable to it,

the Agent will give notice to the relevant Borrower (or Parent) to that effect
by the Specified Time on that day. In this event, any Lender that gives notice
pursuant to this Clause 6.2 will be required to participate in the Loan in the
Base Currency (in an amount equal to that Lender’s proportion of the Base
Currency Amount, or in respect of a Rollover Loan, an amount equal to that
Lender’s proportion of the Base Currency Amount of the Rollover Loan that is due
to be made) and its participation will be treated as a separate Loan denominated
in the Base Currency during that Interest Period.

 

6.3 Agent’s calculations

Each Lender’s participation in a Loan will be determined in accordance with
Clause 5.4.2.

 

7. ANCILLARY FACILITIES

 

7.1 Type of Facility

An Ancillary Facility may be by way of:-

 

  7.1.1 an overdraft facility;

 

  7.1.2 a guarantee, bonding, documentary or stand-by letter of credit facility;
or

 

  7.1.3 any other facility or accommodation required in connection with the
business of the Group and which is agreed by the Parent with an Ancillary
Lender.

 

7.2 Availability

 

  7.2.1

If the Parent and a Lender agree and except as otherwise provided in this
Agreement, the Lender may at its discretion provide an Ancillary Facility on a
bilateral basis in place of all or part of that Lender’s unutilised Commitment

 

44



--------------------------------------------------------------------------------

  (which shall (except for the purposes of determining the Majority Lenders and
of Clause 41.3 (Replacement of Lender)) be reduced by the amount of the
Ancillary Commitment under that Ancillary Facility).

 

  7.2.2 An Ancillary Facility shall not be made available unless, not later than
five Business Days prior to the Ancillary Commencement Date for an Ancillary
Facility, the Agent has received from the Parent:-

 

  (a) a notice in writing of the establishment of an Ancillary Facility and
specifying:-

 

  (i) the proposed Borrower(s) which may use the Ancillary Facility;

 

  (ii) the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility;

 

  (iii) the proposed type of Ancillary Facility to be provided;

 

  (iv) the proposed Ancillary Lender;

 

  (v) the proposed Ancillary Commitment, the maximum amount of the Ancillary
Facility and, if the Ancillary Facility is an overdraft facility comprising more
than one account its maximum gross amount (that amount being the “Designated
Gross Amount”) and its maximum net amount (that amount being the “Designated Net
Amount”); and

 

  (vi) the proposed currency of the Ancillary Facility (if not denominated in
the Base Currency); and

 

  (b) any other information which the Agent may reasonably request in connection
with the Ancillary Facility.

The Agent shall promptly notify the Ancillary Lender and the other Lenders of
the establishment of an Ancillary Facility.

No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause). In such a case, the provisions of this Agreement with
regard to amendments and waivers will apply.

 

  7.2.3 Subject to compliance with Clause 7.2.1 and 7.2.2 above:-

 

  (a) the Lender concerned will become an Ancillary Lender; and

 

  (b) the Ancillary Facility will be available,

with effect from the date agreed by the Parent and the Ancillary Lender.

 

7.3 Terms of Ancillary Facilities

 

  7.3.1 Except as provided below, the terms of any Ancillary Facility will be
those agreed by the Ancillary Lender and the Parent.

 

45



--------------------------------------------------------------------------------

  7.3.2 However, those terms:-

 

  (a) must be based upon normal commercial terms at that time (except as varied
by this Agreement);

 

  (b) may allow only Borrowers (or Subsidiaries of Borrowers nominated pursuant
to Clause 7.9 (Subsidiaries of Borrowers)) to use the Ancillary Facility;

 

  (c) may not allow the Ancillary Outstandings to exceed the Ancillary
Commitment;

 

  (d) may not allow the Ancillary Commitment of a Lender to exceed the Available
Commitment with respect to the Facility of that Lender; and

 

  (e) must require that the Ancillary Commitment is reduced to nil, and that all
Ancillary Outstandings are repaid (or cash cover provided in respect of all the
Ancillary Outstandings) not later than the Termination Date for the Facility (or
such earlier date as the Commitment of the relevant Ancillary Lender (or its
Affiliate) is reduced to zero).

 

  7.3.3 If there is any inconsistency between any term of an Ancillary Facility
and any term of this Agreement, this Agreement shall prevail except for
(i) Clause 38.3 (Day count convention) which shall not prevail for the purposes
of calculating fees, interest or commission relating to an Ancillary Facility;
(ii) an Ancillary Facility comprising more than one account where the terms of
the Ancillary Documents shall prevail to the extent required to permit the
netting of balances on those accounts; and (iii) where the relevant term of this
Agreement would be contrary to, or inconsistent with, the law governing the
relevant Ancillary Document, in which case that term of this Agreement shall not
prevail.

 

  7.3.4 Interest, commission and fees on Ancillary Facilities are dealt with in
Clause 15.5 (Interest, commission and fees on Ancillary Facilities).

 

7.4 Repayment of Ancillary Facility

 

  7.4.1 An Ancillary Facility shall cease to be available on the Termination
Date in relation to the Facility or such earlier date on which its expiry date
occurs or on which it is cancelled in accordance with the terms of this
Agreement.

 

  7.4.2 If an Ancillary Facility expires in accordance with its terms the
Ancillary Commitment of the Ancillary Lender shall be reduced to zero (and its
Commitment shall be increased accordingly).

 

  7.4.3 No Ancillary Lender may demand repayment or prepayment of any amounts or
demand cash cover for any liabilities made available or incurred by it under its
Ancillary Facility (except where the Ancillary Facility is provided on a net
limit basis to the extent required to bring any gross outstandings down to the
net limit) unless:-

 

  (i) the Total Commitments have been cancelled in full, or all outstanding
Utilisations under the Facility have become due and payable in accordance with
the terms of this Agreement, or the Agent has declared all outstanding
Utilisations under the Facility immediately due and payable, or the expiry date
of the Ancillary Facility occurs; or

 

46



--------------------------------------------------------------------------------

  (ii) it becomes unlawful in any applicable jurisdiction for the Ancillary
Lender to perform any of its obligations as contemplated by this Agreement or to
fund, issue or maintain its participation in its Ancillary Facility; or

 

  (iii) the Ancillary Outstandings (if any) under that Ancillary Facility can be
refinanced by a Utilisation and the Ancillary Lender gives sufficient notice to
enable a Utilisation to be made to refinance those Ancillary Outstandings.

 

  7.4.4 For the purposes of determining whether or not the Ancillary
Outstandings under an Ancillary Facility mentioned in Clause 7.4.3(iii) above
can be refinanced by a Utilisation of the Facility:

 

  (i) the Commitment of the Ancillary Lender will be increased by the amount of
its Ancillary Commitment; and

 

  (ii) the Utilisation may (so long as Clause 7.4.3(i) above does not apply) be
made irrespective of whether a Default is outstanding or any other applicable
condition precedent is not satisfied (but only to the extent that the proceeds
are applied in refinancing those Ancillary Outstandings) and irrespective of
whether Clause 4.4 (Maximum number of Utilisations) or Clause 5.2.1(b) applies.

 

  7.4.5 On the making of a Utilisation of the Facility to refinance Ancillary
Outstandings:-

 

  (i) each Lender will participate in that Utilisation in an amount (as
determined by the Agent) which will result as nearly as possible in the
aggregate amount of its participation in the Utilisations then outstanding
bearing the same proportion to the aggregate amount of the Utilisations then
outstanding as its Commitment bears to the Total Commitments; and

 

  (ii) the relevant Ancillary Facility shall be cancelled.

 

  7.4.6 In relation to an Ancillary Facility which comprises an overdraft
facility where a Designated Net Amount has been established, the Ancillary
Lender providing that Ancillary Facility shall only be obliged to take into
account for the purposes of calculating compliance with the Designated Net
Amount those credit balances which it is permitted to take into account by the
then current law and regulations in relation to its reporting of exposures to
the Financial Services Authority (or other applicable regulatory authorities) as
netted for capital adequacy purposes.

 

7.5 Ancillary Outstandings

 

   Each Borrower and each Ancillary Lender agrees with and for the benefit of
each Lender that:-

 

  7.5.1 the Ancillary Outstandings under any Ancillary Facility provided by that
Ancillary Lender shall not exceed the Ancillary Commitment applicable to that
Ancillary Facility and where the Ancillary Facility is an overdraft facility
comprising more than one account, Ancillary Outstandings under that Ancillary
Facility shall not exceed the Designated Net Amount in respect of that Ancillary
Facility; and

 

47



--------------------------------------------------------------------------------

  7.5.2 where all or part of the Ancillary Facility is an overdraft facility
comprising more than one account, the Ancillary Outstandings (calculated on the
basis that the words in brackets in sub-clause (a) of the definition of that
term were deleted) shall not exceed the Designated Gross Amount applicable to
that Ancillary Facility.

 

7.6 Adjustment for Ancillary Facilities upon acceleration

 

   In this Clause 7.6:-

 

“Revolving Outstandings”    means, in relation to a Lender, the aggregate of the
equivalent in the Base Currency of (i) its participation in each Utilisation
then outstanding (together with the aggregate amount of all accrued interest,
fees and commission owed to it as a Lender under the Facility), and (ii) if the
Lender is also an Ancillary Lender, the Ancillary Outstandings in respect of
Ancillary Facilities provided by that Ancillary Lender (together with the
aggregate amount of all accrued interest, fees and commission owed to it as an
Ancillary Lender in respect of the Ancillary Facility) “Total Revolving
Outstandings”    means the aggregate of all Revolving Outstandings

 

  7.6.1 If a notice is served under Clause 26.21 (Acceleration) (other than a
notice declaring Utilisations to be due on demand), each Lender and each
Ancillary Lender shall promptly adjust by corresponding transfers (to the extent
necessary) their claims in respect of amounts outstanding to them under the
Facility and each Ancillary Facility to ensure that after such transfers the
Revolving Outstandings of each Lender bear the same proportion to the Total
Revolving Outstandings as such Lender’s Commitment bears to the Total
Commitments, each as at the date the notice is served under Clause 26.21
(Acceleration).

 

  7.6.2 If an amount outstanding under an Ancillary Facility is a contingent
liability and that contingent liability becomes an actual liability or is
reduced to zero after the original adjustment is made under Clause 7.6.1 above,
then each Lender and Ancillary Lender will make a further adjustment by
corresponding transfers (to the extent necessary) to put themselves in the
position they would have been in had the original adjustment been determined by
reference to the actual liability or, as the case may be, zero liability and not
the contingent liability.

 

  7.6.3 Prior to the application of the provisions of Clause 7.6.1, an Ancillary
Lender that has provided an overdraft comprising more than one account under an
Ancillary Facility shall set-off any liabilities owing to it under such
overdraft facility against credit balances on any account comprised in such
overdraft facility.

 

  7.6.4 All calculations to be made pursuant to this Clause 7.6 shall be made by
the Agent based upon information provided to it by the Lenders and Ancillary
Lenders.

 

7.7 Information

 

   Each Borrower and each Ancillary Lender shall, promptly upon request by the
Agent, supply the Agent with any information relating to the operation of an
Ancillary Facility (including the Ancillary Outstandings) as the Agent may
reasonably request from time to time. Each Borrower consents to all such
information being released to the Agent and the other Finance Parties subject to
Clause 42 (Confidentiality).

 

48



--------------------------------------------------------------------------------

7.8 Affiliates of Lenders as Ancillary Lenders

 

  7.8.1 Subject to the terms of this Agreement, an Affiliate of a Lender may
become an Ancillary Lender. In such case, the Lender and its Affiliate shall be
treated as a single Lender whose Commitment is the amount set out opposite the
relevant Lender’s name in Part 2 or of Schedule 1 (The Original Parties) and/or
the amount of any Commitment transferred to or assumed by that Lender under this
Agreement, to the extent (in each case) not cancelled, reduced or transferred by
it under this Agreement. For the purposes of calculating the Lender’s Available
Commitment with respect to the Facility, the Lender’s Commitment shall be
reduced to the extent of the aggregate of the Ancillary Commitments of its
Affiliates.

 

  7.8.2 The Parent shall specify any relevant Affiliate of a Lender in any
notice delivered by the Parent to the Agent pursuant to Clause 7.2.2(a).

 

  7.8.3 An Affiliate of a Lender which becomes an Ancillary Lender shall accede
to this Agreement by delivery to the Agent of an accession agreement to this
Agreement in form and content reasonably acceptance to the Agent.

 

  7.8.4 If a Lender assigns all of its rights and benefits or transfers all of
its rights and obligations to a New Lender (as defined in Clause 28 (Changes to
the Lenders), its Affiliate shall cease to have any obligations under this
Agreement or any Ancillary Document.

 

  7.8.5 Where this Agreement or any other Finance Document imposes an obligation
on an Ancillary Lender and the relevant Ancillary Lender is an Affiliate of a
Lender which is not a party to that document, the relevant Lender shall cause
that obligation to be performed by its Affiliate.

 

7.9 Subsidiaries of Borrowers

 

  7.9.1 Subject to the terms of this Agreement, a Subsidiary of a Borrower may
with the approval of the relevant Lender (and provided all obligations of the
Subsidiary in respect of the Ancillary Facility have been guaranteed by each
Borrower on terms satisfactory to the relevant Lender) become a borrower with
respect to an Ancillary Facility.

 

  7.9.2 The Parent shall specify any relevant Subsidiary of a Borrower in any
notice delivered by the Parent to the Agent pursuant to Clause 7.2.2(a).

 

  7.9.3 If a Borrower ceases to be a Borrower under this Agreement in accordance
with Clause 30.3 (Resignation of a Borrower), its Subsidiary shall cease to have
any rights under this Agreement or any Ancillary Document.

 

  7.9.4 Where this Agreement or any other Finance Document imposes an obligation
on a Borrower under an Ancillary Facility and the relevant Borrower is a
Subsidiary of a Borrower which is not a party to that document, the relevant
Borrower shall cause that obligation to be performed by its Subsidiary.

 

  7.9.5 Any reference in this Agreement or any other Finance Document to a
Borrower being under no obligations (whether actual or contingent) as a Borrower
under such Finance Document shall be construed to include a reference to any
Subsidiary of a Borrower being under no obligations under any Finance Document
or Ancillary Document.

 

49



--------------------------------------------------------------------------------

7.10 Commitment amounts

 

   Notwithstanding any other term of this Agreement, each Lender shall ensure
that at all times its Commitment is not less than:-

 

  7.10.1 its Ancillary Commitment; or

 

  7.10.2 the Ancillary Commitment of its Affiliate.

 

50



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

8. REPAYMENT

 

8.1 Repayment of Loans

 

  8.1.1 Each Borrower which has drawn a Loan shall repay that Loan on the last
day of its Interest Period.

 

  8.1.2 Without prejudice to each Borrower’s obligation under Clause 8.1.1
above, if one or more Loans are to be made available to a Borrower:-

 

  (a) on the same day that a maturing Loan is due to be repaid by that Borrower;

 

  (b) in the same currency as the maturing Loan (unless it arose as a result of
the operation of Clause 6.2 (Unavailability of a currency)); and

 

  (c) in whole or in part for the purpose of refinancing the maturing Loan;

the aggregate amount of the new Loans shall be treated as if applied in or
towards repayment of the maturing Loan so that:-

 

  (i) if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:-

 

  (1) the relevant Borrower will only be required to pay an amount in cash in
the relevant currency equal to that excess; and

 

  (2) each Lender’s participation (if any) in the new Loans shall be treated as
having been made available and applied by each Borrower in or towards repayment
of that Lender’s participation (if any) in the maturing Loan and that Lender
will not be required to make its participation in the new Loans available in
cash; and

 

  (ii) if the amount of the maturing Loan is equal to or less than the aggregate
amount of the new Loans:-

 

  (1) the relevant Borrower will not be required to make any payment in cash;
and

 

  (2) each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender’s participation (if any) in the maturing Loan and the
remainder of that Lender’s participation in the new Loans shall be treated as
having been made available and applied by each Borrower in or towards repayment
of that Lender’s participation in the maturing Loan.

 

51



--------------------------------------------------------------------------------

8.2 Reduction of Facility

 

   The Commitments under this Agreement shall reduce to zero on the Termination
Date.

 

9. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

 

9.1 Illegality

 

   If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation:-

 

  9.1.1 that Lender, shall promptly notify the Agent upon becoming aware of that
event;

 

  9.1.2 upon the Agent notifying the Parent, the Commitment of that Lender will
be immediately cancelled; and

 

  9.1.3 each Borrower shall repay that Lender’s participation in the
Utilisations made to that Borrower on the last day of the Interest Period for
each Utilisation occurring after the Agent has notified the Parent or, if
earlier, the date specified by the Lender in the notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

 

9.2 Voluntary cancellation

 

   The Parent may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of $1,000,000) of the Facility. Any
cancellation under this Clause 9.2 shall reduce the Commitments of the Lenders
rateably under the Facility.

 

9.3 Voluntary prepayment of Utilisations

 

   A Borrower to which a Utilisation has been made may, if it or the Parent
gives the Agent not less than 5 Business Days’ (or such shorter period as the
Majority Lenders may agree) prior notice, prepay the whole or any part of a
Utilisation (but if in part, being an amount that reduces the Base Currency
Amount of the Utilisation by a minimum amount of $1,000,000). Multiple partial
prepayments are permitted, subject to the terms hereof.

 

9.4 Right of cancellation and repayment in relation to a single Lender

 

  9.4.1 If:-

 

  (a) any sum payable to any Lender by an Obligor is required to be increased
under Clause 16.2.3; or

 

  (b) any Lender claims indemnification from the Parent or an Obligor under
Clause 16.3 (Tax indemnity) or Clause 17.1 (Increased costs),

the Parent may, whilst the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Agent notice of cancellation of
the Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Utilisations.

 

52



--------------------------------------------------------------------------------

  9.4.2 On receipt of a notice referred to in Clause 9.4.1 above in relation to
a Lender, the Commitment of that Lender shall immediately be reduced to zero.

 

  9.4.3 On the last day of each Interest Period which ends after the Parent has
given notice under Clause 9.4.1 above in relation to a Lender (or, if earlier,
the date specified by the Parent in that notice), each Borrower to which a
Utilisation is outstanding shall repay that Lender’s participation in that
Utilisation together with all interest and other amounts accrued under the
Finance Documents.

 

9.5 Right of cancellation in relation to a Defaulting Lender

 

  9.5.1 If any Lender becomes a Defaulting Lender, the Parent may, at any time
whilst the Lender continues to be a Defaulting Lender, give the Agent
20 Business Days’ notice of cancellation of each Available Commitment of that
Lender.

 

  9.5.2 On the notice referred to in Clause 9.5.1 above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

 

  9.5.3 The Agent shall as soon as practicable after receipt of a notice
referred to in Clause 9.5.1 above, notify all the Lenders.

 

10. MANDATORY PREPAYMENT

 

   Upon the occurrence of:-

 

  (a) a Bond Prepayment Event; or

 

  (b) a Change of Control; or

 

  (c) the sale of all or substantially all of the assets of the Group whether in
a single transaction or a series of related transactions,

 

   the Majority Lenders may elect to cancel the Facility and if so cancelled all
outstanding Utilisations and Ancillary Outstandings, together with accrued
interest, and all other amounts accrued under the Finance Documents, shall upon
request by the Agent thereupon become immediately due and payable.

 

11. RESTRICTIONS

 

11.1 Notices of Cancellation or Prepayment

 

   Any notice of cancellation, prepayment, authorisation or other election given
by any Party under Clause 9 (Illegality, voluntary prepayment and cancellation)
shall (subject to the terms of Clause 9) be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 

11.2 Interest and other amounts

 

   Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.

 

53



--------------------------------------------------------------------------------

11.3 Reborrowing of Facility

 

   Unless a contrary indication appears in this Agreement, any part of the
Facility which is prepaid or repaid may be reborrowed in accordance with the
terms of this Agreement.

 

11.4 Prepayment in accordance with Agreement

 

   No Borrower shall repay or prepay all or any part of the Utilisations or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

11.5 No reinstatement of Commitments

 

   Subject to Clause 2.2 (Increase), no amount of the Total Commitments actually
cancelled under this Agreement may be subsequently reinstated.

 

11.6 Agent’s receipt of Notices

 

   If the Agent receives a notice under Clause 9 (Illegality, voluntary
prepayment and cancellation) it shall promptly forward a copy of that notice or
election to either the Parent or the affected Lender, as appropriate.

 

11.7 Effect of Repayment and Prepayment on Commitments

 

   If all or part of a Utilisation under the Facility is repaid or prepaid and
is not available for redrawing (other than by operation of Clause 4.2 (Further
conditions precedent)), an amount of the Commitments (equal to the Base Currency
Amount of the amount of the Utilisation which is repaid or prepaid) in respect
of the Facility will be deemed to be cancelled on the date of repayment or
prepayment. Any cancellation under this Clause 11.7 shall reduce the Commitments
of the Lenders rateably under the Facility.

 

54



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATION

 

12. INTEREST

 

12.1 Calculation of interest

 

   The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:-

 

  12.1.1 Margin;

 

  12.1.2 LIBOR or, in relation to any Loan in euro, EURIBOR; and

 

  12.1.3 Mandatory Cost, if any.

 

12.2 Payment of interest

 

  12.2.1 The Borrower to which a Loan has been made shall pay accrued interest
on that Loan on the last day of each Interest Period (and, if the Interest
Period is longer than six Months, on the dates falling at six Monthly intervals
after the first day of the Interest Period).

 

  12.2.2 If the annual audited financial statements of the Group and related
Compliance Certificate received by the Agent show that a higher Margin should
have applied during a certain period, then the Parent shall (or shall ensure the
relevant Borrower shall) promptly pay to the Agent any amounts necessary to put
the Agent and the Lenders in the position they would have been in had the
appropriate rate of the Margin applied during such period.

 

12.3 Default interest

 

  12.3.1 If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to Clause 12.3.2 below, is two (2) per cent higher than the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 12.3 shall be immediately
payable by the Obligor on demand by the Agent.

 

  12.3.2 If any overdue amount consists of all or part of a Loan which became
due on a day which was not the last day of an Interest Period relating to that
Loan:-

 

  (a) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

 

  (b) the rate of interest applying to the overdue amount during that first
Interest Period shall be two (2) per cent higher than the rate which would have
applied if the overdue amount had not become due.

 

  12.3.3 Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

55



--------------------------------------------------------------------------------

12.4 Notification of rates of interest

 

   The Agent shall promptly notify the Lenders and the relevant Borrower (or the
Parent) of the determination of a rate of interest under this Agreement.

 

13. INTEREST PERIODS

 

13.1 Selection of Interest Periods

 

  13.1.1 A Borrower (or the Parent on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan.

 

  13.1.2 Subject to this Clause 13, a Borrower (or the Parent) may select an
Interest Period of three or six Months or any other period agreed between each
Borrower and the Agent (acting on the instructions of all the Lenders in
relation to the relevant Loan).

 

  13.1.3 An Interest Period for a Loan shall not extend beyond the Termination
Date.

 

  13.1.4 A Loan has one Interest Period only.

 

13.2 Non-Business Days

 

   If an Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period will instead end on the next Business Day in that
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

14. CHANGES TO THE CALCULATION OF INTEREST

 

14.1 Absence of quotations

 

   Subject to Clause 14.2 (Market disruption), if LIBOR or, if applicable,
EURIBOR is to be determined by reference to the Reference Banks but a Reference
Bank does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.

 

14.2 Market disruption

 

  14.2.1 If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the percentage rate per annum which is the sum
of:

 

  (a) the Margin;

 

  (b) the rate notified to the Agent by that Lender as soon as practicable and
in any event prior to the date on which interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select; and

 

  (c) the Mandatory Cost, if any, applicable to that Lender’s participation in
the Loan.

 

56



--------------------------------------------------------------------------------

  14.2.2 If:

 

  (a) the percentage rate per annum notified by a Lender pursuant to Clause
14.2.1(b) above is less than LIBOR or, in relation to any Loan in euro, EURIBOR;
or

 

  (b) a Lender has not notified the Agent of a percentage rate per annum
pursuant to Clause 14.2.1(b) above,

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of Clause 14.2.1 above, to be
LIBOR or, in relation to any Loan in euro, EURIBOR.

 

  14.2.3 In this Agreement, “Market Disruption Event” means at or about noon on
the Quotation Day for the relevant Interest Period the Screen Rate is not
available and, following a request therefore, none or only one of the Reference
Banks supplies a rate to the Agent to determine LIBOR or, if applicable, EURIBOR
for the relevant currency and Interest Period.

 

14.3 Changes in market circumstances

 

   If at any time a Lender determines that the cost to that Lender of funding
its participation in any Loan exceeds LIBOR or, in relation to any Loan in euro,
EURIBOR (a “High Cost Lender”) then:-

 

  14.3.1 the Lender shall give notice to the Agent and the Agent shall give
notice to each Borrower of the occurrence of such event; and

 

  14.3.2 the Agent shall as soon as reasonably practicable certify to each
Borrower in writing the effective cost to the Lender of maintaining its
Commitment for such further period as shall be selected by that Lender and the
rate of interest payable by each Borrower for that period; or, if that is not
acceptable to the Borrower,

 

  14.3.3 the Agent in accordance with instructions from that Lender and subject
to that Lender’s approval of any agreement between the Agent and the Borrower,
will negotiate with each Borrower in good faith with a view to modifying this
Agreement to provide a substitute basis for that Lender’s Commitment which is
financially a substantial equivalent to the basis provided for in this
Agreement.

 

   If, within thirty days of the giving of the notice referred to in Clause
14.3.1 above, each Borrower and the Agent fail to agree in writing on a
substitute basis for such High Cost Lender’s Commitment each Borrower will
within 90 days immediately prepay the amount of such High Cost Lender’s
outstanding Utilisations and/or Ancillary Outstandings and the Total Commitments
will automatically decrease by the amount of such Commitment and such decrease
shall not be reversed. Clause 14.4 shall apply to that prepayment if it is made
on a day other than the last day of an Interest Period.

 

14.4 Break Costs

 

  14.4.1 Each Borrower shall, within three Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by that Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.

 

  14.4.2 Each Lender shall, as soon as reasonably practicable after a demand by
the Agent, provide a certificate confirming the amount and calculation of its
Break Costs for any Interest Period in which they accrue.

 

57



--------------------------------------------------------------------------------

15. FEES

 

15.1 Commitment fee

 

  15.1.1 The Original Borrower shall pay to the Agent (for the account of each
Lender) a fee in the Base Currency computed at the rate of forty (40) per cent
of the Margin per annum on that Lender’s Available Commitment under the Facility
for the Availability Period applicable to the Facility.

 

  15.1.2 The accrued commitment fee is payable on the last day of each
successive period of three Months which ends during the Availability Period, on
the last day of the Availability Period and on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.

 

  15.1.3 No commitment fee accrues or is payable to the Agent (for the account
of a Lender) on any Available Commitment of that Lender for any day on which
that Lender is a Defaulting Lender.

 

15.2 Arrangement fee

 

   The Original Borrower shall pay to each Arranger (for its own account) an
arrangement fee in the amount and at the times agreed in a Fee Letter.

 

15.3 Agency fee

 

   The Original Borrower shall pay to the Agent (for its own account) an agency
fee in the amount and at the times agreed in a Fee Letter.

 

15.4 Security Agent fee

 

   The Original Borrower shall pay to the Security Agent (for its own account)
the Security Agent fee in the amount and at the times agreed in a Fee Letter.

 

15.5 Interest, commission and fees on Ancillary Facilities

 

   The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the relevant Borrower of
that Ancillary Facility based upon normal market rates and terms.

 

58



--------------------------------------------------------------------------------

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

16. TAX GROSS UP AND INDEMNITIES

 

16.1 Definitions

In this Agreement:-

 

“Exempt Lender”   

means, in relation to an Obligor, a Lender which is (otherwise than by reason of
being a Treaty Lender) able to receive interest without a Tax Deduction imposed
by the relevant Obligor’s Tax Jurisdiction through operation of local law
including in the case of a UK Additional Borrower:

 

(a)       a Lender:

 

(i)      which is a bank (as defined for the purpose of section 379 of the ITA)
making an advance under a Finance Document; or

 

(ii)     in respect of an advance made under a Finance Document by a person that
was a bank (as defined for the purpose of section 379 of the ITA) at the time
that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

(b)      a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that company

“FATCA”   

means:

 

(a)       sections 1471 to 1474 of the Code or any associated regulations or
other official guidance;

 

(b)      any treaty, law, regulation or other official guidance enacted in any
other jurisdiction, or relating to an intergovernmental agreement between the US
and any other jurisdiction, which (in either case) facilitates the
implementation of paragraph (a) above; or

 

(c)       any agreement pursuant to the implementation of paragraphs (a) or (b)
above with the US Internal Revenue Service, the US government or any
governmental or taxation authority in any other jurisdiction

 

59



--------------------------------------------------------------------------------

“Obligor’s Tax Jurisdiction”    means, in relation to an Obligor, the
jurisdiction(s) in which that Obligor is resident for tax purposes “Protected
Party”    means a Finance Party which is or will be subject to any liability or
required to make any payment for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received
or receivable) under a Finance Document “Qualifying Lender”   

means:

 

(a) in respect of an advance under a Finance Document to an Obligor in which
that Obligor’s Tax Jurisdiction is the United Kingdom, a Lender which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:-

 

(i)       a Lender:

 

(A)    which is a bank (as defined for the purpose of section 379 of the ITA)
making an advance under a Finance Document; or

 

(B)    in respect of an advance made under a Finance Document by a person that
was a bank (as defined for the purpose of section 379 of the ITA) at the time
that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

(ii)      a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company; or

 

(iii)     a Treaty Lender; or

 

(iv)     an Exempt Lender;

 

(b) in respect of an advance under a Finance Document to an Obligor in which
that Obligor’s Tax Jurisdiction is not the United Kingdom, a Lender which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:-

 

(i)       a Treaty Lender; or

 

(ii)      an Exempt Lender.

“Tax Credit”    means a credit against, relief or remission for, or repayment or
refund of, any Tax “Tax Deduction”    means a deduction or withholding for or on
account of Tax from a payment under a Finance Document

 

60



--------------------------------------------------------------------------------

“Tax Payment”    means either the increase in a payment made by an Obligor to a
Finance Party under Clause 16.2 (Tax gross-up) or a payment under Clause 16.3
(Tax indemnity) “Treaty Lender”   

means, in relation to an Obligor, a Lender which:

 

(a)       is treated as a resident of a Treaty State for purposes of the
relevant Treaty;

 

(b)      does not carry on a business in that Obligor’s Tax Jurisdiction through
a permanent establishment with which that Lender’s participation in the Loan is
effectively connected;

 

(c)       meets all other conditions (including any limitation on benefits
provisions) in the Treaty that are within its control for full exemption from
Tax on interest, subject only to the completion of any procedural formalities;

“Treaty State”    means a jurisdiction having a double taxation agreement
(“Treaty”) with the Obligor’s Tax Jurisdiction which makes provision for full
exemption from tax imposed by that Obligor’s Tax Jurisdiction on interest “UK
Non-Bank Lender”    means a Lender which gives a Tax Confirmation in the
Assignment Agreement or Transfer Certificate which it executes on becoming a
Party

Unless a contrary indication appears, in this Clause 16 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

16.2 Tax gross-up

 

  16.2.1 Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

  16.2.2 The Parent shall promptly upon becoming aware that an Obligor must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Parent
and that Obligor.

 

  16.2.3 If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

  16.2.4 A payment shall not be increased under Clause 16.2.3 above by reason of
a Tax Deduction on account of Tax imposed by the relevant Obligor’s Tax
Jurisdiction, if on the date on which the payment falls due:-

 

  (a)

the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it

 

61



--------------------------------------------------------------------------------

  became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty or any published practice
or published concession of any relevant taxing authority; or

 

  (b) the relevant Lender is a Treaty Lender and the Obligor making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
Clause 16.2.7 below; or

 

  (c) to the extent that the Obligor making the payment is able to demonstrate
that the payment could have been made to the Lender without or with a reduced
Tax Deduction had that Lender complied with its obligations under Clause 16.2.8
below.

 

  16.2.5 If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

  16.2.6 Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment the original or a certified copy of a receipt issued by the relevant
taxing authority evidencing such payment, a copy of any return required by laws
to report such payment or other evidence reasonably satisfactory to that Finance
Party that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.

 

  16.2.7 A Treaty Lender and each Obligor which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Obligor to obtain authorisation to make that
payment without a Tax Deduction.

 

  16.2.8 Each Lender that is entitled to an exemption from or a reduction in the
amount of a Tax Deduction imposed under the laws of the United States of
America, or any income tax treaty to which the United States of America is a
party, with respect to a payment made by an Obligor under any Finance Document
shall deliver to that Obligor (with a copy to the Agent) within 10 Business Days
of the Obligor or the Agent requesting that such Lender provide such
documentation, such properly completed and executed documentation prescribed by
applicable law and requested by that that Obligor or the Agent as will permit
such payments to be made without or at a reduced amount of a Tax Deduction. A
Lender shall promptly notify the Parent and the applicable Obligor when it is
aware of a change in circumstances that renders any previous delivered
documentation pursuant to this Clause 16.2.8 obsolete or inaccurate and promptly
deliver to that obligor any properly completed and executed documentation as may
be required in order to confirm or establish the entitlement to a continued
exemption from or reduction in a Tax Deduction if that Lender continues to be so
entitled.

Without limiting the generality of the foregoing if any Obligor’s Tax
Jurisdiction is the United States of America;

 

  (a)

each Lender that is a United States Person shall deliver to that Obligor and the
Agent (in such number of copies as shall be requested by the recipient), within
10 Business Days of the date on which that Lender becomes a Lender hereunder
(and from time to time thereafter at the time or times prescribed by applicable
and as

 

62



--------------------------------------------------------------------------------

  requested by that Obligor or the Agent), executed originals of IRS Form W-9
(or any successor form) certifying that that Lender is exempt from United States
federal backup withholding tax; or

 

  (b) each Lender that is not a United States Person shall deliver to that
Obligor and the Agent (in such number of copies as shall be requested by the
recipient), within 10 Business Days of the date on which that Lender becomes a
Lender hereunder (and from time to time thereafter at such times prescribed by
applicable law and as reasonably requested by that Obligor or the Agent),
whichever of the following is applicable:

 

  (i) in the case that Lender is claiming the benefits of an income tax treaty
to which the United States of America is a party (x) with respect to payments of
interest under any Finance Document, executed originals of IRS Form W-8BEN (or
any successor form) establishing an exemption from, or reduction of, United
States federal withholding tax pursuant to the “interest” article of such income
tax treaty and (y) with respect to any other applicable payments under any
Finance Document, IRS Form W-8BEN (or any successor form) establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such income tax treaty;
or

 

  (ii) executed originals of IRS Form W-8ECI (or any successor form); or

 

  (iii) in the case that Lender is claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that that Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, is not a “10 percent shareholder” of that
Obligor within the meaning of Section 881(c)(3)(B) of the Code, or is not a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) , and (y) executed originals of IRS Form
W-8BEN (or any successor form);

 

  (iv) to the extent that Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI (or
any successor form), IRS Form W-8BEN (or any successor form), a US Tax
Compliance Certificate, IRS Form W-9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable: provided that
if that Lender is a partnership and one or more direct or indirect partners of
that Lender are claiming the portfolio interest exemption, that Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner; or

 

  (v) any other form prescribed by applicable law and notified by the Obligor to
the Lender as a basis for claiming exemption from or a reduction in a Tax
Deduction imposed by the United States of America, duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit that Obligor or the Agent to determine the Tax Deduction required to be
made.

 

63



--------------------------------------------------------------------------------

  16.2.9 If a Lender would be subject to a Tax Deduction imposed pursuant to
FATCA on a payment made by an Obligor under any Finance Document and that Lender
fails to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), that
Lender shall provide such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by that Obligor or the Agent or as may be
necessary for that Obligor or the Agent to comply with their obligations under
FATCA, to determine that that Lender has complied with that Lender’s obligations
under FATCA, or to determine the amount to deduct and withhold from any such
payments under FATCA.

 

  16.2.10 If a Lender has not included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with Clause 16.6.1 (HMRC DT Treaty Passport scheme confirmation), no
Obligor shall file any form relating to the HMRC DT Treaty Passport scheme in
respect of that Lender’s Commitment(s) or its participation in any Utilisation.

 

16.3 Tax indemnity

 

  16.3.1 The Parent shall (within three Business Days of demand by the Agent)
pay to a Protected Party an amount equal to the loss, liability or cost which
that Protected Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Protected Party in respect of a
Finance Document.

 

  16.3.2 Clause 16.3.1 above shall not apply:-

 

  (a) with respect to any Tax assessed on a Finance Party:-

 

  (i) under the law of the jurisdiction (or any political subdivision thereof)
in which that Finance Party is incorporated or, if different, the jurisdiction
(or jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

  (ii) under the law of the jurisdiction (or any political subdivision thereof)
in which that Finance Party’s Facility Office is located in respect of amounts
received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party or if that Tax is a United States branch profits tax; or

 

  (b) to the extent a loss, liability or cost:-

 

  (i) is compensated for by an increased payment under Clause 16.2 (Tax
gross-up);

 

  (ii) would have been compensated for by an increased payment under Clause 16.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in Clause 16.2.4 applied; or

 

64



--------------------------------------------------------------------------------

  (iii) would not have been imposed had that Lender complied with its
obligations under Clause 16.2.9 above.

 

  16.3.3 A Protected Party making, or intending to make a claim under
Clause 16.3.1 above shall promptly notify the Agent of the event which will
give, or has given, rise to the claim, following which the Agent shall notify
the Parent.

 

  16.3.4 A Protected Party shall, on receiving a payment from an Obligor under
this Clause 16.3, notify the Agent.

 

16.4 Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:-

 

  16.4.1 a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part or to that Tax Payment; and

 

  16.4.2 that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

16.5 Lender Status Confirmation

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate, Assignment Agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Agent and without liability to any Obligor, which of the following
categories it falls in:-

 

  16.5.1 not a Qualifying Lender;

 

  16.5.2 a Qualifying Lender under paragraph (a) of the definition of Qualifying
Lender; or

 

  16.5.3 an Exempt Lender; or

 

  16.5.4 a Treaty Lender which is a Qualifying Lender under paragraph (b) of the
definition of Qualifying Lender.

If a New Lender fails to indicate its status in accordance with this Clause 16.5
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall inform the Parent). For the avoidance of doubt, a
Transfer Certificate, Assignment Agreement or Increase Confirmation shall not be
invalidated by any failure of a Lender to comply with this Clause 16.5.

 

16.6 HMRC DT Treaty Passport scheme confirmation

 

  16.6.1 A New Lender or an Increase Lender that is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme, and which then wishes that
scheme to apply to any UK Obligor under this Agreement, shall include an
indication to that effect (without liability to any Obligor) in the Transfer
Certificate or Assignment Agreement or Increase Confirmation which it executes
by including its scheme reference number and its jurisdiction of tax residence
in that Transfer Certificate or Assignment Agreement or Increase Confirmation.

 

65



--------------------------------------------------------------------------------

  16.6.2 Where a New Lender or an Increase Lender includes the indication
described in Clause 16.6.1 in the relevant Transfer Certificate or Assignment
Agreement or Increase Confirmation:-

 

  (a) each UK Borrower which is a Party as a Borrower as at the relevant
Transfer Date or the date on which the increase in Total Commitments described
in the relevant Increase Confirmation takes effect shall to the extent that that
New Lender or Increase Lender becomes a Lender under a Facility which is made
available to that Borrower pursuant to Clause 2.1 (The Facilities), file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
30 days of that Transfer Date or that date on which the increase in Total
Commitments takes effect and shall promptly provide the Lender with a copy of
that filing; and

 

  (b) each Additional UK Borrower which becomes an Additional Borrower after the
relevant Transfer Date or the date on which the increase in Total Commitments
described in the relevant Increase Confirmation takes effect shall, to the
extent that that New Lender or Increase Lender is a Lender under a Facility
which is made available to that Additional Borrower pursuant to Clause 2.1 (The
Facilities), file a duly completed form DTTP2 in respect of such Lender with HM
Revenue & Customs within 30 days of becoming an Additional Borrower and shall
promptly provide the Lender with a copy of that filing.

 

16.7 Stamp taxes

The Parent shall pay and, within three Business Days of demand, indemnify each
Secured Party against any and all stamp duty, registration and other similar
Taxes paid or payable by that Secured Party in respect of any Finance Document
and any reasonable expenses arising therefrom or with respect thereto, save for
any such Taxes paid or payable in respect of an assignment or transfer of a
Lender’s interests in respect of a Finance Document or the Secured Party making
or intending to make a claim under this Clause 16.7 shall promptly notify the
Agent of the event which will give, or has given, rise to its claim following
which the Agent shall notify the Parent.

 

16.8 VAT

 

  16.8.1 All amounts set out or expressed in a Finance Document to be payable by
any Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to Clause 16.8.2 below, if VAT is or becomes chargeable on
any supply made by any Finance Party to any Party under a Finance Document, that
Party shall pay to the Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Finance Party shall promptly provide an appropriate invoice
to such Party).

 

  16.8.2 If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Subject Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT. The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.

 

66



--------------------------------------------------------------------------------

  16.8.3 Where a Finance Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

  16.8.4 Any reference in this Clause 16.8 to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).

 

17. INCREASED COSTS

 

17.1 Increased costs

 

  17.1.1 Subject to Clause 17.3 (Exceptions) the Parent shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this Agreement
(including, for the avoidance of doubt, any law or regulation implementing Basel
III).

 

  17.1.2 In this Agreement “Increased Costs” means:-

 

  (a) a reduction in the rate of return from a Facility or on a Finance Party’s
(or its Affiliate’s) overall capital;

 

  (b) an additional or increased cost; or

 

  (c) a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment or funding or performing its obligations
under any Finance Document.

 

  17.1.3 “Basel III” means:

 

  (a) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated; and

 

  (b) and further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.

 

67



--------------------------------------------------------------------------------

17.2 Increased cost claims

 

  17.2.1 A Finance Party intending to make a claim pursuant to Clause 17.1
(Increased Costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Parent.

 

  17.2.2 Each Finance Party shall, as soon as practicable after a demand by the
Agent, provide a certificate confirming the amount of its Increased Costs.

 

17.3 Exceptions

 

  17.3.1 Clause 17.1 (Increased Costs) does not apply to the extent any
Increased Cost is:-

 

  (a) attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (b) compensated for by Clause 16.3 (Tax indemnity) (or would have been
compensated for under Clause 16.3 (Tax indemnity) but was not so compensated
because any of the exclusions in Clause 16.3.2 applied);

 

  (c) compensated for by the payment of the Mandatory Cost; or

 

  (d) attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

  17.3.2 In this Clause 17.3 reference to a “Tax Deduction” has the same meaning
given to the term in Clause 16.1 (Definitions).

 

18. OTHER INDEMNITIES

 

18.1 Currency indemnity

 

  18.1.1 If any sum due from an Obligor under the Finance Documents (a “Sum”),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:-

 

  (a) making or filing a claim or proof against that Obligor; or

 

  (b) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Secured Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

  18.1.2 Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

68



--------------------------------------------------------------------------------

18.2 Other indemnities

 

  18.2.1 The Parent shall (or shall procure that an Obligor will), within three
Business Days of demand, indemnify each Secured Party against any cost, loss or
liability incurred by it as a result of:-

 

  (i) the occurrence of any Event of Default;

 

  (ii) a failure by an Obligor to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 34 (Sharing among the Finance Parties);

 

  (iii) funding, or making arrangements to fund, its participation in a
Utilisation requested by a Borrower in a Utilisation Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone);

 

  (iv) a Utilisation (or part of a Utilisation) not being prepaid in accordance
with a notice of prepayment given by a Borrower or the Parent.

 

  18.2.2 The Parent shall promptly indemnify each Finance Party, each Affiliate
of a Finance Party and each officer or employee of a Finance Party or its
Affiliate, against any cost, loss or liability incurred by that Finance Party or
its Affiliate (or officer or employee of that Finance Party or Affiliate) in
connection with or arising out of the funding of the Borrowers (including but
not limited to those incurred in connection with any litigation, arbitration or
administrative proceedings or regulatory enquiry concerning the Acquisition),
unless such loss or liability is caused by the gross negligence or wilful
misconduct of that Finance Party or its Affiliate (or employee or officer of
that Finance Party or Affiliate). Any Affiliate or any officer or employee of a
Finance Party or its Affiliate may rely on this Clause 18.2.

 

18.3 Indemnity to the Agent

The Parent shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:-

 

  (a) investigating any event which it reasonably believes is a Default; or

 

  (b) acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

18.4 Indemnity to the Security Agent

 

  18.4.1 Each Obligor shall promptly indemnify the Security Agent and every
Receiver and Delegate against any cost, loss or liability incurred by any of
them as a result of:-

 

  (a) the taking, holding, protection or enforcement of the Transaction
Security,

 

  (b) the exercise of any of the rights, powers, discretions and remedies vested
in the Security Agent and each Receiver and Delegate by the Finance Documents or
by law; or

 

69



--------------------------------------------------------------------------------

  (c) any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents.

 

  18.4.2 The Security Agent may, in priority to any payment to the Secured
Parties, indemnify itself out of the Charged Property in respect of, and pay and
retain, all sums necessary to give effect to the indemnity in this Clause 18.4
and shall have a lien on the Transaction Security and the proceeds of the
enforcement of the Transaction Security for all monies payable to it.

 

19. MITIGATION BY THE LENDERS

 

19.1 Mitigation

 

  19.1.1 Each Finance Party shall, in consultation with the Parent, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 9.1 (Illegality), Clause 16 (Tax gross-up and
indemnities) or Clause 17 (Increased Costs) or paragraph 3 of Schedule 4
(Mandatory Cost Formulae) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.

 

  19.1.2 Clause 19.1.1 above does not in any way limit the obligations of any
Obligor under the Finance Documents.

 

19.2 Limitation of liability

 

  19.2.1 The Parent shall promptly indemnify each Finance Party for all costs
and expenses reasonably incurred by that Finance Party as a result of steps
taken by it under Clause 19.1 (Mitigation).

 

  19.2.2 A Finance Party is not obliged to take any steps under Clause 19.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

20. COSTS AND EXPENSES

 

20.1 Transaction expenses

The Parent shall promptly on demand pay the Agent, the Arrangers and the
Security Agent the amount of all costs and expenses (including legal, travel
and/or valuation fees) reasonably incurred by any of them (and, in the case of
the Security Agent, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution, syndication and perfection of:-

 

  20.1.1 this Agreement and any other documents referred to in this Agreement
and the Transaction Security; and

 

  20.1.2 any other Finance Documents executed after the date of this Agreement.

 

20.2 Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 35.10 (Change of currency), the Parent shall,
within three Business Days of demand, reimburse each of the Agent and the
Security Agent for the amount of all costs and expenses (including legal travel
and/or valuation fees) reasonably incurred by the Agent and the Security Agent
(and, in the case of the Security Agent, by any Receiver or Delegate) in
responding to, evaluating, negotiating or complying with that request or
requirement.

 

70



--------------------------------------------------------------------------------

20.3 Security Agent’s ongoing costs

 

  20.3.1 In the event of (i) a Default or (ii) the Security Agent considering it
necessary or expedient or (iii) the Security Agent being requested by an Obligor
or the Majority Lenders to undertake duties which the Security Agent and the
Parent agree to be of an exceptional nature and/or outside the scope of the
normal duties of the Security Agent under the Finance Documents, the Parent
shall pay to the Security Agent any additional remuneration that may be agreed
between them.

 

  20.3.2 If the Security Agent and the Parent fail to agree upon the nature of
the duties or upon any additional remuneration, that dispute shall be determined
by an investment bank (acting as an expert and not as an arbitrator) selected by
the Security Agent and approved by the Parent or, failing approval, nominated
(on the application of the Security Agent) by the President for the time being
of the Law Society of England and Wales (the costs of the nomination and of the
investment bank being payable by the party that such expert determines to be the
appropriate person) and the determination of any investment bank shall be final
and binding upon the parties to this Agreement.

 

20.4 Enforcement and preservation costs

The Parent shall, within three Business Days of demand, pay to each Secured
Party the amount of all costs and expenses (including legal travel and/or
valuation fees) incurred by it in connection with the enforcement of or the
preservation of any rights under any Finance Document and the Transaction
Security and any proceedings instituted by or against the Security Agent as a
consequence of taking or holding the Transaction Security or enforcing these
rights.

 

71



--------------------------------------------------------------------------------

SECTION 7

GUARANTEE

 

21. GUARANTEE AND INDEMNITY

 

21.1 Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:-

 

  21.1.1 guarantees to each Finance Party punctual performance by each other
Obligor of all that Obligor’s obligations under the Finance Documents;

 

  21.1.2 undertakes with each Finance Party that whenever another Obligor does
not pay any amount when due under or in connection with any Finance Document,
that Guarantor shall immediately on demand pay that amount as if it was the
principal obligor; and

 

  21.1.3 agrees with each Finance Party that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 21 if the amount
claimed had been recoverable on the basis of a guarantee.

 

21.2 Continuing Guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

21.3 Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 21 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

21.4 Waiver of defences

The obligations of each Guarantor under this Clause 21 will not be affected by
an act, omission, matter or thing which, but for this Clause 21, would reduce,
release or prejudice any of its obligations under this Clause 21 (without
limitation and whether or not known to it or any Finance Party) including:-

 

  21.4.1 any time, waiver or consent granted to, or composition with, any other
Obligor or other person;

 

  21.4.2 the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

 

72



--------------------------------------------------------------------------------

  21.4.3 the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

  21.4.4 any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  21.4.5 any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including, without limitation, any
change in the purpose of, any extension of or increase in any facility or the
addition of any new facility under any Finance Document or other document or
security;

 

  21.4.6 any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  21.4.7 any insolvency or similar proceedings.

 

21.5 Guarantor Intent

Without prejudice to the generality of Clause 21.4 (Waiver of Defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

21.6 Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 21. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

21.7 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:-

 

  21.7.1 refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and

 

  21.7.2 hold in an interest-bearing suspense account any moneys received from
any Guarantor or on account of any Guarantor’s liability under this Clause 21.

 

73



--------------------------------------------------------------------------------

21.8 Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 21:-

 

  21.8.1 to be indemnified by an Obligor;

 

  21.8.2 to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents;

 

  21.8.3 to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party;

 

  21.8.4 to bring legal or other proceedings for an order requiring any Obligor
to make any payment, or perform any obligation, in respect of which any
Guarantor has given a guarantee, undertaking or indemnity under Clause 21.1
(Guarantee and Indemnity);

 

  21.8.5 to exercise any right of set-off against any Obligor; and/or

 

  21.8.6 to claim or prove as a creditor of any Obligor in competition with any
Finance Party.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 35 (Payment mechanics).

 

21.9 Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:-

 

  21.9.1 that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

 

  21.9.2 each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

 

21.10 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

74



--------------------------------------------------------------------------------

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

22. REPRESENTATIONS

 

22.1 General

Each Obligor makes the representations and warranties set out in this Clause 22
to each Finance Party.

 

22.2 Status

 

  22.2.1 It and each of its Subsidiaries is duly organised, validly existing and
in good standing under the law of its jurisdiction of formation.

 

  22.2.2 It and each of its Subsidiaries has the power to own its assets and
carry on its business as it is currently being conducted.

 

22.3 Binding obligations

Subject to the Legal Reservations:-

 

  22.3.1 the obligations expressed to be assumed by it in each Finance Document
to which it is a party are legal, valid, binding and enforceable obligations;
and

 

  22.3.2 (without limiting the generality of Clause 22.3.1 above), each
Transaction Security Document to which it is a party is effective to create a
legal, valid and enforceable security interest in favour of the Security Agent
for the benefit of the Secured Parties in the assets expressed to be secured
thereby.

 

22.4 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the granting of the Transaction Security do not and
will not violate:-

 

  22.4.1 any law or regulation applicable to it;

 

  22.4.2 the charter, bylaws or other constitutional documents of any member of
the Group; or

 

  22.4.3 any agreement or instrument binding upon it or any member of the Group
or any of its or any member of the Group’s assets or constitute a default or
termination event (however described) under any such agreement or instrument, in
any respect which would or might have Material Adverse Effect.

 

22.5 Power and authority

 

  22.5.1 It has the corporate power to enter into, perform and deliver, and has
taken all necessary action to authorise its entry into, performance and delivery
of, the Finance Documents to which it is or will be a party and the transactions
contemplated by those Finance Documents.

 

  22.5.2 No limit on its powers will be exceeded as a result of the borrowing,
grant of security or giving of guarantees or indemnities contemplated by the
Finance Documents to which it is a party.

 

75



--------------------------------------------------------------------------------

22.6 Validity and admissibility in evidence

 

  22.6.1 All Authorisations required:-

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and

 

  (b) to make the Finance Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

have been obtained or effected and are in full force and effect except for
(i) filings necessary to perfect Liens created under the Finance Documents and
(ii) filings with the Securities and Exchange Commission that may require to be
made following the execution and delivery hereof (in each case to the extent the
same are specified in the Legal Opinions): and which will be obtained or
effected promptly after the Agreement Date.

 

  22.6.2 All material Authorisations necessary for the conduct of the business,
trade and ordinary activities of Obligors have been obtained or effected and are
in full force and effect (or will be obtained and be in full force and effect on
the date they are required).

 

22.7 Governing law and enforcement

 

  22.7.1 The choice of governing law of the Finance Documents will be recognised
and enforced in its Relevant Jurisdictions.

 

  22.7.2 Any judgment obtained in relation to a Finance Document in the
jurisdiction of the governing law of that Finance Document will be recognised
and enforced in its Relevant Jurisdictions.

 

22.8 Insolvency

No:-

 

  22.8.1 corporate action, legal proceeding or other procedure or step described
in Clause 26.7.1; or

 

  22.8.2 creditors’ process described in Clause 26.10 (Creditors’ process),

has been taken or, to the knowledge of the Parent, threatened in writing in
relation to a member of the Group, except to the extent such action, proceeding,
procedure, step or process relates to a member of the Group (other than the
Parent, a Borrower or any Subsidiary of a Borrower) which is not a Material
Company; and

none of the circumstances described in Clause 26.8 (Insolvency) applies to
(i) the Parent, a Borrower, any Subsidiary of a Borrower or (ii) a member of the
Group which is a Material Company.

 

22.9 No filing or stamp taxes

Under the laws of its Relevant Jurisdiction, except as specified in any Legal
Opinion, it is not necessary that the Finance Documents be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration, notarial or similar Taxes or fees be paid on or in relation
to the Finance Documents or the transactions contemplated by the Finance
Documents except any filing, recording or enrolling or any tax or fee payable in
relation to a Finance Document which is referred to in any Legal Opinion and
which will be made or paid promptly after the date of the relevant Finance
Document.

 

76



--------------------------------------------------------------------------------

22.10 Deduction of Tax

It is not required to make any deduction for or on account of Tax (other than as
may be required under Sections 1471 or 1472 of the Code) from any payment of
interest it may make under any Finance Document to a Lender which is a Treaty
Lender and which has completed the procedural formalities referred to in Clause
16.2.7.

 

22.11 No default

 

  22.11.1 No Event of Default and, on the Agreement Date and the Closing Date,
no Default is continuing or is reasonably likely to result from the making of
any Utilisation or the entry into, the performance of, or any transaction
contemplated by, any Finance Document.

 

  22.11.2 No Obligor is in default under or with respect to any other agreement
or instrument which is binding on it or any of its Subsidiaries or to which its
(or any of its Subsidiaries’) assets are subject which had or could reasonably
be expected to have a Material Adverse Effect.

 

22.12 No misleading information

Save as disclosed in writing to the Agent and the Arranger prior to the date of
this Agreement:

 

  22.12.1 any financial projection, forecast, budget, or other estimate or
forward-looking statement or information (collectively, the “Projections”)
contained in information provided by an Obligor to the Agent has been prepared
in good faith on the basis of assumptions believed by such Obligor to be
reasonable at the time they were prepared, it being understood that projections
by their nature are uncertain and no assurance is given that the results
reflected in such Projections will be achieved;

 

  22.12.2 excluding the Projections, none of the material written information
provided to a Finance Party by or on behalf of the Parent or each Borrower in
connection with this Agreement on or before the date of this Agreement and not
superseded before that date contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances in which they were made not materially misleading;
and

 

  22.12.3 all other written information provided by any member of the Group
(including its advisers) to a Finance Party or the provider of the Certificate
of Insurance (as referred to in paragraph (e) of Schedule 2) was true, complete
and accurate in all material respects as at the date it was provided and is not
misleading in any respect.

 

22.13 Financial Statements

 

  22.13.1 The unaudited consolidated financial statements of the Parent and its
Subsidiaries as of and for the fiscal quarter and the portion of the Financial
Year ended 30 June 2012 present fairly in all material respects the consolidated
financial condition and results of operations of such Persons as of and for the
periods to which they relate in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes.

 

  22.13.2 The audited Original Financial Statements present fairly in all
material respects the consolidated financial condition and results of operations
of the Parent and its Subsidiaries as of and for the Financial Year to which
they relate in accordance with GAAP.

 

77



--------------------------------------------------------------------------------

  22.13.3 There has been no material adverse change in its assets, business or
financial condition (or the assets, business or consolidated financial condition
of the Group, in the case of the Parent) since the date of the Original
Financial Statements.

 

  22.13.4 Its most recent financial statements delivered pursuant to Clause 23.1
(Financial Statements):

 

  (a) have been prepared in accordance with the Accounting Principles as applied
to the Original Financial Statements; and

 

  (b) fairly present in all material respects in accordance with GAAP the
consolidated financial condition and results of operations of the Parent and its
Subsidiaries, for the periods to which they relate, subject (in the case of
unaudited financial statements) to year-end audit adjustments and the absence of
footnotes.

 

  22.13.5 Since the date of the most recent financial statements delivered
pursuant to Clause 23.1 (Financial Statements) there has been no material
adverse change in the business, assets or financial condition of the Group
compared to such business, assets or financial condition as it existed on the
date of execution hereof.

 

22.14 No proceedings pending or threatened

No litigation, arbitration or administrative proceeding or investigation of, or
before, any court, arbitral body or governmental authority which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect have
(to the best of its knowledge been started or threatened against it or any of
its Subsidiaries.

 

22.15 No breach of laws

 

  22.15.1 It has not (and none of its Subsidiaries has) breached any law or
regulation which breach had or could reasonably be expected to have a Material
Adverse Effect.

 

  22.15.2 There are no strikes, lockouts, or slowdowns against an Obligor or any
Subsidiary pending or to its knowledge threatened which had or could reasonably
be expected to have a Material Adverse Effect.

 

22.16 Environmental laws

 

  22.16.1 Each member of the Group is in compliance with Clause 25.3
(Environmental compliance) and to the best of its knowledge and belief (having
made due and careful enquiry) no circumstances have occurred which would prevent
such compliance in a manner or to an extent which had or could reasonably be
expected to have a Material Adverse Effect.

 

  22.16.2 No Environmental Claim has been commenced or (to the best of its
knowledge and belief (having made due and careful enquiry)) is threatened
against any member of the Group where that claim had or could reasonably be
expected, if determined against that member of the Group, to have a Material
Adverse Effect.

 

  22.16.3 The cost to the Group of compliance with Environmental Laws (including
Environmental Permits) is (to the best of its knowledge and belief, having made
due and careful enquiry) adequately provided for in the relevant Budget.

 

78



--------------------------------------------------------------------------------

22.17 Taxation

 

  22.17.1 It is not (and none of its Subsidiaries is) materially overdue taking
into account any extensions in the filing of any Tax returns and it is not (and
none of its Subsidiaries is) overdue taking into account any extensions in the
payment of any amount in respect of Tax, except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which it (or its
Subsidiaries) have set aside on its (or its Subsidiaries’) books adequate
reserves (to the extent required by GAAP) or (ii) to the extent failure to pay
could not reasonably be expected to result in a Material Adverse Effect.

 

  22.17.2 No claims or investigations are being, or are reasonably likely to be,
made or conducted against it (or any of its Subsidiaries) with respect to Taxes
except for such as would not reasonably be expected to have a Material Adverse
Effect.

 

  22.17.3 It is resident for Tax purposes only in the jurisdiction of its
incorporation.

 

22.18 Security and Financial Indebtedness

 

  22.18.1 No Security exists over all or any of the present or future assets of
any Obligor other than as permitted by this Agreement.

 

  22.18.2 No Borrower has any Financial Indebtedness outstanding other than:-

 

  (a) as permitted by this Agreement; or

 

  (b) the Existing RCF Debt, which is to be discharged on the Closing Date; or

 

  (c) the Existing Term Debt.

 

22.19 Ranking

The Transaction Security has or will have first ranking priority and it is not
subject to any prior ranking or pari passu ranking Security other than Permitted
Vessel Security.

 

22.20 Good title to assets

The Parent and each of its Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect.

 

22.21 Legal and beneficial ownership

Each Obligor is the sole legal and beneficial owner of the assets over which it
purports to grant Security

 

22.22 Group Structure Chart

The Group Structure Chart delivered to the Agent pursuant to Schedule 2
(Conditions Precedent) is true, complete and accurate in all material respects
as of the date hereof.

 

79



--------------------------------------------------------------------------------

22.23 Accounting reference date

The Accounting Reference Date of each Obligor is 31 December.

 

22.24 Material contracts

The Shipping Documents provided to the Agent pursuant to Schedule 2 (Conditions
Precedent) are true, complete and accurate in all material respects and are not
misleading in any material respect.

 

22.25 No adverse consequences

 

  22.25.1 It is not necessary under the laws of its Relevant Jurisdictions:

 

  (a) in order to enable any Finance Party to enforce its rights under any
Finance Document; or

 

  (b) by reason of the execution of any Finance Document or the performance by
it of its obligations under any Finance Document,

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdictions.

 

  22.25.2 No Finance Party that is not already resident, domiciled or carrying
on business in its Relevant Jurisdictions is or will be deemed to be resident,
domiciled or carrying on business in its Relevant Jurisdictions solely by reason
of the execution, performance or enforcement of any Finance Document, except to
the extent that performance or enforcement results in the ownership of assets or
conduct of business by a Finance Party in a Relevant Jurisdiction.

 

22.26 ERISA Event, Margin Stock and “Investment Company”

 

  22.26.1 No ERISA Event has occurred or is reasonably expected to occur in
relation to each Borrower that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would result in a
Material Adverse Effect; the aggregate actuarial present value of accumulated
benefit obligations of all Employee Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 35) did not, as of
the date of its most recent financial statements, reflecting such amounts,
exceed the fair market value of the assets of such Employee Plans by an amount
that could reasonably be expected to have a Material Adverse Effect;

 

  22.26.2 The Borrower is not engaged nor will it engage principally, or as one
of its important activities, in the business of owning or extending credit for
the purpose of “buying” or “carrying” any Margin Stock;

 

  22.26.3 None of the proceeds of the Facility will be used, directly or
indirectly, for the purpose of buying or carrying any Margin Stock, for the
purpose of reducing or retiring any Financial Indebtedness that was originally
incurred to “buy” or “carry” any Margin Stock or for any other purpose which
might cause the Facility to be considered a “purpose credit” within the meaning
of Regulation U or Regulation X; and

 

  22.26.4 Neither the Parent nor each Borrower is an “investment company” as
such term is defined in the Investment Company Act of 1940 of the United States
(the 1940 Act) or otherwise subject to regulation under the 1940 Act.

 

80



--------------------------------------------------------------------------------

22.27 Times when representations made

 

  22.27.1 All the representations and warranties in this Clause 22 are made by
each Original Obligor on the date of this Agreement except for the
representations and warranties set out in Clause 22.12 (No misleading
information) which are deemed to be made by each Obligor with respect to the
Budget, on the date of this Agreement and on the first Utilisation Date.

 

  22.27.2 The representations and warranties in Clause 22.12 (No misleading
information) are deemed to be made by each Obligor on the Syndication Date.

 

  22.27.3 The Repeating Representations are deemed to be made by each Obligor on
the date of each Utilisation Request, on each Utilisation Date and on the first
day of each Interest Period (except that those contained in Clauses 22.13.3 and
22.13.5 will cease to be so made once subsequent financial statements have been
delivered under this Agreement).

 

  22.27.4 All the representations and warranties in this Clause 22 except Clause
22.12 (No misleading information) and Clause 22.22 (Group Structure Chart) are
deemed to be made by each Additional Guarantor on the day on which it becomes
(or it is proposed that it becomes) an Additional Guarantor.

 

  22.27.5 Each representation or warranty deemed to be made after the date of
this Agreement shall be deemed to be made by reference to the facts and
circumstances existing at the date the representation or warranty is deemed to
be made.

 

23. INFORMATION UNDERTAKINGS

The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

In this Clause 23:

“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to Clause 23.1.1 (Financial statements).

“Quarterly Financial Statements” means the financial statements delivered
pursuant to Clause 23.1.2 (Financial statements).

 

23.1 Financial statements

The Parent shall in accordance with Clause 37.6 (Electronic Communication) and
Clause 37.7 (Use of Websites) supply to the Agent in sufficient copies for all
the Lenders:

 

  23.1.1 No later than 90 days after the end of each fiscal year of the Parent,
the Parent’s audited consolidated balance sheet and related audited consolidated
statements of income, shareowners’ investments and cash flows, as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by the Auditors or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

 

81



--------------------------------------------------------------------------------

  23.1.2 No later than 40 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent, the Parent’s unaudited consolidated
balance sheet and related unaudited consolidated statements of income,
shareowners’ investments and cash flows, as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Responsible Officer of the Parent as presenting fairly
in all material respects the financial condition and results of operations of
the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

 

23.2 Provision and contents of Compliance Certificate

 

  23.2.1 The Parent shall supply a Compliance Certificate to the Agent with each
set of its audited consolidated Annual Financial Statements and each set of its
unaudited consolidated Quarterly Financial Statements.

 

  23.2.2 The Compliance Certificate shall set out (in reasonable detail)
computations as to compliance with Clause 24 (Financial Covenants).

 

  23.2.3 Each Compliance Certificate shall be signed by a Responsible Officer of
the Parent.

 

23.3 Requirements as to financial statements

 

  23.3.1 Each set of financial statements delivered pursuant to Clause 23.1
(Financial statements):

 

  (a) shall be certified in the manner required in that Clause and in the case
of the Annual Financial Statements, shall be accompanied by any letter addressed
to the management of the relevant company by the Auditors and accompanying those
Annual Financial Statements;

 

  (b) shall be prepared using the Accounting Principles, accounting practices
and financial reference periods consistent with those applied:

 

  (i) in the case of the Parent, in the preparation of prior period financial
statements, except as otherwise required by GAAP; and

 

  (ii) in the case of any Obligor, in the preparation of the Original Financial
Statements for that Obligor,

unless, in relation to any set of financial statements, the Parent notifies the
Agent that there has been a change in the Accounting Principles or the
accounting practices and the Parent’s Auditors (unless it is the general policy
of the Auditors across all its clients not to provide such information in which
case it shall be supplied by such other independent entity as the Agent may
reasonably request) deliver to the Agent:

 

  (iii) a description of any change necessary for those financial statements to
reflect the Accounting Principles or accounting practices upon which the
Parent’s Original Financial Statements were prepared; and

 

82



--------------------------------------------------------------------------------

  (iv) sufficient information, in form and substance as may be reasonably
required by the Agent, to enable the Lenders to determine whether Clause 24
(Financial covenants) has been complied with and to make an accurate comparison
between the financial position indicated in those financial statements and
Parent’s Original Financial Statements.

Any reference in this Agreement to any financial statements shall be construed
as a reference to those consolidated financial statements of the Parent and its
Subsidiaries as adjusted to reflect the basis upon which the Original Financial
Statements were prepared.

 

  23.3.2 If the Agent wishes to discuss the financial position of any member of
the Group with the Auditors, the Agent may notify the Parent, stating the
questions or issues which the Agent wishes to discuss with the Auditors. In this
event, the Parent must ensure that the Auditors are authorised (at the expense
of the Parent):

 

  (a) to discuss the financial position of each member of the Group with the
Agent on request from the Agent;

 

  (b) to disclose to the Agent for the Finance Parties any information which the
Agent may reasonably request; and

 

  (c) provided however, that this Clause 23.3.2 shall not be deemed to authorize
or require the preparation by the Auditors of new or additional information or
analysis not otherwise already completed pursuant to the audit work of the
Auditors or which would incur unreasonable expense.

 

23.4 Budget

 

  23.4.1 The Parent shall supply to the Agent in sufficient copies for all the
Lenders, as soon as the same become available but in any event within 60 days
after the end of each of its Financial Years, an annual Budget for the following
Financial Year.

 

  23.4.2 The Parent shall ensure that each Budget:

 

  (a) delivered to the Agent includes all of the financial information reviewed
by the Parent’s board of directors when the Budget was presented thereto;

 

  (b) is prepared in good faith, on the basis of assumptions believed by the
Parent to be reasonable at the time it was prepared, it being understood that
the Budget by its nature is uncertain and no assurance is given that the Budget
will be achieved; and

 

  (c) has been presented to the board of directors of the Parent.

 

23.5 Group companies

The Parent shall, at the request of the Agent, such request to be not more
frequently than once every Fiscal Quarter supply to the Agent a report issued by
its Financial Officer stating which of its Subsidiaries are Material Companies.

 

83



--------------------------------------------------------------------------------

23.6 Quarterly fleet contract summary report

The Parent shall supply to the Agent, in sufficient copies for all the Lenders,
no later than 40 days after the end of each Financial Quarter of each of its
Financial Years, a report summarising the current contractual position in
relation to the Group’s fleet of vessels worldwide. Unless otherwise agreed
between the Parent and the Agent, the form and content of such report shall be
substantially as set out in the Fleet Report Template.

 

23.7 Presentations

Once in every Financial Year, (or more frequently if requested to do so by the
Agent if the Agent reasonably suspects a Default is continuing or may have
occurred or may occur), the chief financial officer of the Parent shall give a
presentation to the Finance Parties about the on-going business and financial
performance of the Group.

 

23.8 Year-end

Neither the Parent nor any other Obligor shall change its Accounting Reference
Date.

 

23.9 Information: miscellaneous

The Parent shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests, or in electronic form if each Borrower so elects):

 

  23.9.1 at the same time as they are dispatched, copies of all documents
dispatched by the Parent or any Obligors to its creditors generally (or any
class of them);

 

  23.9.2 promptly upon becoming aware of them, the material details of any
litigation, arbitration or administrative proceedings which are current,
threatened in writing or pending against any member of the Group, and which, if
adversely determined, are reasonably likely to have a Material Adverse Effect or
which would involve an uninsured liability, or a potential or alleged uninsured
liability, exceeding US$10,000,000 (or its equivalent in other currencies);

 

  23.9.3 promptly, such information as the Security Agent may reasonably require
about the Charged Property and compliance of the Obligors with the terms of any
Transaction Security Documents; and

 

  23.9.4 promptly on request, such further information regarding the financial
condition, assets and operations of the Group and/or any member of the Group
(including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement and/or details of any changes to the Senior Management of the
Parent or each Borrower as any Finance Party through the Agent may reasonably
request.

 

23.10 Notification of default

 

  23.10.1 Each Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

  23.10.2 Promptly at any time where the Agent reasonably believes a Default may
have occurred upon a request by the Agent, the Parent shall supply to the Agent
a certificate signed by its Responsible Officer on its behalf certifying that no
Default is continuing (or if a Default is continuing, specifying the Default and
the steps, if any, being taken to remedy it).

 

84



--------------------------------------------------------------------------------

23.11 “Know your customer” checks

 

  23.11.1 If:

 

  (a) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (b) any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

 

  (c) a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (c) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (c) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(c) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

  23.11.2 Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

 

  23.11.3 The Parent shall, by not less than 20 Business Days’ prior written
notice to the Agent, notify the Agent (which shall promptly notify the Lenders)
of its intention to request that one of its Subsidiaries becomes an Additional
Obligor pursuant to Clause 30 (Changes to the Obligors).

 

  23.11.4 Following the giving of any notice pursuant to Clause 23.11.3 above,
if the accession of such Additional Guarantor obliges the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Parent shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the accession of such
Subsidiary to this Agreement as an Additional Guarantor.

 

85



--------------------------------------------------------------------------------

24. FINANCIAL COVENANTS

 

24.1 Financial covenants

 

  24.1.1 Leverage Ratio: The Parent shall not permit the Leverage Ratio, for any
Financial Quarter ending during any period set forth below, to exceed the ratio
set forth opposite such Financial Quarter:

 

Financial Quarter Ending:    Leverage Ratio

on or after 30 September 2012 and or on or prior to 31 December 2014

   3.0 to 1.0

on or after 31 March 2015 and on or prior to 31 December 2015

   2.75 to 1.0

on or after 31 March 2016 and on or prior to the Termination Date

   2.5 to 1.0

 

  24.1.2 Consolidated Interest Coverage Ratio: The Parent shall not permit the
Consolidated Interest Coverage Ratio, for any period for four consecutive
Financial Quarters of the Parent, to be less than 4.0 to 1.0.

 

  24.1.3 Gearing: The Parent shall not permit the Equity to Total Assets Ratio,
as of the last day of any Financial Quarter of the Parent, to be less than 0.35
to 1.0.

 

  24.1.4 Collateral to Debt Ratio: The Collateral to Debt Ratio shall be tested
at the end of each Financial Quarter and shall be at least 1.75 to 1.0.

 

24.2 Financial testing

 

  24.2.1 Subject to 24.2.2 below, the financial covenants set out in Clause 24.1
(Financial covenants) shall be calculated in accordance with the Accounting
Principles and tested by reference to each of the financial statements delivered
pursuant to Clause 23.1 (Financial Statements) and/or each Compliance
Certificate delivered pursuant to Clause 23.2 (Provision and contents of
Compliance Certificate).

 

  24.2.2 For the purpose of the financial covenant in Clause 24.1.1 (Leverage
Ratio) for each of the Relevant Periods ending on a date which is less than 12
months after the Closing Date, Consolidated Adjusted EBITDA for any portion of
the 12 months prior to the Closing Date shall be calculated by reference to the
amount of Consolidated Adjusted EBITDA as disclosed in the financial statements
and/or Compliance Certificates for the Financial Quarters ending after 12 months
prior to the Closing Date, annualised pro-rata on a straight line basis.

 

24.3 Financial Covenant definitions

In this Agreement:-

“Collateral to Debt Ratio” means, at any time, the ratio of (i) the aggregate
Appraised Value of the Collateral Vessels and any sums at credit of the Cash
Collateral Account to (ii) the sum of the outstanding Utilisations and the
Ancillary Outstandings.

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income (or Consolidated Net Income Before Extraordinary Items and/or
Discontinued Operations, if either or both are presented) for such period,
without duplication:-

 

  (a) plus consolidated provision for tax expenses;

 

86



--------------------------------------------------------------------------------

  (b) plus consolidated depreciation and amortization;

 

  (c) plus consolidated interest expense;

 

  (d) plus impairment charges to the extent included in the income statement and
separately stated in the statement of cash flows as a reconciling item from net
income to cash flows from operations (including with respect to fixed assets or
goodwill or other intangibles);

 

  (e) plus any non-cash compensation charge arising from any grant of stock,
stock options or other equity-based awards, to the extent included in the income
statement and separately stated in the statement of cash flows as a reconciling
item from net income to cash flows from operations;

 

  (f) less consolidated interest income;

 

  (g) plus (less) the non-cash portion of losses (gains) on disposals, to the
extent included in the income statement if separately stated in the operating
and investing sections of the statement of cash flows as a net reduction or
increase in cash flow;

 

  (h) plus or minus non cash income or losses in relation to hedging activities.

For the purposes of calculating Consolidated Adjusted EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period (and after the Agreement Date) the Parent or
any of its Subsidiaries shall have made any Material Disposition (as defined
below), the Consolidated Adjusted EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated Adjusted EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
Adjusted EBITDA (if negative) attributable thereto for such Reference Period and
(ii) if during such Reference Period (and after the Agreement Date) the Parent
or any of its Subsidiaries shall have made a Material Acquisition, Consolidated
Adjusted EBITDA for such Reference Period shall be calculated after giving pro
forma effect thereto in accordance with Regulation S-X as promulgated by the SEC
or in such other manner acceptable to the Agent as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (x) constitutes assets comprising all or
substantially all of the productive assets an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(y) involves the payment of consideration by the Parent or any of its
Subsidiaries in excess of $10,000,000.00; and “Material Disposition” means any
disposition of property or series of related dispositions of property that
(x) constitutes assets comprising all or substantially all of the productive
assets an operating unit of a business or constitutes all or substantially all
of the common stock of a Person and (y) yields gross proceeds to the Parent or
any of its Subsidiaries in excess of $10,000,000.00.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Parent and the Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP; provided that (a) the net income of any Person that is
not a Subsidiary or that is accounted for by the equity method of accounting
will be included only to the extent of the amount of dividends or other
distributions actually paid in cash to the Parent or any Subsidiary during such
period, (b) the net loss of any such Person will be included only to the extent
such loss is funded in cash by the Parent or a Subsidiary during such period and
(c) the income or loss of any Person will be excluded to the extent such income
or loss is accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any Subsidiary or the date that such Person’s
assets are acquired by the Parent or any Subsidiary.

 

87



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, for any period, the ratio of
(a) Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.

“Consolidated Interest Expense” means, on a consolidated basis for any Person
for any period, without duplication, the aggregate amount payable in cash with
respect to such period for (a) interest expense (including that attributable to
Capitalised Leases) of the Parent and its Subsidiaries, determined in accordance
with GAAP, and (b) mandatory dividend payments in respect of shares of capital
stock to the extent the same is payable in cash during such period, but
excluding, to the extent included in clauses (a) and (b) above, (i) the
amortized amount of any fees and expenses associated with the consummation of
any Financial Indebtedness financing, (ii) any fees, expenses and costs
associated with the renegotiation of Financial Indebtedness, (iii) costs
associated with obtaining any interest rate hedging agreements, (iv) annual
agency fees paid to the Agent, and (v) fees and expenses associated with any
investment, recapitalization, equity issuance or debt issuance permitted under
this Agreement (whether or not consummated).

“Equity to Total Assets Ratio” means, on any date, the ratio of (a) Shareholders
Equity to (b) Total Assets (Parent).

“Leverage Ratio” means, on any date, the ratio of:-

 

  (a) Total Indebtedness as of such date minus the amount of cash held by or on
account for the Parent and its consolidated subsidiaries on such date,
excluding:

 

  (i) cash subject to any Security; and

 

  (ii) cash subject to any other contractual restriction specifically requiring
the application thereof or the proceeds thereof to a particular use other than
the repayment of Financial Indebtedness; and

 

  (iii) Minimum Operational Cash, to

 

  (b) Consolidated Adjusted EBITDA for the most recently ended four consecutive
Financial Quarters of the Parent.

“Minimum Operational Cash” means $35,000,000.

“Shareholders Equity” means, on any date, total shareholders equity of the
Parent and its Subsidiaries, determined in accordance with GAAP.

“Total Assets (Original Borrower)” means, at any date, the total assets of the
Original Borrower and its Subsidiaries determined on a consolidated basis,
excluding all intangible assets such as, and without limiting the generality of
the foregoing, patents, trademarks, copyrights, trade secrets, licenses,
franchises, know how, goodwill and trade names, all of the foregoing to be
determined in accordance with GAAP.

“Total Assets (Parent)” means, at any date, the total assets of the Parent and
its Subsidiaries determined on a consolidated basis, excluding all intangible
assets such as, and without limiting the generality of the foregoing, patents,
trademarks, copyrights, trade secrets, licenses, franchises, know how, goodwill
and trade names, all of the foregoing to be determined in accordance with GAAP.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Financial Indebtedness of the Parent and its Subsidiaries outstanding as of such
date, determined on a consolidated basis in accordance with GAAP and which would
be reflected as long-term debt or short-term debt on a consolidated balance
sheet of the

 

88



--------------------------------------------------------------------------------

Parent in accordance with GAAP if such balance sheet were prepared on such date.
Total Indebtedness shall in all cases be calculated without giving effect to
Accounting Standards Codification 815.

 

25. GENERAL UNDERTAKINGS

The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

Authorisations and compliance with laws

 

25.1 Authorisations

Each Obligor shall promptly:-

 

  25.1.1 obtain, comply with and do all that is necessary to maintain in full
force and effect; and

 

  25.1.2 if requested by the Agent, supply certified copies to the Agent of,

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:-

 

  (a) enable it to perform its obligations under the Finance Documents;

 

  (b) ensure the legality, validity, enforceability or admissibility in evidence
of any Finance Document; and

 

  (c) carry on its business where failure to do so has or is reasonably likely
to have a Material Adverse Effect.

 

25.2 Compliance with laws

Each Obligor shall (and the Parent shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply has or is reasonably likely to have a Material Adverse
Effect.

 

25.3 Environmental compliance and Environmental Claims

 

  25.3.1 Each Obligor shall (and the Parent shall ensure that each member of the
Group will):-

 

  (a) comply with all Environmental Law;

 

  (b) obtain, maintain and ensure compliance with all requisite Environmental
Permits;

 

  (c) implement procedures to monitor compliance with and to prevent liability
under any Environmental Law,

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.

 

  25.3.2 Each Obligor shall (through the Parent), promptly upon becoming aware
of the same, inform the Agent in writing of:-

 

  (a) any Environmental Claim against any member of the Group which is current,
pending or threatened; and

 

89



--------------------------------------------------------------------------------

  (b) any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,

where the claim, if determined against that member of the Group, has or is
reasonably likely to have a Material Adverse Effect.

 

25.4 Dividends

The Parent may not make or declare payment of any Distribution unless:

 

  25.4.1 The Parent and its consolidated Subsidiaries are in Pro-Forma
Compliance after giving effect to such Distribution with Clause 24 (Financial
Covenants) in each case recomputed as at the last day of the most recently ended
fiscal quarter of the Parent as if such Distribution had occurred on the first
day of each relevant period for testing such compliance; and

 

  25.4.2 No Default has occurred or would result therefrom.

 

25.5 Taxation

 

  25.5.1 Each Obligor shall (and the Parent shall ensure that each member of the
Group will) pay and discharge all Taxes imposed upon it or its assets within the
time period allowed without incurring penalties unless and only to the extent
that:-

 

  (a) (A) such payment is being contested in good faith; (B) adequate reserves
(to the extent required by GAAP) are being maintained for those Taxes and the
costs required to contest them which have been disclosed in its latest financial
statements delivered to the Agent under Clause 23.1 (Financial statements); and
(C) such payment can be lawfully withheld; or

 

  (b) the amount of such Taxes does not exceed in aggregate $1,000,000.

 

  25.5.2 No Obligor may change its residence for Tax purposes.

Restrictions on business focus

 

25.6 Merger

The Borrower shall not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred,

 

  25.6.1 any Person may merge or consolidate with or into each Borrower in a
transaction in which each Borrower is the surviving corporation,

 

  25.6.2 any Person may merge or consolidate with or into the Borrower, provided
that, if each Borrower is not the survivor of such merger or consolidation,
(first) the survivor shall have expressly assumed the obligations of each
Borrower arising hereunder by written acknowledgement in form and substance
satisfactory to the Agent and (second) the Agent and Security Agent are
satisfied that the Transaction Security is not impaired or adversely affected,
and

 

90



--------------------------------------------------------------------------------

  25.6.3 each Borrower may merge with and into any of its Wholly Owned
Subsidiaries, provided that the survivor of such merger, if not the Borrower,
(first) expressly assumes the guarantee obligations of each Borrower arising
hereunder by written acknowledgement in form and substance satisfactory to the
Agent and (second) the Agent and Security Agent are satisfied that the
Transaction Security is not impaired or adversely affected.

 

25.7 Change of business

The Parent shall procure that no material change is made to the general nature
of the business of the Original Borrower or of the Parent and its Subsidiaries
taken as a whole from that carried on by the Group at the date of this
Agreement.

 

25.8 Acquisitions

No Obligor shall acquire any Person or any Equity Interest of or a division or
line of business of a Person (or, in each case, any interest in any of them)
except for

 

  25.8.1 Permitted Acquisitions,

 

  25.8.2 interests in joint ventures permitted under Clause 25.9,

 

  25.8.3 Equity Interests issued by the Parent or by Subsidiaries (other than
each Borrower unless such Equity Interests of each Borrower are pledged to the
Security Agent on terms satisfactory to it to secure the repayment of the
Loans), and

 

  25.8.4 Equity Interests acquired

 

  (a) in connection with the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers and suppliers, in each case in
the ordinary course of business, or

 

  (b) as a result of a foreclosure by an Obligor with respect to any secured
transaction or other transfer of title with respect to any secured transaction
in default.

 

25.9 Joint ventures

No Obligor shall enter into, acquire any Equity Interest, evidences of
indebtedness or other Equity Interests in, or transfer any assets to, a Joint
Venture with a third-party non-Affiliate (or agree to do any of the foregoing),
except that:

 

  25.9.1 none of the foregoing shall prohibit, limit or affect in any way any
acquisition of any Equity Interests by, investment by, loan from, debt purchase
agreement with, or transfer of assets by or to, the Parent or any Subsidiary
thereof (other than the Borrower) so long as the Parent, after giving effect to
any such transaction, is in Pro Forma Compliance under Clause 24.1, and

 

  25.9.2 none of the foregoing shall prohibit, limit or affect in any way any
acquisition of any Equity Interests by, investment by, loan from, debt purchase
agreement with, or transfer of assets by or to each Borrower to the extent that
the aggregate consideration for all such investments in, acquisitions of or
transfers of assets to such Joint Venture by Borrower does not exceed
$15,000,000 in any single fiscal year of Parent and shall not exceed $45,000,000
from and after the date hereof through the remaining term of this Agreement

 

91



--------------------------------------------------------------------------------

Restrictions on dealing with assets and Security

 

25.10 Preservation of assets

Each Obligor shall maintain in accordance with good industry practices all of
its assets necessary or desirable in the conduct of its business.

 

25.11 Pari passu ranking

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.

 

25.12 Negative pledge

Neither the Parent nor each Borrower shall, nor shall each Borrower permit any
of its Subsidiaries to, create, incur, assume or permit to exist any Lien on its
or their assets, except:

 

  (a) Liens imposed by law for Taxes, assessments or governmental charges which
are not delinquent for a period of more than 60 days or are being contested in
compliance with Clause 25.4.

 

  (b) Permitted Vessel Security and any other Lien in favour of the Security
Agent hereunder.

 

  (c) Any Lien existing on the date hereof and described in the Disclosure
Schedule provided that such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof (other than by an amount not in excess of accrued interest thereon and
fees and expenses, including premium and defeasance costs, associated
therewith).

 

  (d) Any Lien existing on any property or asset prior to the acquisition
thereof by the Parent, each Borrower or any Subsidiary thereof or existing on
any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
(A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, and
(B) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals, refinancings and replacements thereof that do
not increase the outstanding principal amount thereof (other than by an amount
not in excess of accrued interest and fees and expenses, including premium and
defeasance costs, associated therewith).

 

  (e) Liens on fixed or capital assets acquired, constructed or improved by the
Parent, each Borrower or any Subsidiary (including any such assets made the
subject of a Capitalised Lease Obligation); provided that (i) such Liens if
created by each Borrower secure Indebtedness permitted by Clause 25.15(e),
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Financial Indebtedness secured thereby does not exceed
the cost of acquiring, constructing or improving such fixed or capital assets
and (iv) such Liens shall not apply to any other property or assets of each
Borrower or any Subsidiary (other than insurance thereon and other proceeds of
such capital assets).

 

92



--------------------------------------------------------------------------------

  (f) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary (or guarantees of such Indebtedness).

 

  (g) Liens in favour of each Borrower or any Subsidiary.

 

  (h) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent, each Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Parent, each Borrower or any Subsidiaries, (iii) relating to purchase orders
and other agreements entered into with customers of the Parent, each Borrower or
any Subsidiary in the ordinary course of business or (iv) arising under or
pursuant to banking relationships.

 

  (i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights.

 

  (j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods, in each case entered into in the
ordinary course of business.

 

  (k) Liens securing Refinancing Indebtedness; provided that such Liens do not
extend to any property or assets other than the property or assets that secure
the Indebtedness being refinanced and proceeds thereof.

 

  (l) Liens securing Indebtedness in an aggregate principal amount of up to
600 million Norwegian Kroner in respect of a revolving credit facility provided
to GulfMark Rederi AS.

 

  (m) Liens (i) attaching to advances to a seller of any property to be
acquired, (ii) consisting of an agreement to dispose of property and (iii) on
cash earnest money deposits in connection with mergers or consolidations
permitted under Clause 25.6, Permitted Acquisitions under Clause 25.8 and Joint
Ventures permitted under Clause 25.9.

 

  (n) Liens on insurance policies and the proceeds thereof granted in the
ordinary course to secure the financing of insurance premiums with respect
thereto.

 

  (o) Any sale or assignment of accounts receivable permitted hereby.

 

  (p) Licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business of the Parent, each Borrower or any of its
Subsidiaries.

 

  (q) Precautionary UCC financing statements in respect of operating leases not
prohibited by this Agreement.

 

  (r) Any interest or title of a licensor, lessor, sublicensor or sublessor
under any license or lease permitted by this Agreement.

 

  (s) Liens arising under Environmental Laws which (i) are being contested in
good faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP or (ii) arise by operation of law (and not
as a result of any grant or consent by the Parent, each Borrower or any
Subsidiary) to secure performance by the Parent, each Borrower or its
Subsidiaries of remediation activity, so long as the Parent, each Borrower and
its Subsidiaries are in compliance with all requirements applicable to such
remediation activity;

 

93



--------------------------------------------------------------------------------

  (t) In the case of Equity Interests issued by a joint venture or a
wholly-owned Subsidiary, any call or similar right in the nature of a right of
first offer or a first refusal right of a third party that is also an investor
in such joint venture or Subsidiary and, in the case of Equity Interests issued
by a joint venture or Subsidiary, any call or similar right on any nominee,
trust or directors’ qualifying shares or similar arrangements designed to
satisfy requirements of applicable local laws.

 

  (u) Cash collateral provided on customary terms securing reimbursement
obligations in respect of letters of credit described in Clause 25.15(h).

 

  (v) (i) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, (ii) Liens incurred in the ordinary course of
business securing insurance premiums or reimbursement obligations under
insurance policies and (iii) Liens securing obligations in respect of letters of
credit or bank guarantees that have been posted by the Parent, each Borrower or
any of its Subsidiaries to support the payment of the items set forth in clauses
(i) and (ii) of this clause (v);

 

  (w) (i) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business
and (ii) Liens securing obligations in respect of letters of credit or bank
guarantees that have been posted by the Parent, each Borrower or any of its
Subsidiaries to support the payment of items set forth in clause (i) of this
clause (w);

 

  (x) judgment liens in respect of judgments or attachments that do not
constitute an Event of Default under Clause 26;

 

  (y) easements, zoning restrictions, rights-of-way, restrictive covenants,
irregularities in title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that are not substantial in amount
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of the Parent, each Borrower or
any Subsidiary; and

 

  (z) Liens not otherwise permitted by this Clause 25.12 securing obligations
and Indebtedness in an aggregate amount not in excess of $2,000,000 at any time
outstanding with respect to each Borrower and its Subsidiaries, and
(ii) $10,000,000 with respect to the Parent and its Subsidiaries.

Provided that notwithstanding the foregoing, (i) no Lien or other security over
the Collateral Vessels shall be created or allowed to subsist other than
Permitted Vessel Security; (ii) no consensual Liens shall be created or
permitted to exist on Equity Interests that constitute Transaction Security
other than pursuant to clause (a) or (b) above.

 

25.13 Disposals

 

  (a) No Obligor shall, and the Parent will ensure that no other member of the
Group shall, dispose of any Material Company unless:

 

  (i) with the prior written consent of the Agent (acting on the instructions of
the Majority Lenders); or

 

  (ii) on a pro forma basis immediately following such disposal, limbs (i) and
(ii) of the Required Net Asset Threshold would be satisfied.

 

94



--------------------------------------------------------------------------------

  (b) No Obligor shall without the prior written consent of the Agent (acting on
the instructions of the Majority Lenders) dispose of any asset expressed to be
secured by the Transaction Security, provided, however, that the Obligors may
dispose of any of the Collateral Vessels and Transaction Security directly
related to that Collateral Vessel being disposed of, if and to the extent
permitted by and subject to the conditions set out or referred to in Clause 27
(Collateral Vessel Sale and Substitution).

 

  (c) Without limiting the generality of any of the other prohibitions of this
Clause 25.13, no Obligor shall consummate an Asset Sale, except for each of the
following:

 

  (i) sales, transfers, leases and other dispositions of (x) any property
(including inventory) and (y) used, surplus, obsolete or worn-out equipment, in
each case in the ordinary course of business;

 

  (ii) sales, transfers, leases and other dispositions to the Parent, to each
Borrower or to a Subsidiary of he Parent or the Borrower;

 

  (iii) leases or subleases of property, and licenses or sublicenses of
intellectual property, in each case entered into in the ordinary course of
business and which do not materially interfere with the business of each
Borrower and its Subsidiaries taken as a whole;

 

  (iv) dispositions or write-downs of accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or bankruptcy or similar proceedings;

 

  (v) (A) sales, transfers, leases and other dispositions permitted or effected
by merger or consolidation subject to paragraph (a) above and, in the case of
each Borrower only, Clause 25.6 hereof and (B) Liens permitted under Clause
25.12;

 

  (vi) sales, transfers, leases and other dispositions of property constituting
investments permitted under Clauses 25.6 or 25.9, subject to paragraph (a) of
this Clause 25.13;

  (vii) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Parent or any Subsidiary;

 

  (viii) voluntary terminations of Hedging Agreements;

 

  (ix) sales, transfers, leases and other dispositions of vessels or other
assets that are not Transaction Security; and

 

  (x) sales, leases, transfers or other dispositions identified in this Clause
25.13,

PROVIDED THAT on a pro forma basis immediately following such disposal, limbs
(i) and (ii) of the Required Net Asset Threshold would be satisfied.

 

25.14 Intra-Group Loans

 

  25.14.1 Except as permitted by the Agent (acting on the instruction of the
Majority Lenders), each Borrower shall not following the occurrence of an Event
of Default:

 

  (a) repay or prepay any principal amount (or capitalised interest) outstanding
under the Intra-Group Loans;

 

95



--------------------------------------------------------------------------------

  (b) pay any interest or any other amounts payable in connection with the
Intra-Group Loans; or

 

  (c) purchase, redeem, defease or discharge any amount outstanding with respect
to the Intra-Group Loans.

 

25.15 Financial Indebtedness

The Borrower shall not, and shall not permit any Subsidiary thereof to, create,
incur, assume or allow to remain outstanding any Financial Indebtedness, except:

 

  (a) Financial Indebtedness created under the Finance Documents;

 

  (b) Financial Indebtedness existing on the date hereof and set forth in the
Disclosure Schedule;

 

  (c) Financial Indebtedness of each Borrower to the Parent or any Subsidiary
thereof and of any Subsidiary to the Parent, each Borrower or any other
Subsidiary of Parent;

 

  (d) Guarantees incurred in the ordinary course of business by each Borrower or
any Subsidiary thereof of Financial Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of each Borrower or any other Subsidiary provided
that the Indebtedness guaranteed is permitted to be incurred under this
Agreement;

 

  (e) Financial Indebtedness incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capitalised Lease
Obligations and any Financial Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (1) such Financial Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (2) the aggregate principal amount of
Capitalised Lease Obligations and Indebtedness incurred pursuant to this clause
(e) shall not exceed $25,000,000 at any time outstanding;

 

  (f) Financial Indebtedness of any Person that becomes a Subsidiary of Borrower
after the date hereof; provided that (i) such Financial Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary, (ii) the Parent is in
compliance, on a pro forma basis after giving effect to the acquisition of such
Subsidiary with the covenants in Clause 24.1 and (iii) the aggregate principal
amount of Financial Indebtedness incurred pursuant to this clause (f) shall not
exceed $10,000,000 at any time outstanding;

 

  (g) Indebtedness in respect of Hedging Agreements permitted pursuant hereto;

 

  (h) Financial Indebtedness of each Borrower or any Subsidiary in respect of
letters of credit constituting reimbursement obligations (i) with respect to
letters of credit in respect of workers’ compensation claims or self insurance
obligations, or (ii) obtained in the ordinary course of business so long as the
aggregate amount of the reimbursement obligations (contingent or otherwise) in
respect thereof is expressly limited to $7,000,000;

 

  (i) Financial Indebtedness of each Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of
Indebtedness for borrowed money);

 

96



--------------------------------------------------------------------------------

  (j) Financial Indebtedness of each Borrower or any Subsidiary arising from the
honouring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that such Indebtedness is extinguished within five Business Days of its
incurrence;

 

  (k) Financial Indebtedness of Foreign Subsidiaries in an aggregate principal
amount at any time outstanding not exceeding $25,000,000;

 

  (l) Financial Indebtedness incurred by each Borrower or any Subsidiary
representing deferred compensation to employees of each Borrower or any
Subsidiary incurred in the ordinary course of business;

 

  (m) Financial Indebtedness assumed pursuant to a Permitted Acquisition
consummated after the date hereof in an aggregate amount not to exceed
$10,000,000 at any time outstanding;

 

  (n) Financial Indebtedness incurred by each Borrower or any Subsidiary in
connection with any Permitted Acquisition consisting of obligations in respect
of indemnification, the adjustment of the purchase price or similar adjustments;

 

  (o) Financial Indebtedness consisting of obligations of each Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with Permitted Acquisitions;

 

  (p) Financial Indebtedness incurred by Borrower or any Subsidiary in respect
of netting services, overdraft protections and similar arrangements in each case
in connection with cash management and deposit accounts;

 

  (q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations of each Borrower or any Subsidiary thereof
contained in supply arrangements, in each case, in the ordinary course of
business;

 

  (r) Refinancing Indebtedness of each Borrower or any Subsidiary thereof
incurred in exchange for, or the net proceeds of which are used to refund,
refinance or replace Financial Indebtedness (other than Financial Indebtedness
of each Borrower to any Subsidiary thereof or of any Subsidiary to each Borrower
or any other Subsidiary) that was permitted to be incurred under clause (a),
(b), (e), (f), (k), (m), (r) or (s), of this Clause 25.15;

 

  (s) Permitted Subordinated Indebtedness, without any limitation as to amount,
so long as each Borrower and the Subsidiaries are in Pro Forma Compliance;

 

  (t) other Financial Indebtedness of each Borrower or any Subsidiary thereof,
in an aggregate principal amount at any time outstanding pursuant to this Clause
25.15 not in excess of $15,000,000; and

 

  (u) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
above.

 

97



--------------------------------------------------------------------------------

Miscellaneous

 

25.16 Ownership of Borrowers

Each Borrower shall remain a Subsidiary of the Parent.

 

25.17 Insurance

 

  (a) Without prejudice to paragraph (c) below, each Obligor shall (and the
Parent shall ensure that each Borrower and each of such Borrowers Subsidiaries
will) maintain insurances on and in relation to its business and assets against
those risks and to the extent as is usual for companies of similar reputation
carrying on the same or substantially similar business in similar locations and,
in the case of the Insurances, as provided in the Transaction Security
Documents.

 

  (b) All insurances (including the Insurances) must be with reputable
independent insurance companies or underwriters.

 

  (c) The Obligors shall ensure that:

 

  (i) the Insurances are maintained in full force and effect;

 

  (ii) the Security Agent is named as co-insured or that its interest is noted
on such policies (in each case as required by the Transaction Security
Documents); and

 

  (iii) in relation to any casualty claim over $1,000,000, each Borrower or its
Subsidiaries’ relevant policy or policies provide for the Security Agent as sole
loss payee or that any such sums are payable at the Security Agent’s direction,

in each case in accordance with, and in the manner prescribed by, the
Transaction Security Documents and as evidenced by the Certificate of Insurance
and Broker’s Letter of Undertaking.

 

  (d) Each Borrower shall give written notice to the Agent promptly after the
occurrence of any Recovery Event or series of related Recovery Events which
will, or is likely to, result in a claim or claims in excess of $1,000,000 (in
the aggregate) being made by each Borrower under the Insurances in accordance
with, and in the manner provided by, the Transaction Security Documents.

 

  (e) Subject to paragraphs (f) and (g) below (and notwithstanding paragraph
(c)(iii) above), if each Borrower or the Security Agent shall receive Net Cash
Proceeds from any Recovery Event:-

 

  (i) the party receiving the Net Cash Proceeds shall deposit the same as soon
as possible in the Cash Collateral Account, and each Borrower shall ensure that
a Cash Collateral Account Charge is (if not already granted) immediately granted
to the Security Agent in form and content acceptable to it; and

 

  (ii) if each Borrower provides to the Agent a certificate from a Financial
Officer of each Borrower confirming:

 

  (A)

that each Borrower intends to apply the Net Cash Proceeds within 365 days after
receipt of such Net Cash Proceeds to repair or replace the damaged Collateral
Vessel (or in reimbursement to each Borrower in respect

 

98



--------------------------------------------------------------------------------

  of amounts already paid by each Borrower in such repair or replacement)
provided that, in the case of replacement, the Substitution Conditions set out
in Clause 27.2 (Collateral Vessel Substitution) shall apply and must be met in
relation to the replacement vessel with references to “substitute” and
“substitution” in Clause 27.2 being read as “replace” and “replacement” for
purposes of this paragraph; and

 

  (B) no Event of Default has occurred (or would occur as a result of the
Recovery Event) and in particular but without prejudice to the generality no
breach of Clause 24.1.4 (Collateral to Debt Ratio) has occurred or will occur as
a result of the Recovery Event,

each Borrower shall be entitled to withdraw sums from the Cash Collateral
Account solely for the purpose set out in paragraph (ii)(A) above. Any sums not
so withdrawn at the expiry of the 365 day period referred to in paragraph
(ii)(A) above shall be applied in prepayment of the Loans on the last day of the
next expiring Interest Period.

 

  (f) If on any date the Security Agent shall receive Net Cash Proceeds from any
Recovery Event or series of related Recovery Events which are less than
$1,000,000 (in the aggregate), such Net Cash Proceeds shall be paid to each
Borrower provided that each Borrower shall be obliged to use any Net Cash
Proceeds from a Recovery Event for the repair or replacement of the Collateral
Vessel(s) as provided in the Transaction Security Documents.

 

  (g) If on any date:-

 

  (i) each Borrower or the Security Agent shall receive Net Cash Proceeds from
any Recovery Event or series of related Recovery Events in excess of $25,000,000
(in the aggregate); or

 

  (ii) the balance of Recovery Event proceeds in the Cash Collateral Account
exceeds $25,000,000 (in the aggregate),

the whole of such proceeds shall, unless the Majority Lenders and each Borrower
otherwise agree, be applied in prepayment of the Loans on the last day of the
next expiring Interest Period.

 

25.18 Hedging

 

  25.18.1 Neither the Parent or any of its Subsidiaries shall enter any Hedging
Arrangement for any speculative purposes and nor shall it or they do so other
than in the ordinary and prudent course of its and their respective business.

 

  25.18.2 The Parent and any Borrower shall be entitled to enter secured Hedging
Agreements with a Hedge Counterparty provided:

 

  (a) the same has been approved by the Agent (acting on the instructions of the
Majority Lenders) in advance;

 

  (b) full details of the proposed Hedging Agreement have been provided to the
Agent; and

 

  (c) if the Hedging Agreement is with an Affiliate of a Lender then such
Affiliate has acceded hereto in accordance with Clause 28.8.

 

99



--------------------------------------------------------------------------------

  25.18.3 The Parent and any Borrower, shall subject to Clause 25.18.1 be
entitled to enter into any unsecured Hedging Arrangement with a party other than
a Hedge Counterparty provided the Agent is notified in advance of its intention
to do so.

 

25.19 No change in management

The Borrower will not permit anyone other than the Manager to be appointed as
commercial or technical managers of the Collateral Vessels, nor permit any
material variation of the arrangements for the commercial or technical
management of the Collateral Vessels, nor permit the Manager to sub-contract or
delegate a material part of the commercial or technical management of any
Collateral Vessel to any third party.

 

25.20 Registration of Vessels

The Borrower undertakes to maintain the registration of the Collateral Vessels
under the flag indicated in Schedule 11 (The Collateral Vessels), or such other
flag requested by each Borrower and consented to by the Agent acting on behalf
of the Majority Lenders (such consent not to be unreasonably withheld).

 

25.21 Classification

The Borrower shall ensure that each Collateral Vessel maintains the appropriate
classification required for the purpose of the relevant trade of such Collateral
Vessel which shall be with a Pre-Approved Classification Society or such other
society as may be acceptable to the Agent, in each case, free from any overdue
recommendations and conditions affecting the class of that Collateral Vessel.

 

25.22 Valuations

The Borrower will deliver to the Agent:

 

  25.22.1 an Appraised Value for each of the Collateral Vessels (i) no later
than 40 days after each Appraisal Date and (ii) within 30 days after a written
request by the Agent (but not more than once between each Quarter Date) where
the Agent reasonably believes a Default has occurred (which shall be at the
expense of the Borrower); and

 

  25.22.2 on such other occasions as the Agent may reasonably request (which
shall be at the expense of the Lenders).

 

25.23 Further assurance

 

  25.23.1 Each Obligor shall (and the Parent shall procure that each member of
the Group which has entered into a Transaction Security Document will) promptly
do all such acts or execute all such documents (including assignments,
transfers, mortgages, charges, notices and instructions) as the Security Agent
may reasonably specify (and in such form as the Security Agent may reasonably
require in favour of the Security Agent or its nominee(s)):

 

  (a) to perfect the Security created or intended to be created under or
evidenced by the Transaction Security Documents (which may include the execution
of a mortgage, charge, assignment or other Security over all or any of the
assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the Security
Agent or the Finance Parties provided by or pursuant to the Finance Documents or
by law; and/or

 

100



--------------------------------------------------------------------------------

  (b) to facilitate the realisation of the assets which are, or are intended to
be, the subject of the Transaction Security.

 

  25.23.2 Each Obligor shall (and the Parent shall procure that each member of
the Group which has entered into a Transaction Security Document shall) take all
such action as is available to it (including making all filings and
registrations) as may be necessary for the purpose of the creation, perfection,
protection or maintenance of any Security conferred or intended to be conferred
on the Security Agent or the Finance Parties by or pursuant to the Finance
Documents.

 

25.24 Syndication

In the event that the Lead Arranger notifies the Parent that it proposes to
syndicate the Facility, the Parent shall provide reasonable assistance to the
Lead Arranger in the preparation of an information memorandum and the primary
syndication of the Facility (including, without limitation, by making Senior
Management available at reasonable times for the purpose of making presentations
to, or meeting, potential lending institutions) and will comply with all
reasonable requests for information from potential syndicate members prior to
completion of syndication.

 

25.25 Conditions subsequent

 

  25.25.1 Within 30 days of execution hereof, the Original Borrower shall
provide to the Agent original executed:-

 

  (a) Assignment of Insurance relating to the Collateral Vessels, together with
executed notice of assignment;

 

  (b) Certificate of Insurance (in agreed form) from the Obligors’ insurance
brokers; and

 

  (c) letter of undertaking from the party referred to in, and in the form
required by, paragraph 3(c) of Schedule 2 (Conditions Precedent) or as otherwise
agreed with BankServe Insurance Services Ltd, the Agent’s insurance adviser.

 

  25.25.2 On or prior to the Closing Date, the Original Borrower shall provide
proof of submission for recording of the Fleet Mortgage with the National Vessel
Documentation Centre.

 

  25.25.3 Within 30 days of execution hereof, the Original Borrower shall
deliver to the Agent executed copies of the following documents (and, if
applicable, submit or cause to be submitted for filing and provide evidence of
recording to the Agent as soon as reasonably practicable after receipt):-

 

  (a) a partial release and termination of ship mortgage by the lenders under
the Existing Term Loan covering its or their interest in the Collateral Vessels;

 

  (b) a partial release of an assignment of insurances by the lenders under the
Existing Term Loan covering its or their interest in the Collateral Vessels; and

 

  (c) a partial release of an assignment of charter by the lenders under the
Existing Term Loan covering its or their interest in the Collateral Vessels.

 

  25.25.4 Within 30 days of execution hereof, the Original Borrower shall
furnish evidence to the Agent of the filing of UCC-3 termination statements to
terminate all security interests of all lenders under the Existing RCF
Agreements against the Obligors.

 

101



--------------------------------------------------------------------------------

  25.25.5 Within 60 days of receipt thereof, the Original Borrower shall place a
certified copy of the Original Fleet Mortgage in the bridge of each of the
Collateral Vessels and promptly confirm to the Agent that this has occurred.

 

  25.25.6 Within 30 days following the repayment in full of the Existing Term
Loan Agreement the Parent shall deliver to the Security Agent, in form and
content reasonably acceptable to it, a security agreement in relation to the
entire issued share capital of the Original Borrower.

 

26. EVENTS OF DEFAULT

The occurrence and continuation of each of the events or circumstances set out
in this Clause 26 is an “Event of Default” (save for Clause 26.21
(Acceleration)).

 

26.1 Non-payment of principal

An Obligor does not pay on the due date any principal amount of any Loan payable
pursuant to this Agreement at the place at and in the currency in which it is
expressed to be payable unless:-

 

  26.1.1 its failure to pay is caused by:-

 

  (a) administrative or technical error; or

 

  (b) a Disruption Event; and

 

  26.1.2 payment is made within two Business Days of its due date.

 

26.2 Non-payment of interest

An Obligor does not pay within three Business Days after the same becomes due,
any interest on any Loan payable pursuant to this Agreement at the place at and
in the currency in which it is expressed to be payable.

 

26.3 Non-payment of other amounts

An Obligor does not pay, within five Business Days after the same becomes due,
any amount (other than those referred to in Clause 26.1 (Non-payment of
principal) and Clause 26.2 (Non-payment of interest) payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable.

 

26.4 Financial covenants and other obligations

 

  26.4.1 Any requirement of Clause 24 (Financial covenants) is not satisfied or
an Obligor does not comply with the following provisions of Clause 23
(Information Undertakings) namely, Clauses 23.1, 23.2, 23.3, 23.4 and 23.10
and/or the following provisions of Clause 25 (General Undertakings) namely
Clause 25.1, 25.6, 25.7, 25.8, 25.9, 25.12, 25.13, 25.14 and 25.15.

 

  26.4.2 An Obligor does not comply with any provision of any Transaction
Security Document.

 

26.5 Other obligations

 

  26.5.1 An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 26.1 (Non-payment of principal), Clause
26.2 (Non-payment of interest), Clause 26.3 (Non-payment of other amounts) and
Clause 26.4 (Financial covenants and other obligations)).

 

102



--------------------------------------------------------------------------------

  26.5.2 No Event of Default under Clause 26.5.1 above will occur if the failure
to comply is capable of remedy and is remedied within 10 Business Days of the
earlier of (i) the Agent giving notice to the Parent or relevant Obligor and
(ii) the Parent or an Obligor becoming aware of the failure to comply.

 

26.6 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading when made or deemed to be made.

 

26.7 Cross default

 

  26.7.1 Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.

 

  26.7.2 Any Financial Indebtedness of any member of the Group is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).

 

  26.7.3 Any commitment for any Financial Indebtedness of any member of the
Group is cancelled or suspended by a creditor of any member of the Group as a
result of an event of default (however described).

 

  26.7.4 Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

  26.7.5 No Event of Default will occur under this Clause 26.7 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within Clauses 26.7.1 to 26.7.4 above is less than $1,000,000 (or its
equivalent in any other currency or currencies).

 

26.8 Insolvency

 

  26.8.1 The Parent, each Borrower or any Subsidiary of each Borrower or any
Material Company is unable or admits inability to pay its debts as they fall due
or is deemed to or declared to be unable to pay its debts under applicable law,
suspends or threatens to suspend making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness.

 

  26.8.2 The value of the assets of any of the Parent, or each Borrower or any
of its Subsidiaries or any Material Company is less than its liabilities (taking
into account contingent and prospective liabilities, but after discounting
contingent and prospective liabilities by the forecasted probability that
payment will be required).

 

  26.8.3 A moratorium is declared in respect of any indebtedness of the Parent,
the Borrower, any Subsidiary of the borrower or any Material Company or any
member of the Group. If a moratorium occurs, the ending of the moratorium will
not remedy any Event of Default caused by that moratorium.

 

103



--------------------------------------------------------------------------------

26.9 Insolvency proceedings

 

  26.9.1 Any corporate action, legal proceedings or other procedure or step is
taken in relation to:-

 

  (a) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of the Parent or each Borrower or any
Subsidiary of each Borrower or any Material Company;

 

  (b) a composition, compromise, assignment or arrangement with any class of
creditors of any of the Parent or each Borrower or any Subsidiary of each
Borrower or any Material Company;

 

  (c) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of the
Parent or each Borrower or any Subsidiary of each Borrower or any Material
Company or any of their respective assets; or

 

  (d) enforcement of any Security securing indebtedness for borrowed money in
excess of $1,000,000, over any assets of the Parent or each Borrower or any
Subsidiary of each Borrower or any Material Company,

or any analogous procedure or step is taken in any jurisdiction.

 

  26.9.2 Clause 26.9.1 shall not apply to any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 21 days of
commencement.

 

26.10 Creditors’ process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction with respect to:-

 

  (a) any of the Collateral Vessels; or

 

  (b) any other assets of the Parent or each Borrower or any Subsidiary of each
Borrower or any Material Company having an aggregate value in excess of
$500,000,

unless:-

 

  (i) such action is being contested in good faith by the relevant company;

 

  (ii) the amounts in dispute are posted immediately to the Cash Collateral
Account (or, in the case of paragraph (b) only, fully reserved for in accordance
with GAAP); and

 

  (iii) the relevant process is discharged as soon as reasonably practicable.

 

26.11 Unlawfulness and invalidity

 

  26.11.1 It is or becomes unlawful for an Obligor or any other member of the
Group which has entered into any Finance Document to perform any of its
obligations under the Finance Documents or any Transaction Security created or
expressed to be created or evidenced by the Transaction Security Documents
ceases to be effective.

 

104



--------------------------------------------------------------------------------

  26.11.2 Any obligation or obligations of any Obligor under any Finance
Documents are not (subject to the Legal Reservations) or cease to be legal,
valid, binding or enforceable and the cessation individually or cumulatively
materially and adversely affects the interests of the Lenders under the Finance
Documents.

 

  26.11.3 Any Finance Document ceases to be in full force and effect or any
Transaction Security ceases to be legal, valid, binding, enforceable or
effective or is alleged by a party to it (other than a Finance Party) to be
ineffective.

 

26.12 Cessation of business

Any Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or substantially all of its business.

 

26.13 Change of ownership

After the Agreement Date, a Change of Control occurs.

 

26.14 Audit qualification

The Auditors of the Group qualify the audited annual consolidated financial
statements of the Parent with a (i) “going concern” or like qualification or
exception; or (ii) qualification or exception as to the scope of such audit.

 

26.15 Expropriation

The authority or ability of an Obligor to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation, nationalisation
or other similar action by or on behalf of any governmental, regulatory or other
like authority.

 

26.16 Repudiation and rescission of agreements

An Obligor rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or any of the Transaction Security or evidences an
intention to rescind or repudiate a Finance Document or any Transaction
Security.

 

26.17 Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Finance Documents or the transactions contemplated in the Finance
Documents or against any member of the Group or its assets which has or is
reasonably likely to have a Material Adverse Effect.

 

26.18 Challenge to registration

If the registration of any Collateral Vessel or any Original Fleet Mortgage (or
replacement mortgage) becomes void or voidable or liable to cancellation or
termination.

 

26.19 War

If the country of registration of any Collateral Vessel becomes involved in war
involving another sovereign state (whether or not declared) or civil war or is
occupied by any other power and the Agent reasonably considers that, as a
result, the security conferred by the Transaction Security Documents is
materially prejudiced.

 

105



--------------------------------------------------------------------------------

26.20 Material adverse change

Any event or circumstance occurs which has a Material Adverse Effect.

 

26.21 Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent:-

 

  26.21.1 cancel the Total Commitments and/or Ancillary Commitments at which
time they shall immediately be cancelled;

 

  26.21.2 declare that all or part of the Utilisations, together with accrued
interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, at which time they shall become
immediately due and payable;

 

  26.21.3 declare that all or part of the Utilisations be payable on demand, at
which time they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders;

 

  26.21.4 declare all or any part of the amounts (or cash cover in relation to
those amounts) outstanding under the Ancillary Facilities to be immediately due
and payable, at which time they shall become immediately due and payable;

 

  26.21.5 declare that all or any part of the amounts (or cash cover in relation
to those amounts) outstanding under the Ancillary Facilities be payable on
demand, at which time they shall immediately become payable on demand by the
Agent on the instructions of the Majority Lenders; and/or

 

  26.21.6 exercise or direct the Security Agent to exercise any or all of its
rights, remedies, powers or discretions under the Finance Documents.

 

106



--------------------------------------------------------------------------------

SECTION 9

COLLATERAL VESSEL SALE AND SUBSTITUTION

 

27. COLLATERAL VESSEL SALE AND SUBSTITUTION

 

27.1 Sale of Collateral Vessel

The Borrower may dispose of any Collateral Vessel (and any charter arrangements
or similar agreements relating thereto) provided:-

 

  (a) each Borrower gives reasonable advance notice to the Agent of its
intention to make such disposal;

 

  (b) the Collateral Vessel is disposed of on arms length terms for an amount
not less than the fair market value thereof as reasonably determined in good
faith by the Borrower’s board of directors;

 

  (c) the Net Cash Proceeds of the disposal are deposited as soon as possible in
the Cash Collateral Account and a Cash Collateral Account Charge is (if not
already granted) immediately granted to the Security Agent in form and content
acceptable to it;

 

  (d) each Borrower provides to the Agent prior to disposal a certificate from a
Financial Officer of each Borrower confirming:

 

  (i) that each Borrower intends to apply the Net Cash Proceeds within 365 days
of the disposal to acquire or construct a New Vessel satisfying all the
conditions set out in Clause 27.2 (Collateral Vessel Substitution); and

 

  (ii) no Event of Default has occurred (or would occur as a result of the
disposal) and in particular but without prejudice to the generality no breach of
Clause 24.1.4 (Collateral to Debt Ratio) has occurred or will occur as a result
of the disposal;

 

  (e) each Borrower shall be entitled to withdraw sums at credit of the Cash
Collateral Account so long as those sums are immediately applied for the purpose
set out in paragraph (d)(i) above. Any sums not so withdrawn at the expiry of
the 365 day period referred to in paragraph (d)(i) above shall be applied in
prepayment of the Loans on the last day of the next expiring Interest Period;
and

 

  (f) The Borrower shall not:

 

  (i) in any one fiscal year be entitled to dispose of Collateral Vessels having
an aggregate Appraised Value exceeding $35,000,000; nor

 

  (ii) during the term of this Agreement be entitled to dispose of Collateral
Vessels having an aggregate Appraised Value exceeding $100,000,000.

 

27.2 Collateral Vessel Substitution

The Borrower may substitute one or more vessels (the “New Vessels”) for one or
more Collateral Vessels provided the Agent is satisfied that the following
conditions are met:-

 

  (a) each New Vessel is an offshore supply vessel owned legally and
beneficially by the Borrower;

 

107



--------------------------------------------------------------------------------

  (b) each New Vessel is a vessel of the Borrower’s usual quality and standard;

 

  (c) the construction and commissioning of each New Vessel was complete no
earlier than 1 January 2007;

 

  (d) each New Vessel must have and maintain a flag and class acceptable to the
Agent (acting on the instructions of the Majority Lenders);

 

  (e) on or before the date of substitution:

 

  (i) a first priority mortgage over each New Vessel; and

 

  (ii) such other conditions precedent as the Agent may reasonably require
(including, but not limited to, evidence of insurance and a legal opinion
confirming inter alia the enforceability of the security referred to in
sub-paragraph (i) above),

must be delivered to the Agent and in each case be in form and substance
satisfactory to the Agent (acting on the instructions of the Majority Lenders)
and, in the case of sub-paragraph (i) above, in form equivalent to the other
Transaction Security Documents;

 

  (f) the substitution would otherwise not result in a breach of this Agreement
including, but not limited to, Clause 24.1.4 (Collateral to Debt Ratio),

(paragraphs (a) to (f) above together the “Substitution Conditions”).

 

27.3 Notice of proposed Collateral Vessel Substitution

Where each Borrower wishes to substitute one or more New Vessels for one or more
Collateral Vessels, it shall give the Agent reasonable notice of such intention.

 

108



--------------------------------------------------------------------------------

SECTION 10

CHANGES TO PARTIES

 

28. CHANGES TO THE LENDERS

 

28.1 Assignments and transfers by the Lenders

Subject to this Clause 28 and to Clause 29 (Restriction on Debt Purchase
Transactions), a Lender (the “Existing Lender”) may:-

 

  28.1.1 assign any of its rights; or

 

  28.1.2 transfer by novation any of its rights and obligations,

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”).

 

28.2 Conditions of assignment or transfer

 

  28.2.1 The consent of each Borrower is required for an assignment or transfer
by an Existing Lender unless the assignment or transfer is:

 

  (a) to another Lender or an Affiliate of a Lender; or

 

  (b) made at a time when an Event of Default is continuing.

 

  28.2.2 The consent of each Borrower to an assignment or transfer must not be
unreasonably withheld or delayed. The Borrower shall be deemed to have given its
consent 5 Business Days after the Existing Lender has requested it unless
consent is expressly refused by each Borrower within that time. The consent of
each Borrower to an assignment or transfer must not be withheld solely because
the assignment or transfer may result in an increase to the Mandatory Cost.

 

  28.2.3 Notwithstanding Clause 28.2.2, the consent of each Borrower is deemed
withheld and shall not be deemed to be given to an Existing Lender that:

 

  (a) requests an assignment or transfer to a New Lender that would not be a
Treaty Lender at the time such assignment or transfer would become effective; or

 

  (b) with its request of an assignment or transfer to a New Lender, fails to
provide each Borrower with such New Lender’s duly completed forms contemplated
by Clause 16.2.7 that are the basis for such New Lender claiming the benefits of
a Treaty.

 

  28.2.4 An assignment will only be effective on:-

 

  (a) receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender; and

 

  (b)

the performance by the Agent of all necessary “know your customer” or other
similar checks under all applicable laws and

 

109



--------------------------------------------------------------------------------

  regulations in relation to such assignment to a New Lender, the completion of
which the Agent shall promptly notify to the Existing Lender and the New Lender.

 

  28.2.5 A transfer will only be effective if the procedure set out in
Clause 28.5 (Procedure for transfer) is complied with.

 

  28.2.6 If:-

 

  (a) a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

 

  (b) as a result of circumstances existing at the date the assignment, transfer
or change occurs, an Obligor would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 17
(Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under that Clause to the same extent as the Existing
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred. This Clause 28.2.6 shall
not apply in respect of an assignment or transfer made in the ordinary course of
the primary syndication of the Facility.

 

  28.2.7 Each New Lender, by executing the relevant Transfer Certificate or
Assignment Agreement, confirms, for the avoidance of doubt, that the Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 

28.3 Assignment or transfer fee

Unless the Agent otherwise agrees and excluding an assignment or transfer to an
Affiliate of a Lender, the New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Agent (for its own account) a
fee of $3,500.

 

28.4 Limitation of responsibility of Existing Lenders

 

  28.4.1 Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:-

 

  (a) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents, the Transaction Security or any other documents;

 

  (b) the financial condition of any Obligor;

 

  (c) the performance and observance by any Obligor or any other member of the
Group of its obligations under the Finance Documents or any other documents; or

 

  (d) the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

and any representations or warranties implied by law are excluded.

 

110



--------------------------------------------------------------------------------

  28.4.2 Each New Lender confirms to the Existing Lender, the other Finance
Parties and the Secured Parties that it:-

 

  (a) has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Finance Document or the
Transaction Security; and

 

  (b) will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

 

  28.4.3 Nothing in any Finance Document obliges an Existing Lender to:-

 

  (a) accept a re-transfer or re-assignment from a New Lender of any of the
rights and obligations assigned or transferred under this Clause 28; or

 

  (b) support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Transaction Documents or otherwise.

 

28.5 Procedure for transfer

 

  28.5.1 Subject to the conditions set out in Clause 28.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with Clause 28.5.3
below when the Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to Clause 28.5.2 below, as soon as reasonably practicable after receipt
by it of a duly completed Transfer Certificate appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate.

 

  28.5.2 The Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or similar other checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 

  28.5.3 Subject to Clause 28.10 (Pro rata interest settlement), on the Transfer
Date:-

 

  (a) to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
and in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the “Discharged Rights and
Obligations”);

 

  (b) each of the Obligors and the New Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the Group and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

111



--------------------------------------------------------------------------------

  (c) the Agent, the Arranger, the Security Agent, the New Lender, the other
Lenders and any relevant Ancillary Lender shall acquire the same rights and
assume the same obligations between themselves and in respect of the Transaction
Security as they would have acquired and assumed had the New Lender been an
Original Lender with the rights, and/or obligations acquired or assumed by it as
a result of the transfer and to that extent the Agent, the Arranger, the
Security Agent and any relevant Ancillary Lender and the Existing Lender shall
each be released from further obligations to each other under the Finance
Documents; and

 

  (d) the New Lender shall become a Party as a “Lender”.

 

28.6 Procedure for assignment

 

  28.6.1 Subject to the conditions set out in Clause 28.2 (Conditions of
assignment or transfer) an assignment may be effected in accordance with
Clause 28.6.3 below when the Agent executes an otherwise duly completed
Assignment Agreement delivered to it by the Existing Lender and the New Lender.
The Agent shall, subject to Clause 28.6.2 below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.

 

  28.6.2 The Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the assignment to such
New Lender.

 

  28.6.3 Subject to Clause 28.10 (Pro rata interest settlement), on the Transfer
Date:-

 

  (a) the Existing Lender will assign absolutely to the New Lender its rights
under the Finance Documents and in respect of the Transaction Security expressed
to be the subject of the assignment in the Assignment Agreement;

 

  (b) the Existing Lender will be released from the obligations (the “Relevant
Obligations”) expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

 

  (c) the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

  28.6.4 Lenders may utilise procedures other than those set out in this Clause
28.6 to assign their rights under the Finance Documents (but not, without the
consent of the relevant Obligor or unless in accordance with Clause 28.5
(Procedure for transfer), to obtain a release by that Obligor from the
obligations owed to that Obligor by the Lenders nor the assumption of equivalent
obligations by a New Lender) provided that they comply with the conditions set
out in Clause 28.2 (Conditions of assignment or transfer).

 

112



--------------------------------------------------------------------------------

28.7 Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation
to Parent

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement or an Increase Confirmation, send
to the Parent a copy of that Transfer Certificate, Assignment Agreement or
Increase Confirmation.

 

28.8 Accession of Hedge Counterparties

Any Affiliate of a Lender which wishes to become a party to this Agreement as a
Hedge Counterparty may do so only by executing and delivering to the Agent a
duly completed accession agreement in such form as the Agent may reasonably
require.

 

28.9 Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 28, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:-

 

  28.9.1 any charge, assignment or other Security to secure obligations to a
federal reserve or central bank; and

 

  28.9.2 in the case of any Lender which is a fund, any charge, assignment or
other Security granted to any holders (or trustee or representatives of holders)
of obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such charge, assignment or Security shall:-

 

  (a) release a Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or other
Security for the Lender as a party to any of the Finance Documents; or

 

  (b) require any payments to be made by an Obligor or grant to any person any
more extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

 

28.10 Pro rata interest settlement

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 28.5 (Procedure for transfer) or any
assignment pursuant to Clause 28.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):-

 

  28.10.1 any interest or fees in respect of the relevant participation which
are expressed to accrue by reference to the lapse of time shall continue to
accrue in favour of the Existing Lender up to but excluding the Transfer Date
(“Accrued Amounts”) and shall become due and payable to the Existing Lender
(without further interest accruing on them) on the last day of the current
Interest Period (or, if the Interest Period is longer than six Months, on the
next of the dates which falls at six Monthly intervals after the first day of
that Interest Period); and

 

  28.10.2 the rights assigned or transferred by the Existing Lender will not
include the right to the Accrued Amounts so that, for the avoidance of doubt:-

 

113



--------------------------------------------------------------------------------

  (a) when the Accrued Amounts become payable, those Accrued Amounts will be
payable for the account of the Existing Lender; and

 

  (b) the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 28.10, have been payable to it on
that date, but after deduction of the Accrued Amounts.

28.11 Register

The Agent, acting solely for this purpose as an agent of each Borrower (and such
agency being solely for tax purposes), shall maintain at Agent’s principal
office a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Parent, each Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

29. RESTRICTION ON DEBT PURCHASE TRANSACTIONS

 

29.1 Prohibition on Debt Purchase Transactions by the Group

The Parent shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in sub-clauses (b) or (c) of the
definition of Debt Purchase Transaction.

 

29.2 Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates

 

  29.2.1 For so long as a Sponsor Affiliate (i) beneficially owns a Commitment
or (ii) has entered into a sub-participation agreement relating to a Commitment
or other agreement or arrangement having a substantially similar economic effect
and such agreement or arrangement has not been terminated:-

 

  (a) in ascertaining the Majority Lenders or whether any given percentage
(including, for the avoidance of doubt, unanimity) of the Total Commitments has
been obtained to approve any request for a consent, waiver, amendment or other
vote under the Finance Documents such Commitment shall be deemed to be zero; and

 

  (b) for the purposes of Clause 41.2 (Exceptions), such Sponsor Affiliate or
the person with whom it has entered into such sub-participation, other agreement
or arrangement shall be deemed not to be a Lender (unless in the case of a
person not being a Sponsor Affiliate it is a Lender by virtue otherwise than by
beneficially owning the relevant Commitment).

 

  29.2.2 Each Lender shall, unless such Debt Purchase Transaction is an
assignment or transfer, promptly notify the Agent in writing if it knowingly
enters into a Debt Purchase Transaction with a Sponsor Affiliate (a “Notifiable
Debt Purchase Transaction”), such notification to be substantially in the form
set out in Part 1 of Schedule 13 (Forms of Notifiable Debt Purchase Transaction
Notice).

 

114



--------------------------------------------------------------------------------

  29.2.3 A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:-

 

  (a) is terminated; or

 

  (b) ceases to be with a Sponsor Affiliate,

such notification to be substantially in the form set out in Part 2 of
Schedule 13 (Forms of Notifiable Debt Purchase Transaction Notice).

 

  29.2.4 Each Sponsor Affiliate that is a Lender agree that:

 

  (a) in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

 

  (b) in its capacity as Lender, unless the Agent otherwise agrees, it shall not
be entitled to receive any report or other document prepared at the behest of,
or on the instructions of, the Agent of one or more of the Lenders.

 

  29.2.5 Each Sponsor Affiliate that is a Lender agrees that:-

 

  (a) in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Agent or, unless the Agent otherwise agrees, be entitled
to receive the agenda or any minutes of the same; and

 

  (b) in its capacity as Lender, unless the Agent otherwise agrees, it shall not
be entitled to receive any report or other document prepared at the behest of,
or on the instructions of, the Agent or one or more of the Lenders.

 

30. CHANGES TO THE OBLIGORS

 

30.1 Assignment and transfers by Obligors

No Obligor or any other member of the Group may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.

 

30.2 Additional Borrowers

 

  30.2.1 Subject to compliance with the provisions of Clauses 23.11.3 and
23.11.4, the Parent may request that any of its wholly owned Subsidiaries which
is not a Dormant Subsidiary becomes a Borrower. That Subsidiary shall become a
Borrower if:-

 

  (a) it is incorporated in the same jurisdiction as an existing Borrower and
the Majority Lenders approve the addition of that Subsidiary or otherwise if all
the Lenders approve the addition of that Subsidiary;

 

  (b) the Parent and that Subsidiary deliver to the Agent a duly completed and
executed Accession Deed;

 

115



--------------------------------------------------------------------------------

  (c) the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;

 

  (d) the Parent confirms that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower;

 

  (e) the Agent is satisfied that the Transaction Security Documents shall
secure the indebtedness of such Subsidiary (which may require the Original
Borrower to become a Guarantor);

 

  (f) the Agent has received from such Subsidiary any replacement or
supplemental Promissory Notes as a Lender(s) may require from such Additional
Borrower;

 

  (g) the Agent has received such other documents and evidence in relation to
the Additional Borrower as the Agent may specify, each in form and substance
satisfactory to the Agent.

 

  30.2.2 The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence required pursuant to this Clause 30.2
(Additional Borrowers).

 

  30.2.3 Upon becoming an Additional Borrower that Subsidiary shall make any
filings (and provide copies of such filings) as required by Clause 16.2.7, (Tax
gross-up) and Clause 16.6.2 (HMRC DT Treaty Passport scheme confirmation) in
accordance with those clauses.

 

30.3 Resignation of a Borrower

 

  30.3.1 In this Clause 30.3, Clause 30.5 (Resignation of a Guarantor) and
Clause 30.7 (Resignation and release of Security on disposal), “Third Party
Disposal” means the disposal of an Obligor to a person which is not a member of
the Group where that disposal is made with the approval of all the Lenders (and
the Parent has confirmed this is the case).

 

  30.3.2 With the prior consent of all the Lenders, the Parent may request that
a Borrower (other than the Original Borrower) cease to be a Borrower by
delivering to the Agent a Resignation Letter.

 

  30.3.3 The Agent shall accept a Resignation Letter and notify the Parent and
the other Finance Parties of its acceptance if:-

 

  (a) the Parent has confirmed that no Default is continuing or would result
from the acceptance of the Resignation Letter;

 

  (b) each Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents;

 

  (c) where each Borrower is also a Guarantor (unless its resignation has been
accepted in accordance with Clause 30.5 (Resignation of a Guarantor)), its
obligations in its capacity as Guarantor continue to be legal, valid, binding
and enforceable and in full force and effect (subject to the Legal Reservations)
and the amount guaranteed by it as a Guarantor is not decreased (and the Parent
has confirmed this is the case); and

 

  (d) the Parent has confirmed that it shall ensure that any relevant Net Cash
Proceeds will be applied in prepayment of the Loans or as otherwise agreed by
the Agent (acting on the instructions of the Majority Lenders).

 

116



--------------------------------------------------------------------------------

  30.3.4 Upon notification by the Agent to the Parent of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower
except that the Agent may require that the resignation shall not take effect
(and each Borrower will continue to have rights and obligations under the
Finance Documents) until the date on which the Third Party Disposal takes
effect.

 

  30.3.5 The Agent may, at the cost and expense of the Parent, require a legal
opinion from counsel to the Agent confirming the matters set out in
Clause 30.3.3(c) above and the Agent shall be under no obligation to accept a
Resignation Letter until it has obtained such opinion in form and substance
satisfactory to it.

 

30.4 Additional Guarantors

 

  30.4.1 Subject to compliance with the provisions of Clauses 23.11.3 and
23.11.4, the Parent may request that any of its wholly owned Subsidiaries become
a Guarantor.

 

  (a) The Parent may elect in its sole discretion to add a wholly owned member
of the Group as an Additional Guarantor in accordance with this Clause 30.4
(Additional Guarantors). For the avoidance of doubt, in no event shall any
direct or indirect Foreign Subsidiary of the Parent or each Borrower be required
to become an Additional Guarantor.

 

  (b) A member of the Group shall become an Additional Guarantor if:

 

  (i) the Parent and the proposed Additional Guarantor deliver to the Agent a
duly completed and executed Accession Deed; and

 

  (ii) the Agent has received such other documents and evidence in relation to
that Additional Guarantor as the Agent may specify, each in form and substance
satisfactory to the Agent.

 

  (c) The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence required pursuant to this Clause 30.4
(Additional Guarantors).

 

30.5 Resignation of a Guarantor

 

  30.5.1 The Parent may request that a Guarantor (other than the Parent or the
Original Borrower) ceases to be a Guarantor by delivering to the Agent a
Resignation Letter if all the Lenders have consented to the resignation of that
Guarantor.

 

  30.5.2 The Agent shall accept a Resignation Letter and notify the Parent and
the Lenders of its acceptance if:-

 

  (a) the Parent has confirmed that no Default is continuing or would result
from the acceptance of the Resignation Letter;

 

117



--------------------------------------------------------------------------------

  (b) no payment is due from the Guarantor under Clause 21.1 (Guarantee and
indemnity);

 

  (c) where the Guarantor is also a Borrower, it is under no actual or
contingent obligations as a Borrower and has resigned and ceased to be a
Borrower under Clause 30.3 (Resignation of a Borrower); and

 

  (d) unless otherwise agreed by the Agent (acting on the instructions of the
Majority Lenders), the Parent has confirmed that it shall ensure that any
relevant Net Cash Proceeds will be applied in prepayment of the Loans.

 

  30.5.3 The resignation of that Guarantor shall not be effective until the date
of the relevant Third Party Disposal at which time that company shall cease to
be a Guarantor and shall have no further rights or obligations under the Finance
Documents as a Guarantor.

 

30.6 Repetition of Representations

Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in Clause 22.27.4
are true and correct in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.

 

30.7 Resignation and release of security on disposal

If a Borrower or Guarantor is or is proposed to be the subject of a Third Party
Disposal and all Lender consent has been granted thereto then:-

 

  30.7.1 where that Borrower or Guarantor created Transaction Security over any
of its assets or business in favour of the Security Agent, or Transaction
Security in favour of the Security Agent was created over the shares (or
equivalent) of that Borrower or Guarantor, the Security Agent shall, at the cost
and request of the Parent, release those assets, business or shares (or
equivalent) and issue certificates of non-crystallisation, so long as such
disposition of a Borrower is otherwise permitted hereunder;

 

  30.7.2 the resignation of that Borrower or Guarantor and related release of
Transaction Security referred to in Clause 30.7.1 above shall not become
effective until the date of that disposal; and

 

  30.7.3 if the disposal of that Borrower or Guarantor is not made, the
Resignation Letter of that Borrower or Guarantor and the related release of
Transaction Security referred to in Clause 30.7.1 above shall have no effect and
the obligations of each Borrower or Guarantor and the Transaction Security
created or intended to be created by or over that Borrower or Guarantor shall
continue in such force and effect as if that release had not been effected.

 

118



--------------------------------------------------------------------------------

SECTION 11

THE FINANCE PARTIES

 

31. ROLE OF THE AGENT, THE ARRANGERS AND OTHERS

 

31.1 Appointment of the Agent

 

  31.1.1 Each of the Arrangers and the Lenders appoints the Agent to act as its
agent under and in connection with the Finance Documents.

 

  31.1.2 Each of the Arrangers and the Lenders authorises the Agent to exercise
the rights, powers, authorities and discretions specifically given to the Agent
under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

 

31.2 Duties of the Agent

 

  31.2.1 Subject to Clause 31.2.2 below, the Agent shall promptly forward to a
Party the original or a copy of any document which is delivered to the Agent for
that Party by any other Party.

 

  31.2.2 Without prejudice to Clause 28.7 (Copy of Transfer Certificate,
Assignment Agreement or Increase Confirmation to Parent) Clause 31.2.1 above
shall not apply to any Transfer Certificate, any Assignment Agreement or any
Increase Confirmation.

 

  31.2.3 Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

  31.2.4 If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

  31.2.5 If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent, an
Arranger or the Security Agent) under this Agreement it shall promptly notify
the other Finance Parties.

 

  31.2.6 To the extent there is more than one Lender, the Agent shall provide to
the Borrowers within 10 Business Days of a request by each Borrower (but no more
frequently than once per annum), a list (which may be in electronic form)
setting out the names of the Lenders as at that Business Day, their respective
Commitments, the address and fax number (and the department or officer, if any,
for whose attention any communication is to be made) of each Lender for any
communication to be made or document to be delivered under or in connection with
the Finance Documents, the electronic mail address and/or any other information
required to enable the sending and receipt of information by electronic mail or
other electronic means to and by each Lender to whom any communication under or
in connection with the Finance Documents may be made by that means and the
account details of each Lender for any payment to be distributed by the Agent to
that Lender under the Finance Documents.

 

  31.2.7 The Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.

 

119



--------------------------------------------------------------------------------

31.3 Role of the Arranger

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

31.4 No fiduciary duties

 

  31.4.1 Nothing in this Agreement constitutes the Agent or any Arranger as a
trustee or fiduciary of any other person.

 

  31.4.2 None of the Agent, the Security Agent, the Arrangers or any Ancillary
Lender shall be bound to account to any Lender for any sum or the profit element
of any sum received by it for its own account.

 

31.5 Business with the Group

The Agent, the Security Agent, the Arrangers and each Ancillary Lender may
accept deposits from, lend money to and generally engage in any kind of banking
or other business with any member of the Group.

 

31.6 Rights and discretions

 

  31.6.1 The Agent may rely on:-

 

  (a) any representation, notice or document (including, without limitation, any
notice given by a Lender pursuant to Clause 29.2.2 or 29.2.3) believed by it to
be genuine, correct and appropriately authorised; and

 

  (b) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

  31.6.2 The Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:-

 

  (a) no Default has occurred (unless it has actual knowledge of a Default
arising under Clauses 26.1 (Non-payment of principal), 26.2 (Non-payment of
interest) or 26.3 (Non-payment of other amounts));

 

  (b) any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised;

 

  (c) any notice or request made by the Parent (other than a Utilisation Request
is made on behalf of and with the consent and knowledge of all the Obligors; and

 

  (d) no Notifiable Debt Purchase Transaction:-

 

  (i) has been entered into;

 

  (ii) has been terminated; or

 

  (iii) has ceased to be with a Sponsor Affiliate.

 

  31.6.3 The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

 

120



--------------------------------------------------------------------------------

  31.6.4 The Agent may act in relation to the Finance Documents through its
personnel and agents.

 

  31.6.5 The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

 

  31.6.6 Without prejudice to the generality of Clause 31.6.5 above, the Agent
may disclose the identity of a Defaulting Lender to the other Finance Parties
and the Parent and shall disclose the same upon the written request of the
Parent or the Majority Lenders.

 

  31.6.7 Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent or the Arrangers is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

  31.6.8 The Agent is not obliged to disclose to any Finance Party any details
of the rate notified to the Agent by any Lender or Reference Bank or the
identity of any such Lender or Reference Bank for the purpose of
Clause 14.2.1(b).

 

31.7 Majority Lenders’ instructions

 

  31.7.1 Unless a contrary indication appears in a Finance Document, the Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Agent in accordance with any instructions given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Agent) and (ii) not be
liable for any act (or omission) if it acts (or refrains from taking any action)
in accordance with an instruction of the Majority Lenders.

 

  31.7.2 Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties other than the Security Agent.

 

  31.7.3 The Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.

 

  31.7.4 In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.

 

  31.7.5 The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document. This Clause 31.7.5 shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

 

31.8 Responsibility for documentation

None of the Agent, the Arrangers or any Ancillary Lender:-

 

  31.8.1 is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, an Arranger, an
Ancillary Lender, an Obligor or any other person given in or in connection with
any Finance Document or any information memorandum or the Reports or the
transactions contemplated in the Finance Documents;

 

121



--------------------------------------------------------------------------------

  31.8.2 is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or

 

  31.8.3 is responsible for any determination as to whether any information
provided or to be provided to any Finance Party is non-public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise.

 

31.9 Exclusion of liability

 

  31.9.1 Without limiting Clause 31.9.2 below (and without prejudice to the
provisions of Clause 35.11.5), neither the Agent nor any Ancillary Lender will
be liable (including, without limitation, for negligence or any other category
of liability whatsoever) for any action taken by it under or in connection with
any Finance Document or the Transaction Security, unless directly caused by its
gross negligence or wilful misconduct.

 

  31.9.2 No Party (other than the Agent or an Ancillary Lender (as applicable))
may take any proceedings against any officer, employee or agent of the Agent or
any Ancillary Lender, in respect of any claim it might have against the Agent or
an Ancillary Lender or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of the Agent or any Ancillary Lender may rely on this Clause
subject to Clause 1.3 (Third party rights) and the provisions of the Third
Parties Act.

 

  31.9.3 The Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Agent if the Agent has taken all necessary steps as
soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the Agent for
that purpose.

 

  31.9.4 Nothing in this Agreement shall oblige the Agent or the Arranger to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Agent and the Arranger that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.

 

31.10 Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Agent (otherwise than by reason of the Agent’s gross negligence
or wilful misconduct) (or, in the case of any cost, loss or liability pursuant
to Clause 35.11 (Disruption to Payment Systems etc.) notwithstanding the Agent’s
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Agent in acting as Agent under
the Finance Documents (unless the Agent has been reimbursed by an Obligor
pursuant to a Finance Document).

 

122



--------------------------------------------------------------------------------

31.11 Resignation of the Agent

 

  31.11.1 The Agent may resign and appoint one of its Affiliates acting through
an office in the United Kingdom or the United States of America as successor by
giving notice to the Lenders and the Parent.

 

  31.11.2 Alternatively the Agent may resign by giving 30 days notice to the
Lenders and the Parent, in which case the Majority Lenders (after consultation
with the Parent) may appoint a successor Agent.

 

  31.11.3 If the Majority Lenders have not appointed a successor Agent in
accordance with Clause 31.11.2 above within 20 days after notice of resignation
was given, the retiring Agent (after consultation with the Parent) may appoint a
successor Agent (acting through an office in the United Kingdom or the United
States of America).

 

  31.11.4 If the Agent wishes to resign because (acting reasonably) it has
concluded that it is no longer appropriate for it to remain as agent and the
Agent is entitled to appoint a successor Agent under Clause 31.11.3 above, the
Agent may (if it concludes (acting reasonably) that it is necessary to do so in
order to persuade the proposed successor Agent to become a party to this
Agreement as Agent) agree with the proposed successor Agent amendments to this
Clause 31 and any other term of this Agreement dealing with the rights or
obligations of the Agent (other than matters pertaining to compensation of the
Agent by the Borrower) consistent with then current market practice for the
appointment and protection of corporate trustees and those amendments will bind
the Parties.

 

  31.11.5 The retiring Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

 

  31.11.6 The Agent’s resignation notice shall only take effect upon the
appointment of a successor.

 

  31.11.7 Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 31. Any successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

31.12 Replacement of the Agent

 

  31.12.1 After consultation with the Parent, the Majority Lenders may, by
giving 30 days’ notice to the Agent, (or, at any time the Agent is an Impaired
Agent, by giving any shorter notice determined by the Majority Lenders) replace
the Agent by appointing a successor Agent (acting through an office in the
United Kingdom or the United States of America).

 

  31.12.2 The retiring Agent shall (at its own cost if it is an Impaired Agent
and otherwise at the expense of the Lenders) make available to the successor
Agent such documents and records and provide such assistance as the successor
Agent may reasonably request for the purposes of performing its functions as
Agent under the Finance Documents.

 

  31.12.3

The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further

 

123



--------------------------------------------------------------------------------

  obligation in respect of the Finance Documents but shall remain entitled to
the benefit of this Clause 31 (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

 

  31.12.4 Any successor Agent and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

31.13 Confidentiality

 

  31.13.1 In acting as agent for the Finance Parties, the Agent shall be
regarded as acting through its agency division which may be treated as a
separate entity from any other of its divisions or departments.

 

  31.13.2 If information is received by another division or department of the
Agent, it may be treated as confidential to that division or department and the
Agent shall not be deemed to have notice of it.

 

  31.13.3 Notwithstanding any other provision of any Finance Document to the
contrary, neither the Agent nor any Arranger is obliged to disclose to any other
person (i) any confidential information or (ii) any other information if the
disclosure would or might in its reasonable opinion constitute a breach of any
law or a breach of a fiduciary duty.

 

31.14 Relationship with the Lenders

 

  31.14.1 Subject to Clause 28.10 (Pro rata interest settlement), the Agent may
treat the person shown in its records as Lender at the opening of business (in
the place of the Agent’s principal office as notified to the Finance Parties
from time to time) as the Lender acting through its Facility Office:-

 

  (a) entitled to or liable for any payment due under any Finance Document on
that day; and

 

  (b) entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement,

 

  31.14.2 Each Lender shall supply the Agent with any information required by
the Agent in order to calculate the Mandatory Cost in accordance with Schedule 4
(Mandatory Cost Formulae).

 

  31.14.3 Each Lender shall supply the Agent with any information that the
Security Agent may reasonably specify (through the Agent) as being necessary or
desirable to enable the Security Agent to perform its functions as Security
Agent. Each Lender shall deal with the Security Agent exclusively through the
Agent and shall not deal directly with the Security Agent.

 

  31.14.4

Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 37.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose

 

124



--------------------------------------------------------------------------------

  attention communication is to be made) and be treated as a notification of a
substitute address, fax number, electronic mail address, department and officer
by that Lender for the purposes of Clause 37.2 (Addresses) and Clause 37.6.1(b)
and the Agent shall be entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were that Lender.

 

31.15 Credit appraisal by the Lenders and Ancillary Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender and
Ancillary Lender confirms to the Agent, the Arrangers and each Ancillary Lender
that it has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:-

 

  31.15.1 the financial condition, status and nature of each member of the
Group;

 

  31.15.2 the legality, validity, effectiveness, adequacy or enforceability of
any Finance Document and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security;

 

  31.15.3 whether that Secured Party has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

  31.15.4 the adequacy, accuracy and/or completeness of any information
memorandum, the Reports and any other information provided by the Agent, any
Party or by any other person under or in connection with any Finance Document,
the transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document; and

 

  31.15.5 the right or title of any person in or to, or the value or sufficiency
of any part of the Charged Property, the priority of any of the Transaction
Security or the existence of any Security affecting the Charged Property.

 

31.16 Reference Banks

If a Reference Bank (or if a Reference Bank is not a Lender, any Lender of which
it is an Affiliate) ceases to be a Lender, the Agent shall be entitled (in
consultation with the Parent) to appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

31.17 Agent’s management time

 

  31.17.1 Any amount payable to the Agent under Clause 18.3 (Indemnity to the
Agent), Clause 20 (Costs and expenses) and Clause 31.10 (Lenders’ indemnity to
the Agent) shall include the cost of utilising the Agent’s management time or
other resources and will be calculated on the basis of such reasonable daily or
hourly rates as the Agent may notify to the Parent and the Lenders, and is in
addition to any fee paid or payable to the Agent under Clause 15 (Fees).

 

125



--------------------------------------------------------------------------------

  31.17.2 Any cost of utilising the Agent’s management time or other resources
shall include, without limitation, any such costs in connection with Clause 29.2
(Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates).

 

31.18 Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

31.19 Reliance and engagement letters

Each Finance Party and Secured Party confirms that each of the Arranger and the
Agent has authority to accept on its behalf (and ratifies the acceptance on its
behalf of any letters or reports already accepted by the Lead Arranger or Agent)
the terms of any reliance letter or engagement letters relating to the Reports
or any reports or letters provided by accountants in connection with the Finance
Documents or the transactions contemplated in the Finance Documents and to bind
it in respect of those Reports, reports or letters and to sign such letters on
its behalf and further confirms that it accepts the terms and qualifications set
out in such letters.

 

32. THE SECURITY AGENT

 

32.1 Appointment of the Security Agent

 

  32.1.1 Each other Secured Party:

 

  (a) appoints the Security Agent to act as its agent and trustee under and in
connection with the Finance Documents; and

 

  (b) irrevocably authorises the Security Agent (by itself or by such persons as
it may nominate) on its behalf to:

 

  (i) enter into each Finance Document to which it is party;

 

  (ii) exercise the rights, powers, authorities and discretions specifically
given to the Security Agent under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions
necessary to give effect to the trusts hereby created; and

 

  (iii) enforce any Transaction Security granted by the Transaction Security
Documents as trustee (or as otherwise provided) on its behalf, subject always to
the terms of the Finance Documents.

 

  32.1.2 The powers conferred upon the Security Agent by the Finance Documents
shall be in addition to any powers which may from time to time be vested in
trustees by the general law.

 

  32.1.3 If there is any conflict between the provisions of this Agreement and
any Transaction Security Documents with regard to instructions to, or the
matters affecting, the Security Agent, this Agreement will prevail.

 

126



--------------------------------------------------------------------------------

  32.1.4 The Security Agent shall hold all liens and security interests granted
by an Obligor under the Finance Documents as agent and trustee for, and on
behalf of, the Secured Parties.

 

32.2 Trust

 

  32.2.1 The Security Agent shall hold the benefits of the Finance Documents,
and all liens and security interests granted thereunder, in its capacity as
Security Agent on trust for (to the extent such benefits are capable of being
secured in their favour), and on behalf of, the Secured Parties.

 

  32.2.2 Save as expressly specified in any Finance Document (other than any
Hedging Agreement), the Security Agent:

 

  (a) shall not be liable to any Party for any breach by any other Party of any
Finance Document;

 

  (b) shall have only those duties which are expressly specified in the Finance
Documents;

 

  (c) will apply all payments and other benefits received by it under the
Finance Documents in accordance with Clause 35.6 (Partial payments); and

 

  (d) shall exercise its rights, powers and duties under the Finance Documents
for the benefit of the Secured Parties.

 

  32.2.3 Section 1 of the Trustee Act 2000 shall not apply to any function of
the Security Agent under or in connection with the Finance Documents provided
that nothing in this Agreement shall exempt the Security Agent from any
liability for gross negligence or wilful misconduct.

 

  32.2.4 The perpetuity period for the security trust established in relation to
the Finance Documents shall be eighty years from the date of this Agreement.

 

32.3 Duties of the Security Agent

 

  32.3.1 Subject to Clause 32.3.2, the Security Agent shall promptly forward to
a Party the original or a copy of any document which is delivered to the
Security Agent for that Party by any other Party.

 

  32.3.2 Clause 32.3.1 shall not apply to any Transfer Certificate or Assignment
Agreement.

 

  32.3.3 Except where a Finance Document specifically provides otherwise, the
Security Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

  32.3.4 If the Security Agent receives notice from a Party referring to any
Finance Document (i) describing the occurrence of any default (howsoever
described) under that Finance Document and (ii) stating that the circumstance
described is a default (howsoever described) under that Finance Document, it
shall promptly notify the other Secured Parties.

 

  32.3.5 If the Security Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Secured Party (other than the
Security Agent or the Agent) under the Finance Documents it shall promptly
notify the other Secured Parties.

 

127



--------------------------------------------------------------------------------

  32.3.6 Save as set out in Clause 32.2.1, the Security Agent’s duties under the
Finance Documents are of a mechanical and administrative nature. Nothing in the
Finance Documents shall constitute a partnership between any Party and the
Security Agent.

 

  32.3.7 The Security Agent has no duty (in the absence of a specific provision
in any Finance Document) to provide any Party with any credit or other
information relating to the business, assets or financial condition of any
Obligor or any other person whenever coming into its possession.

 

32.4 No need to account for own profits

The Security Agent shall not be bound to account to any Secured Party for any
sum or the profit element of any sum received by it for its own account.

 

32.5 Business with the Group

The Security Agent and each Lender may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any Obligor or
any other member of the Group.

 

32.6 Rights and discretions of the Security Agent

 

  32.6.1 The Security Agent may rely on:

 

  (a) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

  (b) any statement made by a director, authorised signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

  32.6.2 The Security Agent may assume (unless it has received notice to the
contrary in its capacity as Security Agent) that:

 

  (a) no default (howsoever described) under any Finance Document has occurred
(unless it has actual knowledge of (i) any such Default arising under Clauses
26.1 (Non-payment of principal), 26.2 (Non-payment of interest) or 26.3
(Non-payment of other amounts)) or (ii) any such default arising under any other
Finance Document by reason of any failure to make any payments when due);

 

  (b) any right, power, authority or discretion vested in any Party or any group
of Parties (such as the Majority Lenders) has not been exercised; and

 

  (c) any notice or request made by any of the Obligors is made on behalf of and
with the consent and knowledge of all the Obligors.

 

  32.6.3 The Security Agent may engage, pay for and rely on the advice or
services of any lawyers, accountants, surveyors or other experts.

 

  32.6.4 The Security Agent may act in relation to the Finance Documents through
its personnel and agents.

 

  32.6.5 The Security Agent may disclose to any other Party any information it
reasonably believes it has received in its capacity as such under the Finance
Documents.

 

128



--------------------------------------------------------------------------------

  32.6.6 Notwithstanding any other provision of any Finance Document to the
contrary, the Security Agent is not obliged to do or omit to do anything if it
would, or might in its reasonable opinion, constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 

32.7 Instructions

 

  32.7.1 For the purposes of this Clause 32 (The Security Agent), “relevant
instructing quorum” means:

 

  (a) the Majority Lenders; or

 

  (b) any other quorum of Secured Parties that is expressly entitled to instruct
the Security Agent or on whose instructions the Security Agent is expressly
obliged under this Agreement to act.

 

  32.7.2 Unless a contrary indication appears in a Finance Document (other than
any Hedging Agreement), the Security Agent shall (a) exercise any right, power,
authority or discretion vested in it in its capacity as Security Agent in
accordance with any instructions given to it by the relevant instructing quorum
(or, if so instructed by the relevant instructing quorum, refrain from
exercising any right, power, authority or discretion vested in it) and (b) not
be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the relevant instructing quorum.
This Clause 32.7.2 shall not require the Security Agent to act in accordance
with the instructions of the relevant instructing quorum or any person in
respect of those powers, authorities and discretions granted to the Security
Agent pursuant to Clauses 32.6.6 (Rights and discretions of the Security Agent),
32.12 (Confidentiality), 32.16 (Additional trustees), 32.21.1, 32.21.3 and
32.21.4 (Security Agent’s functions).

 

  32.7.3 Unless a contrary indication appears in a Finance Document, any
instructions given by a relevant instructing quorum to the Security Agent will
be binding on all the Secured Parties.

 

  32.7.4 The Security Agent may refrain from acting in accordance with the
instructions of any relevant instructing quorum until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.

 

  32.7.5 In the absence of instructions from any relevant instructing quorum,
the Security Agent may act (or refrain from taking action) as it considers to be
in the best interests of the Secured Parties.

 

  32.7.6 The Security Agent is not authorised to act on behalf of a Secured
Party (without first obtaining that Secured Party’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

32.8 Responsibility for documentation

The Security Agent is not liable or responsible for:

 

  32.8.1 the adequacy, accuracy and/or completeness of any information (whether
oral or written) supplied by it, an Obligor or any other person given in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents;

 

  32.8.2 the legality, validity, effectiveness, adequacy or enforceability of
any Finance Document or any other agreement, arrangement or document entered
into, made or executed in anticipation of or in connection with any Finance
Document;

 

129



--------------------------------------------------------------------------------

  32.8.3 any determination as to whether any information provided or to be
provided to any Secured Party is non-public information the use of which may be
regulated or prohibited by applicable law or regulation relating to insider
dealing or otherwise;

 

  32.8.4 any failure to give notice to any third party or to register, file or
record (or any defect in such registration, filing or recording) any Transaction
Security created pursuant to any Transaction Security Document, or effect,
procure the registration of or otherwise protect or perfect any Transaction
Security created by or pursuant to the Transaction Security Documents under any
applicable laws or regulations in any jurisdiction;

 

  32.8.5 the obtaining of any Authorisation for the creation of any such
Security; or

 

  32.8.6 any failure, omission, or defect in perfecting or protecting the
Transaction Security constituted by the Transaction Security Documents in any
jurisdiction.

 

32.9 Exclusion of liability

 

  32.9.1 Without limiting Clause 32.9.2, the Security Agent will not be liable
(including for negligence or any other category of liability whatsoever) for any
action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.

 

  32.9.2 No Party (other than the Security Agent) may take any proceedings
against any officer, employee or agent of the Security Agent in respect of any
claim it might have against the Security Agent or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document; and any officer, employee or agent of the Security Agent may
rely on this Clause 32 (The Security Agent) subject to Clause 1.3 (Third party
rights) and the provisions of the Third Parties Act.

 

  32.9.3 The Security Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Security Agent if it has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.

 

  32.9.4 Nothing in this Agreement shall oblige the Security Agent to carry out
any “know your customer” or other checks in relation to any person on behalf of
any Secured Party; and each Secured Party confirms to the Security Agent that it
is solely responsible for any such checks that it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Security Agent.

 

32.10 Indemnity

 

  32.10.1 For the benefit of the Security Agent, nothing in this Clause 32 (The
Security Agent) shall prejudice any right of indemnity by law given to trustees.

 

  32.10.2 Each Obligor agrees to indemnify, on demand, the Security Agent and
any receiver, attorney, Insolvency Officer, agent or other person appointed by
the Security Agent in accordance with the Finance Documents for any and all
claims, liabilities, costs, fees, charges, losses and expenses which may be
incurred by or asserted against the Security Agent or any such person in any way
relating to or arising out of:

 

130



--------------------------------------------------------------------------------

  (a) its execution or purported execution of any of its trusts, powers,
authorities and/or discretions under the Finance Documents;

 

  (b) the performance of its duties and functions in such capacity; or

 

  (c) any action taken or omitted by the Security Agent or any such person under
the Finance Documents; or

 

  (d) any proceedings instituted by or against the Security Agent as a
consequence of taking or holding the Transaction Security created pursuant to
the Transaction Security Documents or exercising its rights thereunder.

provided however, that the Security Agent shall not be indemnified hereunder for
any claims, liabilities, costs, fees, charges, losses and expenses which may be
incurred by or asserted against the Security Agent arising from the gross
negligence or wilful misconduct of the Security Agent.

 

  32.10.3 The Security Agent may indemnify itself and each other person referred
to in Clause 32.10.2 out of the assets over which Transaction Security is
granted pursuant to the Transaction Security Documents against all such claims,
liabilities, costs, fees, charges, losses and expenses referred to in Clause
32.10.2.

 

  32.10.4 Without prejudice to Clause 32.10.2, each Secured Party shall (in
proportion to its share of all of the Secured Debt) within three Business Days
of demand, indemnify the Security Agent against any cost, loss or liability
including, without limitation, for negligence or any other category of liability
whatsoever incurred by the Security Agent (otherwise than by reason of the
Security Agent’s gross negligence or wilful misconduct) in acting in its
capacity as Security Agent under or in connection with the Finance Documents
(unless the Security Agent has been reimbursed for the same by any Obligor
pursuant to a Finance Document).

 

  32.10.5 The Obligors shall forthwith on demand reimburse each Secured Party
for any payments made by it under Clause 32.10.4.

 

32.11 Resignation of Security Agent

 

  32.11.1 The Security Agent may resign at any time and appoint one of its
Affiliates acting through an office in the United Kingdom as its successor by
giving notice to the other Secured Parties and the Borrower.

 

  32.11.2 Alternatively, the Security Agent may resign by giving notice to the
other Secured Parties and the Borrower, in which case the Majority Lenders
(after consultation with the Borrower) may appoint a successor Security Agent
(acting through an office in the United Kingdom).

 

  32.11.3 If the Majority Lenders have not appointed a successor Security Agent
in accordance with Clause 32.11.2 within 30 days after notice of resignation was
given, the incumbent Security Agent (after consultation with each Borrower and
the Majority Lenders) may appoint a successor Security Agent (acting through an
office in the United Kingdom).

 

  32.11.4 After consultation with the Borrower, the Majority Lenders may by
giving 30 days notice to the Security Agent (or, at any time the Security Agent
is an Impaired Agent, by giving any shorter notice determined by the Majority
Lenders) replace the Security Agent by appointing a successor Security Agent
(acting through an office in the United Kingdom).

 

131



--------------------------------------------------------------------------------

  32.11.5 The retiring Security Agent shall, at its own cost, make available to
the successor Security Agent such documents and records and provide such
assistance as the successor Security Agent may reasonably request for the
purposes of performing its functions as Security Agent under the Finance
Documents.

 

  32.11.6 The resignation (or, as the case may be, the replacement) of the
retiring Security Agent and the appointment of any successor Security Agent
shall only take effect upon:

 

  (a) the successor Security Agent notifying all the Secured Parties and each
Borrower that it accepts such appointment;

 

  (b) the successor Security Agent, the retiring Security Agent and/or the
Obligors completing all such steps as may reasonably be required by the Majority
Lenders in order to (i) ensure that the successor Security Agent accedes, and
becomes a party, to all relevant Finance Documents in its capacity as Security
Agent and that all of the Finance Documents will provide for enforceable
Security in favour of the successor Security Agent and the Secured Parties and
(ii) facilitate the change in identity of the Security Agent; and

 

  (c) (if the Majority Lenders, acting reasonably, requires the provision of
such advice) receipt by the Facility Agent of advice acceptable to the Majority
Lenders (acting reasonably) to the effect that all of the Transaction Security
Documents provide for enforceable Security in favour of the successor Security
Agent and the Secured Parties.

 

  32.11.7 Upon the appointment of a successor, the retiring Security Agent shall
be discharged from any further obligation in respect of the Finance Documents
but shall remain entitled to the benefit of this Clause 32 (The Security Agent).
Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

  32.11.8 The Parties shall take such action as the retiring Security Agent, the
successor Security Agent, the Facility Agent or the Majority Lenders may
consider necessary in order that the Transaction Security Documents shall
provide for perfected and enforceable Security in favour of any successor
Security Agent and the Secured Parties.

 

32.12 Confidentiality

 

  32.12.1 In acting under the Finance Documents, the relevant division or
department through which the Security Agent acts shall be treated as a separate
entity from any other of its divisions or departments.

 

  32.12.2 If information is received by another division or department of the
Security Agent, it may be treated as confidential to that division or department
and the Security Agent shall not be deemed to have notice of it.

 

132



--------------------------------------------------------------------------------

32.13 Relationship with the Lenders

The Security Agent may treat the person shown in its records as Lender at the
opening of business (in the place of the Security Agent’s principal office as
notified to the Secured Parties from time to time) as the Lender acting through
its Facility Office:

 

  32.13.1 entitled to or liable for any payment due under any Finance Document
on that day; and

 

  32.13.2 entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

32.14 Credit appraisal by the Secured Parties

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Security Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including:

 

  32.14.1 the financial condition, status and nature of each Obligor and each
other member of the Group;

 

  32.14.2 the legality, validity, effectiveness, adequacy or enforceability of
any Finance Document and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;

 

  32.14.3 whether that Secured Party has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

  32.14.4 the adequacy, accuracy and/or completeness of any other information
provided by the Security Agent, any other Party or by any other person under or
in connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 

32.15 Deduction from amounts payable by the Security Agent

If any Party owes an amount to the Security Agent under the Finance Documents
the Security Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Security Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

32.16 Additional trustees

 

  32.16.1 The Security Agent may, upon giving prior notice to the other Secured
Parties, appoint any person established or resident in any jurisdiction (whether
a trust corporation or not) to act either as a separate trustee or as a
co-trustee jointly with the Security Agent if the Security Agent considers such
appointment to be in the interests of the Secured Parties.

 

133



--------------------------------------------------------------------------------

  32.16.2 Any such additional trustee shall have such trusts, powers,
obligations, authorities and discretions (not exceeding those conferred on the
Security Agent by the Finance Documents) and remuneration as shall be conferred
or imposed by the instrument of appointment. The Security Agent shall have power
in like manner to remove any such person. The Obligors shall indemnify such
additional trustee as though it were the Security Agent in accordance with
Clause 32.10 (Indemnity). The Security Agent shall not be under any obligation
to supervise the proceedings or acts of any such delegate or sub-delegate or be
in any way responsible for any liability incurred by reason of any misconduct or
default on the part of any such delegate or sub-delegate.

 

32.17 Title

The Security Agent may accept without enquiry such title as any Obligor or other
person may have to the assets over which Transaction Security is intended to be
created by any Transaction Security Document.

 

32.18 Investments

All moneys which are received by the Security Agent in its capacity as trustee
or otherwise may be invested in the name, or under the control, of the Security
Agent in any investment for the time being authorised by law for the investment
by trustees of trust money or in any other investments which may be selected by
the Security Agent. Additionally, the same may be placed on deposit in the name,
or under the control, of the Security Agent at such bank or institution
(including the Security Agent) and upon such terms as the Security Agent may
think fit.

 

32.19 Tax

The Security Agent shall have no responsibility whatsoever to any Secured Party
as regards any deficiency which might arise because the Security Agent is
subject to any Tax or withholding from any payment made by it under the Finance
Documents.

 

32.20 Insolvency Officer’s indemnity

In no circumstances shall the Security Agent itself be obliged to give an
indemnity to any receiver or other Insolvency Officer who requires an indemnity
as a condition of appointment.

 

32.21 Security Agent’s functions

 

  32.21.1 The Security Agent shall:

 

  (a) not be under any obligation to hold any title deeds, Finance Documents or
any other documents in connection with the assets charged by any Transaction
Security Document in its own possession or to take any steps to protect or
preserve the same (and the Security Agent may permit the Obligors to retain any
title deeds and other documents if it considers such course of action to be
appropriate);

 

  (b)

without prejudice to paragraph (a) above, be at liberty to hold the Finance
Documents and any other documents relating thereto or to deposit them in any
part of the world with any bank or company whose business includes undertaking
the safe custody of documents or firm of lawyers considered by the Security
Agent to

 

134



--------------------------------------------------------------------------------

  be of good repute and the Security Agent shall not be responsible for, or be
required to insure against, any liability incurred in connection with any such
holding or deposit and may pay all sums required to be paid on account, or in
respect, of any such deposit; and

 

  (c) not be bound to give notice to any person of the execution of any
documents comprised or referred to in the Finance Documents or to take any steps
to ascertain whether any default under any Finance Document has happened or
whether any right, power, discretion or remedy has or may become exercisable by
the Security Agent and the Security Agent shall (save as provided in Clause
32.6.2(a) (Rights and discretions of the Security Agent)) be entitled to assume
that no such default has happened and that each Party is observing and
performing all its obligations under any Finance Document and that no such
right, power, discretion or remedy has or may become exercisable.

 

  32.21.2 Any consent or approval given by the Security Agent for the purposes
of the Finance Documents may be given on such terms and subject to such
conditions (if any) as the Security Agent thinks fit.

 

  32.21.3 Any trustee of any Transaction Security Document being a lawyer,
accountant, broker or other person engaged in any profession or business shall
be entitled to charge and be paid all usual professional and other charges for
business transacted and acts done by him or his firm in connection with the
trusts of the Transaction Security Documents and also his reasonable charges in
addition to disbursements for all other work and business done and all time
spent by him or his firm in connection with matters arising in connection with
his trusteeship.

 

  32.21.4 The Security Agent may, in the conduct of the trusts, instead of
acting personally, employ and pay an agent (whether being a lawyer or other
professional person) to transact or conduct, or concur in transacting or
conducting, any business and to do, or concur in doing, all acts required to be
done in connection with the Finance Documents. The Security Agent shall not be
in any way responsible for any liability incurred by reason of any misconduct or
default on the part of any such agent or be bound to supervise the proceedings
or acts of any such agent.

 

32.22 Enforcement

The Secured Parties shall not have any independent power to enforce any of the
Transaction Security Documents or to exercise any rights, discretions or powers
to grant any consents or releases under or pursuant to the Transaction Security
Documents or otherwise have direct recourse to the Security constituted by any
of the Transaction Security Documents except through the Security Agent.

 

32.23 Release of Security

The Security Agent may (without the prior consent of any other Secured Party)
release any Security over any asset that is the subject of any Transaction
Security Document if:

 

  32.23.1 the Security Agent is obliged to release such Security under the terms
of such Transaction Security Document;

 

  32.23.2 that asset is disposed of in compliance with the Finance Documents; or

 

135



--------------------------------------------------------------------------------

  32.23.3 that asset is disposed of by any receiver or other Insolvency Officer
in accordance with the powers granted under the Transaction Security Documents.

 

32.24 Copy documents

Each Obligor and each Secured Party that is a party to any Finance Document
shall promptly on request by the Security Agent made on or after a Default has
occurred provide the Security Agent with a copy of such Finance Document.

 

33. CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:-

 

  33.1.1 interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;

 

  33.1.2 oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

  33.1.3 oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

 

34. SHARING AMONG THE FINANCE PARTIES

 

34.1 Payments to Finance Parties

 

  34.1.1 Subject to Clause 34.1.2 below, if a Finance Party (a “Recovering
Finance Party”) receives or recovers any amount from an Obligor other than in
accordance with Clause 35 (Payment mechanics) (a “Recovered Amount”) and applies
that amount to a payment due under the Finance Documents then:-

 

  (a) the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;

 

  (b) the Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 35 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

  (c) the Recovering Finance Party shall, within three Business Days of demand
by the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 35.6 (Partial payments).

 

  34.1.2 Clause 34.1.1 above shall not apply to any amount received or recovered
by an Ancillary Lender in respect of any cash cover provided for the benefit of
that Ancillary Lender.

 

136



--------------------------------------------------------------------------------

34.2 Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 35.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

34.3 Recovering Finance Party’s rights

On a distribution by the Agent under Clause 34.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.

 

34.4 Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:-

 

  34.4.1 each Sharing Finance Party shall, upon request of the Agent, pay to the
Agent for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

 

  34.4.2 as between the relevant Obligor and each relevant Sharing Finance
Party, an amount equal to the relevant Redistributed Amount will be treated as
not having been paid by that Obligor.

 

34.5 Exceptions

 

  34.5.1 This Clause 34 shall not apply to the extent that the Recovering
Finance Party would not, after making any payment pursuant to this Clause, have
a valid and enforceable claim against the relevant Obligor.

 

  34.5.2 A Recovering Finance Party is not obliged to share with any other
Finance Party any amount which the Recovering Finance Party has received or
recovered as a result of taking legal or arbitration proceedings, if:-

 

  (a) it notified the other Finance Party of the legal or arbitration
proceedings; and

 

  (b) the other Finance Party had an opportunity to participate in those legal
or arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

34.6 Ancillary Lenders

 

  34.6.1 This Clause 34 shall not apply to any receipt or recovery by a Lender
in its capacity as an Ancillary Lender at any time prior to service of notice
under Clause 26.21 (Acceleration).

 

  34.6.2 Following service of notice under Clause 26.21 (Acceleration), this
Clause 34 shall apply to all receipts or recoveries by Ancillary Lenders except
to the extent that the receipt or recovery represents a reduction from the
Designated Gross Amount for an Ancillary Facility to its Designated Net Amount.

 

137



--------------------------------------------------------------------------------

SECTION 12

ADMINISTRATION

 

35. PAYMENT MECHANICS

 

35.1 Payments to the Agent

 

  35.1.1 On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document excluding a payment under the terms of an
Ancillary Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 

  35.1.2 Payment shall be made to such account in the principal financial centre
of the country of that currency (or, in relation to euro, in a principal
financial centre in a Participating Member State or London) with such bank as
the Agent specifies.

 

35.2 Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 35.3 (Distributions to an Obligor) and Clause 35.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to euro, in the principal financial centre of a
Participating Member State or London).

 

35.3 Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 36
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

35.4 Clawback

 

  35.4.1 Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

  35.4.2 If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

35.5 Impaired Agent

 

  35.5.1

If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 35.1 (Payments to the Agent) may instead either pay that
amount direct to the required recipient or pay that

 

138



--------------------------------------------------------------------------------

  amount to an interest-bearing account held with an Acceptable Bank within the
meaning of paragraph (a) of the definition of “Acceptable Bank” and in relation
to which no Insolvency Event has occurred and is continuing, in the name of the
Obligor or the Lender making the payment and designated as a trust account for
the benefit of the Party or Parties beneficially entitled to that payment under
the Finance Documents. In each case such payments must be made on the due date
for payment under the Finance Documents.

 

  35.5.2 All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the beneficiaries of that trust account pro
rata to their respective entitlements.

 

  35.5.3 A Party which has made a payment in accordance with this Clause 35.5
shall be discharged of the relevant payment obligation under the Finance
Documents and shall not take any credit risk with respect to the amounts
standing to the credit of the trust account.

 

  35.5.4 Promptly upon the appointment of a successor Agent in accordance with
Clause 31.12 (Replacement of the Agent), each Party which has made a payment to
a trust account in accordance with this Clause 35.5 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Clause 35.2 (Distributions by the Agent).

 

35.6 Partial payments

 

  35.6.1 If the Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under
those Finance Documents in the following order:

 

  (a) first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent and the Security Agent under those Finance Documents;

 

  (b) secondly, in or towards payment pro rata of:

 

  (i) any accrued interest, fee or commission due but unpaid under those Finance
Documents (other than any Hedging Agreements); and

 

  (ii) any amounts (not being amounts payable as a result of termination or
closing out of all or any part of a Hedging Agreement) due but unpaid to a Hedge
Counterparty under any Hedging Agreements;

 

  (c) thirdly, in or towards payment pro rata of:

 

  (a) any principal due but unpaid under those Finance Documents (other than any
Hedging Agreement); and

 

  (b) any amounts due but unpaid to a Hedge Counterparty as a result of the
termination or closing out of all or any part of any Hedging Agreement;

 

  (d) fourthly, in or towards payment pro rata of any other sum due but unpaid
under the Finance Documents.

 

139



--------------------------------------------------------------------------------

  35.6.2 The Agent shall, if so directed in writing by the Majority and the
Hedge Counterparties, vary the order set out in Clauses 35.6.1(b) to (d) above.

 

  35.6.3 Clauses 35.6.1 and 35.6.2 above will override any proposed allocation
of funds made by an Obligor.

 

35.7 Set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

35.8 Business Days

 

  35.8.1 Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

  35.8.2 During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

35.9 Currency of account

 

  35.9.1 Subject to Clauses 35.9.2 to 35.9.5 below, the Base Currency is the
currency of account and payment for any sum due from an Obligor under any
Finance Document.

 

  35.9.2 A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation
or Unpaid Sum shall be made in the currency in which that Utilisation or Unpaid
Sum is denominated on its due date.

 

  35.9.3 Each payment of interest shall be made in the currency in which the sum
in respect of which the interest is payable was denominated when that interest
accrued.

 

  35.9.4 Each payment in respect of costs, expenses or Taxes shall be made in
the currency in which the costs, expenses or Taxes are incurred.

 

  35.9.5 Any amount expressed to be payable in a currency other than the Base
Currency shall be paid in that other currency.

 

35.10 Change of currency

 

  35.10.1 Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:-

 

  (a) any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Parent); and

 

  (b) any translation from one currency or currency unit to another shall be at
the official rate of exchange recognised by the central bank for the conversion
of that currency or currency unit into the other, rounded up or down by the
Agent (acting reasonably).

 

140



--------------------------------------------------------------------------------

  35.10.2 If a change in any currency of a country occurs, this Agreement will,
to the extent the Agent (acting reasonably and after consultation with the
Parent) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 

35.11 Disruption to Payment Systems etc

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Parent that a Disruption Event has
occurred:-

 

  35.11.1 the Agent may, and shall if requested to do so by the Parent, consult
with the Parent with a view to agreeing with the Parent such changes to the
operation or administration of the Facilities as the Agent may deem necessary in
the circumstances;

 

  35.11.2 the Agent shall not be obliged to consult with the Parent in relation
to any changes mentioned in Clause 35.11.1 if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

  35.11.3 the Agent may consult with the Finance Parties in relation to any
changes mentioned in Clause 35.11.1 but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

  35.11.4 any such changes agreed upon by the Agent and the Parent shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
41 (Amendments and Waivers);

 

  35.11.5 the Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this Clause 35.11; and

 

  35.11.6 the Agent shall notify the Finance Parties of all changes agreed
pursuant to Clause 35.11.4 above.

 

36. SET-OFF

 

  36.1.1 A Finance Party may set off any matured obligation due from an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

 

  36.1.2 Any credit balances taken into account by an Ancillary Lender when
operating a net limit in respect of any overdraft under an Ancillary Facility
shall on enforcement of the Finance Documents be applied first in reduction of
the overdraft provided under that Ancillary Facility in accordance with its
terms.

 

141



--------------------------------------------------------------------------------

37. NOTICES

 

37.1 Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

37.2 Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:-

 

  37.2.1 in the case of those persons who are Parties as at the date of
execution of this Agreement, that identified with its name on the execution
page; and

 

  37.2.2 in the case of any other Party from time to time, that notified in
writing to the Agent on or prior to the date on which it becomes a Party,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

37.3 Delivery

 

  37.3.1 Any communication or document made or delivered by one person to
another under or in connection with the Finance Documents will only be
effective:-

 

  (a) if by way of fax, when received in legible form; or

 

  (b) if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 37.2 (Addresses), if addressed to that department
or officer.

 

  37.3.2 Any communication or document to be made or delivered to the Agent or
the Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or Security Agent’s signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).

 

  37.3.3 All notices from or to an Obligor shall be sent through the Agent.

 

  37.3.4 Any communication or document made or delivered to the Parent in
accordance with this Clause 37.3 will be deemed to have been made or delivered
to each of the Obligors.

 

37.4 Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 37.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

142



--------------------------------------------------------------------------------

37.5 Communication when Agent is Impaired Agent

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.

 

37.6 Electronic communication

 

  37.6.1 Any communication to be made between the Agent or the Security Agent
and a Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent, the Security Agent and
the relevant Lender:-

 

  (a) notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and

 

  (b) notify each other of any change to their address or any other such
information supplied by them.

 

  37.6.2 Any electronic communication made between the Agent and a Lender or the
Security Agent will be effective only when actually received in readable form
and in the case of any electronic communication made by a Lender to the Agent or
the Security Agent only if it is addressed in such a manner as the Agent or
Security Agent shall specify for this purpose.

 

  37.6.3 The Agent and the Lenders agree that electronic communication shall be
an accepted form of communication for purposes of information provision to the
Agent and the Lenders by each Borrower under Clause 23 (Information
Undertakings) save in relation to Clause 23.11 (“Know your customers” checks”).

 

37.7 Use of websites

 

  37.7.1 The Parent may satisfy its obligation under this Agreement to deliver
any information in relation to Lenders (the “Website Lenders”) by posting this
information onto an electronic website designated by the Parent (the “Designated
Website”) if:

 

  (a) both the Parent and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

 

  (b) the information is in a format such as Microsoft Word, Microsoft Excel,
portable display format (PDF), or other format previously agreed between the
Parent and the Agent.

 

  37.7.2 The Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Parent and the Agent.

 

  37.7.3 The Parent shall promptly upon becoming aware of its occurrence notify
the Agent if:

 

  (a) the Designated Website cannot be accessed due to technical failure;

 

143



--------------------------------------------------------------------------------

  (b) the password specifications for the Designated Website change;

 

  (c) any new information which is required to be provided under this Agreement
is posted onto the Designated Website;

 

  (d) any existing information which has been provided under this Agreement and
posted onto the Designated Website is amended; or

 

  (e) the Parent becomes aware that the Designated Website or any information
posted onto the Designated Website is or has been infected by any electronic
virus or similar software.

If the Parent notifies the Agent under paragraph 37.7.3(a) or paragraph
37.7.3(e) above, all information to be provided by the Parent under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Agent and each Website Lender is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

  37.7.4 Any Website Lender may request, through the Agent, one paper copy of
any information required to be provided under this Agreement which is posted
onto the Designated Website. The Parent shall at its own cost comply with any
such request within ten Business Days.

 

  37.7.5 This Clause 37.7 (Use of websites) shall be subject to the terms of
Clause 37.6.3 (Electronic communication).

 

37.8 English language

 

  37.8.1 Any notice given under or in connection with any Finance Document must
be in English.

 

  37.8.2 All other documents provided under or in connection with any Finance
Document must be:-

 

  (a) in English; or

 

  (b) if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

38. CALCULATIONS AND CERTIFICATES

 

38.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

38.2 Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

144



--------------------------------------------------------------------------------

38.3 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or if Sterling is an Optional Currency 365 days,
or, in any case where the practice in the Relevant Interbank Market differs, in
accordance with that market practice.

 

39. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

40. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.

 

41. AMENDMENTS AND WAIVERS

 

41.1 Required consents

 

  41.1.1 Subject to Clause 41.2 (Exceptions) any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and the
Parent and any such amendment or waiver will be binding on all Parties.

 

  41.1.2 The Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 41.

 

  41.1.3 Each Obligor agrees to any such amendment or waiver permitted by this
Clause 41 which is agreed to by the Parent. This includes any amendment or
waiver which would, but for this Clause 41.1.3, require the consent of all of
the Guarantors.

 

41.2 Exceptions

 

  41.2.1 An amendment or waiver that has the effect of changing or which relates
to:-

 

  (a) the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

  (b) an extension to the date of payment of any amount under the Finance
Documents;

 

  (c) a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

  (d) a change in currency of payment of any amount under the Finance Documents;

 

  (e) an increase in or an extension of any Commitment or the Total Commitments,
other than as permitted herein;

 

145



--------------------------------------------------------------------------------

  (f) a change to the Borrowers or Guarantors other than in accordance with
Clause 30 (Changes to the Obligors);

 

  (g) any provision which expressly requires the consent of all the Lenders;

 

  (h) Clause 2.2 (Finance Parties’ rights and obligations), Clause 10 (Mandatory
prepayment), Clause 28 (Changes to the Lenders) or this Clause 41; or

 

  (i) (other than as expressly permitted by the provisions of any Finance
Document) the nature or scope of:-

 

  (i) the guarantee and indemnity granted under Clause 21 (Guarantee and
Indemnity);

 

  (ii) the Charged Property; or

 

  (iii) the manner in which the proceeds of enforcement of the Transaction
Security are distributed

(except in the case of sub-clause (ii) and sub-clause (iii) above, insofar as it
relates to a sale or disposal of an asset which is the subject of the
Transaction Security where such sale or disposal is expressly permitted under
this Agreement or any other Finance Document); or

 

  (j) the release of any guarantee and indemnity granted under Clause 21
(Guarantee and Indemnity) or of any Transaction Security unless permitted under
this Agreement or any other Finance Document or relating to a sale or disposal
of an asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document,

shall not be made without the prior consent of all the Lenders.

 

  41.2.2 An amendment or waiver which relates to the rights or obligations of
the Agent, an Arranger, the Security Agent, any Ancillary Lender or a Hedge
Counterparty (each in their capacity as such) may not be effected without the
consent of the Agent, the Arranger, the Security Agent, that Ancillary Lender
or, as the case may be, that Hedge Counterparty.

 

41.3 Replacement of Lender

 

  41.3.1 If at any time:-

 

  (a) any Lender becomes a Non-Consenting Lender (as defined in Clause 41.3.3
below); or

 

  (b) an Obligor becomes obliged to repay any amount in accordance with Clause
9.1 (Illegality) or to pay additional amounts pursuant to Clause 17.1 (Increased
Costs) or Clause 16.2 (Tax gross-up) to any Lender in excess of amounts payable
to the other Lenders generally,

then the Parent may, on 5 Business Days’ prior written notice to the Agent and
such Lender, replace such Lender by requiring such Lender to (and such Lender
shall) transfer pursuant to Clause 28 (Changes to the Lenders) all (and not part
only) of its rights and obligations under this Agreement to a

 

146



--------------------------------------------------------------------------------

Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Parent, and which is acceptable to the
Agent (acting reasonably) and which confirms its willingness to assume and does
assume all the obligations of the transferring Lender (including the assumption
of the transferring Lender’s participations on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Utilisations and all accrued interest, Break
Costs and other amounts payable in relation thereto under the Finance Documents.

 

  41.3.2 The replacement of a Lender pursuant to this Clause shall be subject to
the following conditions:-

 

  (a) the Parent shall have no right to replace the Agent or Security Agent;

 

  (b) neither the Agent nor the Lender shall have any obligation to the Parent
to find a Replacement Lender;

 

  (c) in the event of a replacement of a Non-Consenting Lender such replacement
must take place no later than 5 days after the date the Non-Consenting Lender
notifies the Parent and the Agent of its failure or refusal to give a consent in
relation to, or agree to any waiver or amendment to the Finance Documents
requested by the Parent; and

 

  (d) in no event shall the Lender replaced under this Clause 41.3.2 be required
to pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

 

  41.3.3 In the event that:-

 

  (a) the Parent, a Borrower or the Agent (at the request of the Parent or a
Borrower) has requested the Lenders to give a consent in relation to, or to
agree to a waiver or amendment of, any provisions of the Finance Documents;

 

  (b) the consent, waiver or amendment in question requires the approval of all
the Lenders; and

 

  (c) Lenders whose Commitments aggregate more than 80 per cent, of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
more than 80 per cent of the Total Commitments prior to that reduction) have
consented or agreed to such waiver or amendment,

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

41.4 Disenfranchisement of Defaulting Lenders

 

  41.4.1 For so long as a Defaulting Lender has any Available Commitment, in
ascertaining Majority Lenders or whether any given percentage (including, for
the avoidance of doubt, unanimity) of the Total Commitments has been obtained to
approve any request for a consent, waiver, amendment or other vote under the
Finance Documents, that Defaulting Lender’s Commitments will be reduced by the
amount of its Available Commitments.

 

147



--------------------------------------------------------------------------------

  41.4.2 For the purposes of this Clause 41.4, the Agent may assume the
following Lenders are Defaulting Lenders:-

 

  (a) any Lender which has notified the Agent that it has become a Defaulting
Lender;

 

  (b) any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
“Defaulting Lender” has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

41.5 Replacement of a Defaulting Lender

 

  41.5.1 The Parent may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 20 Business Days’ prior written notice to the Agent
and such Lender:-

 

  (a) replace such Lender by requiring such Lender to (and such Lender shall)
transfer pursuant to Clause 28 (Changes to Lenders) all (and not part only) of
its rights and obligations under this Agreement;

 

  (b) require such Lender to (and such Lender shall) transfer pursuant to
Clause 28 (Changes to Lenders) all (and not part only) of the undrawn Revolving
Commitment of the Lender; or

 

  (c) require such Lender to (and such Lender shall) transfer pursuant to
Clause 28 (Changes to Lenders) all (and not part only) of its rights and
obligations in respect of the Facility,

to a Lender or other bank, financial institution, trust, fund or other entity
(a “Replacement Lender”) selected by the Parent, and which (unless the Agent is
an Impaired Agent) is acceptable to the Agent (acting reasonably) and which
confirms its willingness to assume and does assume all the obligations or all
the relevant obligations of the transferring Lender (including the assumption of
the transferring Lender’s participations or unfunded participations (as the case
may be) on the same basis as the transferring Lender) for a purchase price in
cash payable at the time of transfer equal to the outstanding principal amount
of such Lender’s participation in the outstanding Utilisations and all accrued
interest, Break Costs and other amounts payable in relation thereto under the
Finance Documents.

 

  41.5.2 Any transfer of rights and obligations of a Defaulting Lender pursuant
to this Clause shall be subject to the following conditions:-

 

  (a) the Parent shall have no right to replace the Agent or Security Agent;

 

  (b) neither the Agent nor the Defaulting Lender shall have any obligation to
the Parent to find a Replacement Lender;

 

  (c) the transfer must take place no later than 90 days after the notice
referred to in Clause 41.5.1 above; and

 

  (d) in no event shall the Defaulting Lender be required to pay or surrender to
the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents provided that such fees were accrued prior to
the date of the notice referred to in Clause 41.5.1.

 

148



--------------------------------------------------------------------------------

42. CONFIDENTIALITY

 

42.1 Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 42.2
(Disclosure of Confidential Information) and Clause 42.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

42.2 Disclosure of Confidential Information

 

  42.2.1 Any Finance Party may disclose:-

 

  (a) to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this Clause (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

  (b) to any person:-

 

  (i) to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person’s Affiliates, Related Funds, Representatives
and professional advisers;

 

  (ii) with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

  (iii) appointed by any Finance Party or by a person to whom Clause (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under Clause 31.14.4);

 

  (iv) who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
Clause (b)(i) or (b)(ii) above;

 

  (v) to whom information is required or requested to be disclosed by any court
of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

149



--------------------------------------------------------------------------------

  (vi) to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 28.9 (Security over
Lenders’ rights);

 

  (vii) to whom information is required to be disclosed in connection with, and
for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

  (viii) who is a Party; or

 

  (ix) with the consent of the Parent;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:-

 

  (1) in relation to Clauses (b)(i), (b)(ii) and (b)(iii) above, the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

  (2) in relation to Clause (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

  (3) in relation to Clauses (b)(v), (b)(vi) and (b)(vii) above, the person to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

 

  (c) to any person appointed by that Finance Party or by a person to whom
Clause (b)(i) or (b)(ii) above applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this Clause (c) if the service provider to whom the Confidential
Information is to be given has entered into a confidentiality agreement
substantially in the form of the LMA Master Confidentiality Undertaking for Use
With Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Parent and the relevant Finance
Party;

 

150



--------------------------------------------------------------------------------

  (d) to any rating agency (including its professional advisers) such
Confidential Information as may be required to be disclosed to enable such
rating agency to carry out its normal rating activities in relation to the
Finance Documents and/or the Obligors if the rating agency to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information; or

 

  (e) as required by Clause 42.2.2 (USA Patriot Act Notices).

 

42.2.2 USA PATRIOT Act Notices

Each Lender that is subject to the Act (as hereinafter defined) and the Agent
(for itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower and each Guarantor, which
information includes the name and address of Borrower and each Guarantor and
other information that will allow such Lender or the Agent, as applicable, to
identify Borrower and each Guarantor in accordance with the Act.

 

42.3 Disclosure to numbering service providers

 

  42.3.1 Any Finance Party may disclose to any national or international
numbering service provider appointed by that Finance Party to provide
identification numbering services in respect of this Agreement, the Facilities
and/or one or more Obligors the following information:-

 

  (a) names of Obligors;

 

  (b) country of domicile of Obligors;

 

  (c) place of incorporation of Obligors;

 

  (d) date of this Agreement;

 

  (e) the names of the Agent and the Arrangers;

 

  (f) date of each amendment and restatement of this Agreement;

 

  (g) amount of Total Commitments;

 

  (h) currencies of the Facilities;

 

  (i) type of Facilities;

 

  (j) ranking of Facilities;

 

  (k) Termination Date for Facilities;

 

  (l) changes to any of the information previously supplied pursuant to
sub-clauses (a) to (k) above; and

 

  (m) such other information agreed between such Finance Party and the Parent,

 

151



--------------------------------------------------------------------------------

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

  42.3.2 The Parties acknowledge and agree that each identification number
assigned to this Agreement, the Facilities and/or one or more Obligors by a
numbering service provider and the information associated with each such number
may be disclosed to users of its services in accordance with the standard terms
and conditions of that numbering service provider.

 

  42.3.3 Each Obligor represents that none of the information set out in
sub-clauses (a) to (m) of Clause 42.3.1 above is, nor will at any time be,
unpublished price-sensitive information.

 

  42.3.4 The Agent shall notify the Parent and the other Finance Parties of:-

 

  (a) the name of any numbering service provider appointed by the Agent in
respect of this Agreement, the Facilities and/or one or more Obligors; and

 

  (b) the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

 

42.4 Entire agreement

This Clause 42 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

42.5 Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

42.6 Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent:-

 

  42.6.1 of the circumstances of any disclosure of Confidential Information made
pursuant to Clause (b)(v) except where such disclosure is made to any of the
persons referred to in that sub-clause during the ordinary course of its
supervisory or regulatory function; and

 

  42.6.2 upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 42 (Confidentiality).

 

42.7 Continuing obligations

The obligations in this Clause 42 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:-

 

  42.7.1 the date on which all amounts payable by the Obligors under or in
connection with the Finance Documents have been paid in full and all Commitments
have been cancelled or otherwise cease to be available; and

 

152



--------------------------------------------------------------------------------

  42.7.2 the date on which such Finance Party otherwise ceases to be a Finance
Party.

 

43. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

153



--------------------------------------------------------------------------------

SECTION 13

GOVERNING LAW AND ENFORCEMENT

 

44. GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

45. ENFORCEMENT

 

45.1 Jurisdiction of English courts

 

  45.1.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).

 

  45.1.2 The Parties agree that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly no Party will argue to
the contrary.

 

  45.1.3 This Clause 45.1 is for the benefit of the Finance Parties and Secured
Parties only. As a result, no Finance Party or Secured Party shall be prevented
from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Finance Parties and Secured
Parties may take concurrent proceedings in any number of jurisdictions.

 

45.2 Service of process

 

  45.2.1 Without prejudice to any other mode of service allowed under any
relevant law, each Obligor (other than an Obligor incorporated in England and
Wales):-

 

  (a) irrevocably appoints Gulf Offshore N.S. Limited as its agent for service
of process in relation to any proceedings before the English courts in
connection with any Finance Document and Gulf Offshore N.S. Limited, by its
execution of the letter referred to in paragraph 6(a) of Schedule 2, accepts
that appointment; and

 

  (b) agrees that failure by an agent for service of process to notify the
relevant Obligor of the process will not invalidate the proceedings concerned.

 

  45.2.2 If any person appointed as an agent for service of process is unable
for any reason to act as agent for service of process, the Parent (on behalf of
all the Obligors) must immediately (and in any event within 7 days of such event
taking place) appoint another agent on terms acceptable to the Agent. Failing
this, the Agent may appoint another agent for this purpose.

 

  45.2.3 The Obligors expressly agree and consent to the provisions of this
Clause 45 and Clause 44 (Governing law).

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

154



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

PART 1

THE ORIGINAL OBLIGORS

 

Name of Original Borrower    Registration number (or equivalent, if any) and
Jurisdiction of Incorporation GULFMARK AMERICAS, INC   

DELAWARE

 

CHARTER NUMBER 4071108

 

Name of Original Guarantor    Registration number (or equivalent, if any) and
Jurisdiction of Incorporation GULFMARK OFFSHORE, INC   

DELAWARE

 

CHARTER NUMBER 2689611

 

155



--------------------------------------------------------------------------------

PART 2

THE ORIGINAL LENDERS

 

Name of Original Lender    Commitment      Treaty Passport
scheme reference
number (if applicable)    Jurisdiction and tax
residence

THE ROYAL BANK OF SCOTLAND PLC

   $ 80,000,000         

WELLS FARGO BANK, N.A.

   $ 35,000,000         

JPMORGAN CHASE BANK, N.A.

   $ 35,000,000         

 

156



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

 

1. Obligors

 

  (a) Certified true copies of the following:-

 

  (i) Certificate of Incorporation of GulfMark Americas, Inc.;

 

  (ii) Certificate of Incorporation of GulfMark Offshore, Inc.;

 

  (iii) Certificate of Good Standing (Texas) for GulfMark Americas, Inc.;

 

  (iv) Certificate of Good Standing (Texas) for GulfMark Offshore, Inc.;

 

  (v) Certificate of Good Standing (Delaware) for GulfMark Americas, Inc.;

 

  (vi) Certificate of Good Standing (Delaware) for GulfMark Offshore, Inc.;

 

  (vii) Certificate of UCC Search from Delaware on GulfMark Americas, Inc.;

 

  (viii) Certificate of UCC Search from Delaware on GulfMark Offshore, Inc.;

 

  (ix) Bylaws of GulfMark Americas, Inc.;

 

  (x) Bylaws of GulfMark Offshore, Inc.;

 

  (xi) Certificate of Responsible Officer with respect to Domicile Address, EIN
and Charter Number for GulfMark Americas, Inc.;

 

  (xii) Certificate of Responsible Officer with respect to Domicile Address, EIN
and Charter Number for GulfMark Offshore, Inc.;

 

  (xiii) Corporate Resolutions and Certificates of Incumbency.

 

  (b) A copy of a resolution of the board of directors of each Original Obligor:

 

  (i) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, deliver and
perform the Finance Documents to which it is a party;

 

  (ii) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

 

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including any Utilisation Request) to be
signed and/or despatched by it under or in connection with the Finance Documents
to which it is a party.

 

157



--------------------------------------------------------------------------------

  (c) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above in relation to the Finance Documents and
related documents.

 

  (d) A certificate of the Parent confirming that borrowing or guaranteeing or
securing, as appropriate, the Total Commitments would not cause any borrowing,
guarantee, security or similar limit binding on any Original Obligor to be
exceeded.

 

  (e) A certificate of an authorised signatory of the Parent or other relevant
Original Obligor certifying that each copy of its certificate of incorporation,
bylaws or resolutions specified in this Schedule 2 is correct, complete and in
full force and effect and has not been amended or superseded as at a date no
earlier than the date of this Agreement.

 

2. Finance Documents

 

  (a) This Agreement executed by the members of the Group party to this
Agreement.

 

  (b) The Fee Letters executed by the Original Borrower.

 

  (c) Copies of irrevocable cancellation of facility letters in relation to each
Existing RCF Agreement.

 

  (d) At least two originals of the following Transaction Security Documents
executed by the parties specified below opposite the relevant Transaction
Security Document:

 

Name of Original Obligor or member of Obligor’s
Group

  

Transaction Security Document

The Original Borrower    The Original Fleet Mortgage The Original Borrower   
Collateral Exhibit in respect of Original Fleet Mortgage The Original Borrower
   Cash Collateral Account Charge

 

  (e) A Promissory Note in favour of each of Wells Fargo Bank, N.A. and JP
Morgan Chase Bank, N.A. in the terms required by each of them.

 

  (f) A consent letter from the lenders’ agent under the Existing Term Loan
Agreement authorising the Obligors’ entry into this Agreement and the Original
Fleet Mortgage.

 

3. Insurance

 

  (a) An executed copy of the Insurance Report.

 

  (b) A sample Certificate of Insurance (in agreed form) from John L. Wortham &
Son, L.P., the Borrower’s insurance brokers, evidencing the insurance cover
proposed to be in place in respect of the Collateral Vessels immediately after
the date of this Agreement including details of inter alia:-

 

  (i) full details of the assured clause;

 

158



--------------------------------------------------------------------------------

  (ii) the period of the policies;

 

  (iii) the interests (subject matter) insured and the insured values/ amounts/
limits;

 

  (iv) the policy trading warranties;

 

  (v) full details of the policy terms and conditions including deductibles and
any warranties;

 

  (vi) copies of any non-standard or bespoke clauses or wordings;

 

  (vii) full details of the insurers and their individual percentage
participation and including details of any intermediary brokers; and

 

  (viii) details of the applicable law and jurisdiction.

 

  (c) Letter from Arthur J. Gallagher & Co to The Royal Bank of Scotland plc
confirming that, following its receipt of notice(s) of assignment and loss
payable clauses in relation to the relevant Insurances, it shall initiate
actions for issuance of letters of undertaking regarding the Original Obligor’s
existing marine coverages.

 

4. Contracts

A copy certified as true, complete and up to date of the Existing Bond.

 

5. Legal opinions

The following legal opinions, each addressed to the Agent, the Security Agent
and the Original Lenders and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facility.

 

  (a) Legal opinions of Pinsent Masons LLP, UK legal advisers to the Agent and
the Arranger as to English law and Scots law substantially in the form
distributed to the Original Lenders prior to signing this Agreement.

 

  (b) A legal opinion of Fulbright & Jaworski L.L.P., US legal advisers to each
Borrower and Parent as to US and Delaware law substantially in the form
distributed to the Original Lenders prior to signing this Agreement.

 

  (c) A legal opinion of Straburger & Price, L.L.P., US legal advisers to the
Original Borrower as to the Original Fleet Mortgage substantially in the form
distributed to the Original Lenders prior to signing this Agreement.

 

6. Other documents and evidence

 

  (a) Evidence that any process agent referred to in Clause 45.2 (Service of
process), if not an Original Obligor, has accepted its appointment.

 

  (b) The Original Budget.

 

  (c) An email including a link to the Original Financial Statements of the
Group.

 

  (d) A certificate signed by an authorised signatory of the Parent showing the
Group Structure Chart of the Group as at the date of such certificate.

 

  (e) Evidence that the Cash Collateral Account has been opened.

 

159



--------------------------------------------------------------------------------

  (f) Evidence that this Agreement and the matters envisaged hereby will not
constitute any actual or potential breach of the Existing Bond.

 

7. Recent trading accounts of Borrower and Parent

An email including a link to the Form 10-Q of the Parent as filed with the
Securities Exchange Commission for each of the quarters ended March 31 and
June 30, 2011.

 

8. Initial Appraisal Date valuations of Collateral Vessels

Copy reports from two Approved Brokers confirming Appraised Values of the
Collateral Vessels as at a date not earlier than 30 June 2012.

 

9. Evidence of Borrower’s title

Evidence that on the Closing Date (i) the Collateral Vessels are registered
under the flag stated in Schedule 11 (The Collateral Vessels) in the ownership
of the Original Borrower and (ii) the relevant Original Fleet Mortgage will be
capable of being immediately registered against the Collateral Vessels with
first priority.

 

10. Confirmation of class

A Certificate of Confirmation of Class confirming that each Collateral Vessel is
classed with the appropriate class for vessels of her type with a Pre-Approved
Classification Society.

 

11. Vessel Documents

Photocopies, certified as true, accurate and complete by an authorised signatory
of the Borrower, of the current SMC of each of the Collateral Vessels together
with all addenda, amendments or supplements.

 

12. Other documents and evidence

 

  (a) Evidence that, except as otherwise agreed, the fees, costs and expenses
then due from the Original Borrower pursuant to Clause 20 (Costs and expenses)
have been paid or will be paid by the first Utilisation Date.

 

  (b) The Funds Flow Statement in a form agreed by the Parent and the Agent
detailing the proposed movement of funds on or before the first Utilisation
Date.

 

  (c) The executed Utilisation Request.

 

  (d) The agreed form Fleet Report Template.

 

  (e) Any Disclosure Schedule.

 

160



--------------------------------------------------------------------------------

SCHEDULE 3

UTILISATION REQUEST

From: [Borrower] [Parent]*

To: [Agent]

Dated:

Dear Sirs

[Parent] – [                    ] Facility Agreement

dated [                    ] (the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This is a Utilisation Request. Terms
defined in the Facility Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 

2. We wish to borrow a Loan on the following terms:-

 

(a)    Borrower:    [                ] (b)   

Proposed Utilisation Date:

the next Business Day)

   [                ] (or, if that is not a Business Day, the (c)    Facility to
be utilised:    Facility (d)    Currency of Loan:    [                ] (e)   
Amount:    [                ] or, if less, the Available Facility (f)   
Interest Period:    [                ]

 

3. We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4. [The proceeds of this Loan should be credited to [account]].

 

5. This Utilisation Request is irrevocable.

 

  Yours faithfully    

 

    authorised signatory for  

[the Parent on behalf of [insert name of relevant Borrower]]/ [insert name of
Borrower]*

NOTES:

 

* Amend as appropriate. The Utilisation Request can be given by each Borrower or
by the Parent.

 

161



--------------------------------------------------------------------------------

SCHEDULE 4

MANDATORY COST FORMULAE

 

1 The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 

  (a) in relation to a sterling Loan:

 

 

AB+ C(B - D) + E x 0.01

  per cent. per annum  

100 - (A + C)        

 

 

  (b) in relation to a Loan in any currency other than sterling:

 

 

E x 0.01

300    

   per cent. per annum.

Where:

 

A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

B is the percentage rate of interest (excluding the Margin and the Mandatory
Cost and, if the Loan is an Unpaid Sum, the additional rate of interest
specified in paragraph (a) of Clause 12.3 (Default interest)) payable for the
relevant Interest Period on the Loan.

 

C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

D is the percentage rate per annum payable by the Bank of England to the Agent
on interest bearing Special Deposits.

 

E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

162



--------------------------------------------------------------------------------

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Agent based upon the information supplied to it pursuant to paragraphs 7
and 8 above and on the assumption that, unless a Lender notifies the Agent to
the contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

10. The Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

11. The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 

163



--------------------------------------------------------------------------------

12. Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 

13. The Agent may from time to time, after consultation with the Parent and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

164



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF TRANSFER CERTIFICATE

 

To:            [                     ] as Agent

From:       [The Existing Lender] (the “Existing Lender”) and [The New Lender]
(the “New Lender”)

Dated:      

     

[Parent] – [                    ] Facility Agreement dated
[                    ] (the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This agreement (the “Agreement”) shall
take effect as a Transfer Certificate for the purpose of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

 

2. We refer to Clause 28.5 (Procedure for transfer) of the Facility Agreement:-

 

2.1 The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 28.5 (Procedure for transfer).

 

2.2 The proposed Transfer Date is [                    ].

 

2.3 The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 37.2 (Addresses) are set
out in the Schedule.

 

3. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in Clause 28.4.3.

 

4. The New Lender confirms, for the benefit of the Agent and without liability
to any Obligor, that it is:-

 

4.1 [a Qualifying Lender falling within [paragraph (a)] [paragraph (b)] of the
definition of Qualifying Lender (other than a Treaty Lender);]

 

4.2 [a Treaty Lender;]

 

4.3

[not a Qualifying Lender]. 1

 

5. [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:-

 

5.1 a company resident in the United Kingdom for United Kingdom tax purposes;

 

5.2 a partnership each member of which is:-

 

  5.2.1 a company so resident in the United Kingdom; or

 

 

1 

Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.

 

165



--------------------------------------------------------------------------------

  5.2.2 a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

5.3

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]2

 

6.

[The New Lender confirms (for the benefit of the Agent and without liability to
any Obligor) that it is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme (reference number [        ]), and is tax resident in
[            ]3 so that interest payable to it by borrowers is generally subject
to full exemption from UK withholding tax and notifies the Parent that:-

 

6.1 each Borrower which is a Party as a Borrower as at the Transfer Date must,
to the extent that the New Lender becomes a Lender under a Facility which is
made available to that Borrower pursuant to Clause 2.1 (The Facilities) of the
Facility Agreement, make an application to HM Revenue & Customs under form DTTP2
within 30 days of the Transfer Date: and]

 

6.2

each Additional Borrower which becomes an Additional Borrower after the Transfer
Date must, to the extent that the New Lender is a Lender under a Facility which
is made available to that Additional Borrower pursuant to Clause 2.1 (The
Facilities) of the Facility Agreement, make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.]4

 

[6/7].

The New Lender confirms that it [is]/[is not]* ( a Sponsor Affiliate.

 

[8/9]. This Agreement may be executed in any number of counterparts and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Agreement.

 

[9/10]. This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[10/11]. This Agreement has been entered into on the date stated at the
beginning of this Agreement.

 

Note: The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

 

2 

Include if New Lender comes within paragraph (a)(iii) of the definition of
Qualifying Lender in Clause 16.1 (Definitions).

3 

Insert jurisdiction of tax residence

4 

This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Facility
Agreement.

* Delete as applicable.

 

166



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]    [New Lender] By:    By:

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the Agent, and the Transfer Date is confirmed as
[                    ].

[Agent]

By:

 

167



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF ASSIGNMENT AGREEMENT

 

To: [                    ] as Agent and [                    ] as Parent, for
and on behalf of each Obligor

 

From: [the Existing Lender] (the “Existing Lender”) and [the New Lender] (the
“New Lender”)

 

Dated:

[Parent] - [                    ] Facility Agreement

dated [                    ] (the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This is an Assignment Agreement. This
agreement (the “Agreement”) shall take effect as an Assignment Agreement for the
purpose of the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning in this Agreement unless given a different meaning in this
Agreement.

 

2. We refer to Clause 28.6 (Procedure for assignment) of the Facility
Agreement:-

 

2.1 The Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Facility Agreement, the other Finance Documents
and in respect of the Transaction Security which correspond to that portion of
the Existing Lender’s Commitments and participations in Utilisations under the
Facility Agreement as specified in the Schedule.

 

2.2 The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender’s Commitments and
participations in Utilisations under the Facility Agreement specified in the
Schedule.

 

2.3

The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under
paragraph 2.2 above.5

 

3. The proposed Transfer Date is [                    ].

 

4. On the Transfer Date the New Lender becomes Party to the relevant Finance
Documents as a Lender.

 

5. The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 37.2 (Addresses) are set out in the
Schedule.

 

6. The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in Clause 28.4.3.

 

7. The New Lender confirms, for the benefit of the Agent and without liability
to any Obligor, that it is:-

 

7.1 [a Qualifying Lender falling within [paragraph (a)] [paragraph (b)] of the
definition of Qualifying Lender (other than a Treaty Lender);]

 

 

5 

If the Assignment Agreement is used in place of a Transfer Certificate in order
to avoid a novation of rights/obligations for reasons relevant to a civil
jurisdiction, local law advice should be sought to check the suitability of the
Assignment Agreement due to the assumption of obligations contained in
paragraph 2.3. This issue should be addressed at Primary documentation stage.
This footnote is not intended to be included in the scheduled form of Assignment
Agreement in the signed Facility Agreement.

 

168



--------------------------------------------------------------------------------

7.2 [a Treaty Lender;]

 

7.3

[not a Qualifying Lender]. 6

 

8. [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:-

 

8.1 a company resident in the United Kingdom for United Kingdom tax purposes; or

 

8.2 a partnership each member of which is:-

 

  8.2.1 a company so resident in the United Kingdom; or

 

  8.2.2 a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

 

8.3

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]7

 

9.

[The New Lender confirms (for the benefit of the Agent and without liability to
any Obligor) that it is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme (reference number [    ] and is tax resident in
[                    ]8 ), so that interest payable to it by borrowers is
generally subject to full exemption from UK withholding tax and notifies the
Parent that:-

 

 

9.1 each Borrower which is a Party as a Borrower as at the Transfer Date must,
to the extent that the New Lender becomes a Lender under a Facility which is
made available to that Borrower pursuant to Clause 2.1 (The Facilities) of the
Facility Agreement, make an application to HM Revenue & Customs under form DTTP2
within 30 days of the Transfer Date; and

 

9.2

each Additional Borrower which becomes an Additional Borrower after the Transfer
Date must, to the extent that the New Lender is a Lender under a Facility which
is made available to that Additional Borrower pursuant to Clause 2.1 (The
Facilities) of the Facility Agreement, make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.]9

 

[9/10] The New Lender confirms that it [is]/[is not]* a Sponsor Affiliate.

 

[11/12] This Agreement acts as notice to the Agent (on behalf of each Finance
Party) and, upon delivery in accordance with Clause 28.7 (Copy of Transfer
Certificate, Assignment Agreement or Increase Confirmation to Parent) to the
Parent (on behalf of each Obligor) of the assignment referred to in this
Agreement.

 

 

6 

Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.

7 

Include only if New Lender is a UK Non-Bank Lender ie falls within paragraph
(a)(iii) of the definition of Qualifying Lender in Clause 16.1 (Definitions).

8 

Insert jurisdiction of tax residence.

9 

This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Facility
Agreement.

*

Delete as applicable.

 

169



--------------------------------------------------------------------------------

[12/13] This Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Agreement.

 

[13/14] This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[14/15] This Agreement has been entered into on the date stated at the beginning
of this Agreement.

 

Note: The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

 

170



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred by assignment, release and
accession

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]

  [New Lender]

By:

                  By:

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the Agent, and the Transfer Date is confirmed as
[                    ].

Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.

[Agent]

By:

 

171



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF ACCESSION DEED

 

To: [Facility Agent]

 

From: [Parent] and [Subsidiary]

 

Dated:

 

Dear  Sirs

[$150,000,000 Multicurrency Facility Agreement] [the “Facility Agreement”]

 

1. We refer to the Facility Agreement. This is an Accession Deed. Terms defined
in the Facility Agreement have the same meaning in this Accession Deed unless
given a different meaning in this Accession Deed.

 

2. [Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Agreement [and the other Finance Documents] as an
Additional [Borrower]/[Guarantor] pursuant to Clause 30.2.1 (Additional
Borrowers)/[Clause 30.4.1 (Additional Guarantors)] of the Agreement.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction].

 

3. [Subsidiary’s] administrative details are as follows:

Address:

Fax No:

Attention:

 

4. This Accession Deed and any dispute or claim arising out of or in connection
with it or its subject matter, existence, negotiation, validity, termination or
enforceability (including any non-contractual disputes or claims) shall be
governed and construed in accordance with English law.

 

5. This Accession Letter is entered into by deed.

 

EXECUTED AS A DEED by

[Subsidiary] acting

by

 

[Names of two of its directors/

a director and its secretary]

 

SIGNED by

 

for and on behalf of

[Parent]

  

)

)

)

)

)

)

Director                                                                      

Director/Secretary                                                    

)

)

)

)

 

172



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF RESIGNATION LETTER

To: [            ] as Agent

From: [resigning Obligor] and [Parent]

Dated:

Dear Sirs

[Parent] - [            ] Facility Agreement

dated [            ] (the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This is a Resignation Letter. Terms
defined in the Facility Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.

 

2. Pursuant to [Clause 30.3 (Resignation of a Borrower)]/[Clause 30.5
(Resignation of a Guarantor)], we request that [resigning Obligor] be released
from its obligations as a [Borrower]/[Guarantor] under the Facility Agreement
and the Finance Documents.

 

3. We confirm that:-

 

3.1 no Default is continuing or would result from the acceptance of this
request; and

 

3.2 *[[this request is given in relation to a Third Party Disposal of [resigning
Obligor];

 

3.3 [the Disposal Proceeds have been or will be applied [ ];]**

 

3.4 [            ]***

 

4. This Resignation Letter and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

[Parent]

   [resigning Obligor]

By:

   By:

NOTES:

 

* Insert where resignation only permitted in case of a Third Party Disposal.

 

** Amend as appropriate, e.g. to reflect agreed procedure for payment of
proceeds into a specified account.

 

*** Insert any other conditions required by the Facility Agreement.

 

173



--------------------------------------------------------------------------------

SCHEDULE 9

FORM OF COMPLIANCE CERTIFICATE

 

To: The Royal Bank of Scotland plc (the “Agent”)

 

From: GulfMark Americas, Inc.

 

Date: [—], 20[—]

Dear Sirs,

We refer to the Facility Agreement, dated as of [—] 2012 (the “Facility
Agreement”), among GulfMark Americas, Inc., GulfMark Offshore, Inc., the
financial institutions listed in Part II of Schedule I thereto, as lenders, and
The Royal Bank of Scotland plc, as arranger, as agent of the Finance Parties and
as security trustee for the Secured Parties (as from time to time amended,
varied, novated or supplemented). Terms defined or construed in the Facility
Agreement have the same meanings and constructions in this Certificate.

Set forth below is a link to the audited consolidated Annual Financial
Statements of Parent for the fiscal year ended December 31, 20[—]:

Set forth below is a link to the unaudited consolidated Quarterly Financial
Statements of Parent for the fiscal quarters ended [March 31,] [June 30,] [and]
[September 30, 20[—]] [Select relevant quarters]:

We attach the relevant calculation details applicable on the last day of our
financial quarter ending [—], 20[—] (the “Relevant Period”) which confirm as
required by Clause 24 (Financial Covenants) that:

 

1 The Leverage Ratio is [—].

 

2 The Consolidated Interest Coverage Ratio is [—].

 

3 The Equity to Total Assets Ratio is [—].

 

4 The Collateral to Debt Ratio is [—].

 

By:  

 

  (Responsible Officer) Name:     Title:    

 

174



--------------------------------------------------------------------------------

SCHEDULE 10

TIMETABLES

 

     Loans in euro    Loans in sterling   Loans in other currencies Agent
notifies the Parent if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relating to Optional Currencies)    -   
-   U-4 Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery
of a Utilisation Request))   

U-3

 

9.30am

  

U-3

 

9.30am

 

U-3

 

9.30am

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders’ participation) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Lenders’ participation)   

U-3

 

Noon

  

U-3

 

noon

 

U-3

 

noon

Agent receives a notification from a Lender under Clause 6.2 (Unavailability of
a currency)   

Quotation Day

 

9.30am

  

Quotation Day

 

9.30am

 

Quotation Day

 

9.30am

Agent gives notice in accordance with Clause 6.2 (Unavailability of a currency)
  

Quotation Day

 

5.30pm

  

Quotation Day

 

5.30pm

 

Quotation Day

 

5.30pm

LIBOR or EURIBOR is fixed

   Quotation Day as of 11:00 a.m. in respect of LIBOR and as of 11.00 a.m.
(Brussels time) in respect of EURIBOR    Quotation Day as of 11:00 a.m.  
Quotation Day as of 11:00 a.m.

 

“U”       =      date of utilisation “U - X”=      X Business Days prior to date
of utilisation.

 

175



--------------------------------------------------------------------------------

SCHEDULE 11

COLLATERAL VESSELS

 

Vessel

   Vessel ID
(Official Number)    Year Built    Registry/Flag

1.       CHARTRES

   1160318    2004    United States

2.       IBERVILLE

   1163367    2004    United States

3.       BIENVILLE

   1163970    2004    United States

4.       CONTI

   1166313    2005    United States

5.       ST. LOUIS

   1167668    2005    United States

6.       TOULOUSE

   1169977    2005    United States

7.       ESPLANADE

   1173548    2005    United States

8.       DOUBLE EAGLE

   1200748    2007    United States

9.       TRIPLE PLAY

   1203989    2007    United States

10.     GRAND SLAM

   1204678    2007    United States

11.     SLAM DUNK

   1204681    2008    United States

12.     TOUCHDOWN

   1204682    2008    United States

13.     HOMERUN

   1204685    2008    United States

14.     KNOCKOUT

   1204686    2008    United States

15.     JERMAINE GIBSON

   1204684    2008    United States

16.     THOMAS WAINWRIGHT

   1223869    2010    United States

 

176



--------------------------------------------------------------------------------

SCHEDULE 12

FORM OF INCREASE CONFIRMATION

 

To: [                    ] as Agent and [                    ] as Parent, for
and on behalf of each Obligor

 

From: [the Increase Lender] (the “Increase Lender”)

 

Dated: [                    ]

[Parent] - [                    ] Facility Agreement

dated [                    ] (the “Facility Agreement”)

 

1. We refer to the Facility Agreement. This agreement (the “Agreement”) shall
take effect as an Increase Confirmation for the purpose of the Facility
Agreement. Terms defined in the Facility Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement.

 

2. We refer to Clause 2.2 (Increase) of the Facility Agreement.

 

3. The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the “Relevant
Commitment”) as if it was an Original Lender under the Facility Agreement.

 

4. The proposed date on which the increase in relation to the Increase Lender
and the Relevant Commitment is to take effect (the “Increase Date”) is
[            ].

 

5. On the Increase Date, the Increase Lender becomes party to the relevant
Finance Documents as a Lender.

 

6. The Facility Office and address, fax number and attention details for notices
to the Increase Lender for the purposes of Clause 37.2 (Addresses) are set out
in the Schedule.

 

7. The Increase Lender expressly acknowledges the limitations on the Lenders’
obligations referred to in Clause 2.2.6.

 

8. The Increase Lender confirms, for the benefit of the Agent and without
liability to any Obligor, that it is:-

 

8.1 [a Qualifying Lender falling within [paragraph (a)] [paragraph (b)] of the
definition of Qualifying Lender (other than a Treaty Lender);]

 

8.2 [a Treaty Lender;]

 

8.3

[not a Qualifying Lender].10

 

9.

The Increase Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is a
[                    ] resident in [                    ] for
[                    ] tax purposes.11

 

10. [The New Lender confirms (for the benefit of the Agent and without liability
to any Obligor) that it is a Treaty Lender that holds a passport under the HMRC
DT Treaty

 

 

10 

Delete as applicable - each Increase Lender is required to confirm which of
these three categories it falls within.

11 

State which jurisdiction each Increase Lender is tax resident and type of
entity.

 

177



--------------------------------------------------------------------------------

  Passport scheme (reference number [                    ]) and is tax resident
in [                     ]12, so that interest payable to it by borrowers is
generally subject to full exemption from UK withholding tax and notifies the
Parent that:-

 

10.1 each Borrower which is a Party as a Borrower as at the Transfer Date must,
to the extent that the New Lender becomes a Lender under a Facility which is
made available to that Borrower pursuant to Clause 2.1 (The Facilities) of the
Facility Agreement, make an application to HM Revenue & Customs under form
DTTP-2 within 30 days of the Transfer Date; and

 

10.2

each Additional Borrower which becomes an Additional Borrower after the Transfer
Date must, to the extent that the New Lender is a Lender under a Facility which
is made available to that Additional Borrower pursuant to Clause 2.1 (The
Facilities) of the Facility Agreement, make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.]13

 

[10/11]. The Increase Lender confirms that it is not a Sponsor Affiliate.

 

[13/14]. This Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Agreement.

 

[14/15]. This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

[15/16]. This Agreement has been entered into on the date stated at the
beginning of this Agreement.

Note: The execution of this Increase Confirmation may not be sufficient for the
Increase Lender to obtain the benefit of the Transaction Security in all
jurisdictions. It is the responsibility of the Increase Lender to ascertain
whether any other documents or other formalities are required to obtain the
benefit of the Transaction Security in any jurisdiction and, if so, to arrange
for execution of those documents and completion of those formalities.

 

 

12 

Insert jurisdiction of residence – relevant if UK Borrowers only.

13 

This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Facility
Agreement – relevant if UK Borrowers only.

 

178



--------------------------------------------------------------------------------

THE SCHEDULE

RELEVANT COMMITMENT/RIGHTS AND OBLIGATIONS TO BE ASSUMED BY THE INCREASE LENDER

[insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

[Increase Lender]

By:

This Agreement is accepted as an Increase Confirmation for the purposes of the
Facilities Agreement by the Agent, and the Increase Date is confirmed as
[                    ].

Agent

By:

NOTE:

 

179



--------------------------------------------------------------------------------

SCHEDULE 13

FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE

PART 1

FORM OF NOTICE ON ENTERING INTO NOTIFIABLE DEBT PURCHASE TRANSACTION

 

To:

   [                    ] as Agent

From:

   [The Lender]

Dated:

   [                    ]

[Parent] - [                    ] Facility Agreement

dated [                    ] (the “Facility Agreement”)

 

1. We refer to Clause 29.2.2 of the Facility Agreement. Terms defined in the
Facility Agreement have the same meaning in this notice unless given a different
meaning in this notice.

 

2. We have entered into a Notifiable Debt Purchase Transaction.

 

3. The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

 

Commitment       Amount of our Commitment to which Notifiable Debt Purchase
Transaction relates (Base Currency)

[Lender]

By:

 

180



--------------------------------------------------------------------------------

PART 2

FORM OF NOTICE ON TERMINATION OF NOTIFIABLE DEBT PURCHASE

TRANSACTION/NOTIFIABLE DEBT PURCHASE TRANSACTION CEASING TO BE WITH

SPONSOR AFFILIATE

 

To:    [                    ] as Agent From:    [The Lender] Dated:   
[                    ]

[Parent] - [                    ] Facility Agreement

dated [                    ] (the “Facility Agreement”)

 

1. We refer to Clause 29.2.3 of the Facility Agreement. Terms defined in the
Facility Agreement have the same meaning in this notice unless given a different
meaning in this notice.

 

2. A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [                    ] has
(terminated]/[ceased to be with a Sponsor Affiliate].*

 

3. The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to the amount of our Commitment(s) as set out below.

 

Commitment             Amount of our Commitment to which Notifiable Debt
Purchase Transaction relates (Base Currency)

[Lender]

By:

 

 

* Delete as applicable.

 

181



--------------------------------------------------------------------------------

SIGNATURES

THE ORIGINAL BORROWER

GULFMARK AMERICAS, INC

By: /s/ Quintin Kneen

Address: 10111 Richmond Avenue, Suite 340, Houston, Texas, 79042

Fax: 713-963-0541

Attention: Chief Financial Officer

THE PARENT AND ORIGINAL GUARANTOR

GULFMARK OFFSHORE, INC

By: /s/ Quintin Kneen

Address: 10111 Richmond Avenue, Suite 340, Houston, Texas, 79042

Fax: 713-963-0541

Attention: Chief Financial Officer

 

182



--------------------------------------------------------------------------------

THE ARRANGERS

THE ROYAL BANK OF SCOTLAND PLC

By: /s/ Craig Duffy

Address: Corporate & Institutional Banking, The Royal Bank of Scotland plc, 1
Albyn Place,

Aberdeen, AB10 1BR

Fax: +44(0)1224 289 368

Attention: David Canning

WELLS FARGO BANK, N.A.

By: /s/ Corbin Womac

Address: 1700 Lincoln, Denver, CO 80203

Fax: 303.863.2729

Attention: Carol J. Fariello, Ln Admn Mgr.

with a copy to:-

Address: 1000 Louisiana, 9th Flr, MAC T0002-090, Houston, Texas, 77002

Fax: 713.739.1087

Attention: Corbin Womac, Vice President & Relationship Manager

JPMORGAN CHASE BANK, N.A.

By: /s/ Corwin Dupree

Address: 10 S. Dearborn, Chicago, IL 60603

Fax: 312-256-2608

Attention: Jacob George

 

183



--------------------------------------------------------------------------------

THE ORIGINAL LENDERS

THE ROYAL BANK OF SCOTLAND PLC

By: /s/ Craig Duffy

Address: Corporate & Institutional Banking, The Royal Bank of Scotland plc, 1
Albyn Place,

Aberdeen, AB10 1BR

Fax: +44(0)1224 289 368

Attention: David Canning

WELLS FARGO BANK, N.A.

By: /s/ Corbin Womac

Address: 1700 Lincoln, Denver, CO 80203

Fax: 303.863.2729

Attention: Carol J. Fariello, Ln Admn Mgr.

with a copy to:-

Address: 1000 Louisiana, 9th Flr, MAC T0002-090, Houston, Texas, 77002

Fax: 713.739.1087

Attention: Corbin Womac, Vice President & Relationship Manager

JPMORGAN CHASE BANK, N.A.

By: By: /s/ Corwin Dupree

Address: 10 S. Dearborn, Chicago, IL 60603

Fax: 312-256-2608

Attention: Jacob George

 

184



--------------------------------------------------------------------------------

THE AGENT

THE ROYAL BANK OF SCOTLAND PLC

By: /s/ Nick Watkins

Email address: RBSAgencyOperations@rbs.com

Postal address: Syndicated Loans Agency, Corporate & Institutional Banking, The
Royal Bank of Scotland plc, 15 Bishopsgate, London, EC2P 2AP, United Kingdom.

THE SECURITY AGENT

THE ROYAL BANK OF SCOTLAND PLC

By: /s/ Nick Watkins

Email address: RBSAgencyOperations@rbs.com

Postal address: Syndicated Loans Agency, Corporate & Institutional Banking, The
Royal Bank of Scotland plc, 15 Bishopsgate, London, EC2P 2AP, United Kingdom.

 

185